Exhibit 10.1

 

Execution Version

 

 

 

U.S.$1,250,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 26, 2017

 

among

 

SUMMIT MIDSTREAM HOLDINGS, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, N.A.

BANK OF MONTREAL,
DEUTSCHE BANK AG NEW YORK BRANCH,

ROYAL BANK OF CANADA,

TORONTO-DOMINION BANK, NEW YORK BRANCH,

COMPASS BANK,

BANK OF AMERICA, N.A., and
REGIONS BANK,
as Issuing Banks,

 

WELLS FARGO BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

DEUTSCHE BANK SECURITIES INC.,

ING CAPITAL LLC,
ROYAL BANK OF CANADA,

TD SECURITIES (USA) LLC,

BBVA COMPASS,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

REGIONS BANK,
as Joint Lead Arrangers,

 

WELLS FARGO SECURITIES, LLC,
as Sole Bookrunner,

 

BMO HARRIS FINANCING, INC.,
DEUTSCHE BANK TRUST COMPANY AMERICAS,

ING CAPITAL LLC,

ROYAL BANK OF CANADA, and

TORONTO-DOMINION BANK, NEW YORK BRANCH,
as Co-Syndication Agents,

 

COMPASS BANK,

BANK OF AMERICA, N.A., and
REGIONS BANK
as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.01

Defined Terms

2

Section 1.02

Terms Generally

51

Section 1.03

Effectuation of Transfers

52

Section 1.04

Existing Credit Agreement

52

 

 

 

ARTICLE II THE CREDITS

52

 

 

Section 2.01

Revolving Facility Commitments

52

Section 2.02

Loans and Borrowings

53

Section 2.03

Requests for Borrowings

53

Section 2.04

Swingline Loans

54

Section 2.05

Letters of Credit

56

Section 2.06

Funding of Borrowings

61

Section 2.07

Interest Elections

62

Section 2.08

Termination and Reduction of Commitments

63

Section 2.09

Promise to Repay Loan; Evidence of Debt

64

Section 2.10

Repayment of Loans

65

Section 2.11

Prepayment of Loans

66

Section 2.12

Fees

67

Section 2.13

Interest

68

Section 2.14

Alternate Rate of Interest

69

Section 2.15

Increased Costs

69

Section 2.16

Break Funding Payments

70

Section 2.17

Taxes

71

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

74

Section 2.19

Mitigation Obligations; Replacement of Lenders

76

Section 2.20

Increase in Revolving Facility Commitments

77

Section 2.21

Illegality

79

Section 2.22

Defaulting Lenders

79

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

81

 

 

Section 3.01

Organization; Powers

81

Section 3.02

Authorization

82

Section 3.03

Enforceability

82

Section 3.04

Governmental Approvals

82

Section 3.05

Financial Statements

83

Section 3.06

No Material Adverse Effect

83

Section 3.07

Title to Properties (Other than Real Property); Possession Under Leases Other
than Real Property Leases

83

Section 3.08

Litigation; Compliance with Laws; Relevant Regulatory Bodies; Lack of Impact on
Lenders

84

Section 3.09

Federal Reserve Regulations

86

Section 3.10

Investment Company Act

86

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

Section 3.11

Use of Proceeds

86

Section 3.12

Tax Returns

86

Section 3.13

No Material Misstatements

87

Section 3.14

Employee Benefit Plans

87

Section 3.15

Environmental Matters

88

Section 3.16

Mortgages

89

Section 3.17

Real Property

89

Section 3.18

Solvency

91

Section 3.19

Labor Matters

92

Section 3.20

Insurance

92

Section 3.21

Status as Senior Debt; Perfection of Security Interests

92

Section 3.22

Material Contracts

93

Section 3.23

Foreign Corrupt Practices

93

 

 

 

ARTICLE IV CONDITIONS TO CREDIT EVENTS

93

 

 

Section 4.01

All Credit Events

94

Section 4.02

Restatement Date

94

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

97

 

 

Section 5.01

Existence, Maintenance of Licenses, Property

98

Section 5.02

Insurance

98

Section 5.03

Taxes and Contractual Obligations

100

Section 5.04

Financial Statements, Reports, Copies of Contracts, Etc.

101

Section 5.05

Litigation and Other Notices

104

Section 5.06

Compliance with Laws

104

Section 5.07

Maintaining Records; Access to Properties and Inspections; Maintaining Gathering
System

104

Section 5.08

Use of Proceeds

105

Section 5.09

Compliance with Environmental Laws

105

Section 5.10

Further Assurances; Additional Subsidiary Loan Parties and Collateral

105

Section 5.11

Fiscal Year

108

Section 5.12

Post-Closing Conditions

108

 

 

 

ARTICLE VI NEGATIVE COVENANTS

108

 

 

Section 6.01

Indebtedness

109

Section 6.02

Liens

111

Section 6.03

Sale and Lease-back Transactions

116

Section 6.04

Investments, Loans and Advances

116

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

119

Section 6.06

Dividends and Distributions

121

Section 6.07

Transactions with Affiliates

122

Section 6.08

Business of the Borrower and the Restricted Subsidiaries

124

Section 6.09

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; Etc.

124

Section 6.10

Leverage Ratio

127

Section 6.11

Senior Secured Leverage Ratio

127

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

Section 6.12

Interest Coverage Ratio

128

Section 6.13

Swap Agreements and Power Purchase Agreements

128

Section 6.14

Limitation on Leases

128

 

 

 

ARTICLE VII EVENTS OF DEFAULT

129

 

 

Section 7.01

Events of Default

129

 

 

 

ARTICLE VIII THE AGENTS

132

 

 

Section 8.01

Appointment and Authority

132

Section 8.02

Rights as a Lender

133

Section 8.03

Exculpatory Provisions

133

Section 8.04

Reliance by Agents

134

Section 8.05

Delegation of Duties

134

Section 8.06

Resignation of the Agents

134

Section 8.07

Non-Reliance on the Agents, Other Lenders and Issuing Bank

135

Section 8.08

No Other Duties, Etc.

136

Section 8.09

Administrative Agent May File Proofs of Claim

136

Section 8.10

Authorization for Certain Releases

136

Section 8.11

Cash Management Banks and Secured Swap Agreement Counterparty Regarding
Collateral Matters

137

Section 8.12

Indemnification

138

Section 8.13

Appointment of Supplemental Collateral Agents

138

Section 8.14

Withholding

139

Section 8.15

Enforcement

139

 

 

 

ARTICLE IX MISCELLANEOUS

140

 

 

Section 9.01

Notices

140

Section 9.02

Survival of Agreement

140

Section 9.03

Binding Effect

141

Section 9.04

Successors and Assigns

141

Section 9.05

Expenses; Indemnity

146

Section 9.06

Right of Set-off

147

Section 9.07

Applicable Law

148

Section 9.08

Waivers; Amendment

148

Section 9.09

Interest Rate Limitation

150

Section 9.10

Entire Agreement

150

Section 9.11

Waiver of Jury Trial

151

Section 9.12

Severability

151

Section 9.13

Counterparts

151

Section 9.14

Headings

151

Section 9.15

Jurisdiction; Consent to Service of Process

151

Section 9.16

Confidentiality

152

Section 9.17

Communications

153

Section 9.18

Release of Liens and Guarantees

155

Section 9.19

U.S.A. PATRIOT Act and Similar Legislation

155

Section 9.20

Judgment

156

Section 9.21

Pledge and Guarantee Restrictions

156

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

Section 9.22

No Fiduciary Duty

157

Section 9.23

Application of Funds

158

Section 9.24

Transactions on the Restatement Date

159

Section 9.25

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

159

 

Exhibits and Schedules

 

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Prepayment Notice

Exhibit C-1

Form of Borrowing Request

Exhibit C-2

Form of Swingline Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Collateral Agreement

Exhibit F

Intentionally Omitted

Exhibit G

Form of Revolving Note

Exhibit H

Form of Non-U.S. Lender Tax Certificate

 

 

Schedule 1.01(a)

Exception to Collateral and Guarantee Requirement

Schedule 1.01(b)

Restatement Date Mortgaged Gathering Stations Real Property

Schedule 1.01(c)

Restatement Date Mortgaged Pipeline Systems Real Property

Schedule 1.01(d)

Existing Letters of Credit

Schedule 2.01

Existing Credit Agreement Commitments; Restatement Date Commitments

Schedule 3.04

Governmental Approvals

Schedule 3.07(d)

Subsidiaries and Included Entities

Schedule 3.07(e)

Subscriptions

Schedule 3.08

Litigation

Schedule 3.12

Taxes

Schedule 3.15

Environmental Matters

Schedule 3.17(a)

Real Property

Schedule 3.17(b)

Gathering System Liens

Schedule 3.17(d)

Deeds

Schedule 3.17(j)

Rights of First Refusal, Options and Certain Other Contractual Obligations
Regarding Mortgaged Property

Schedule 3.20

Insurance

Schedule 3.22

Material Contracts

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 9.01

Notice Addresses of Borrower, Administrative Agent,

 

Issuing Banks and Lenders

 

 

Annex A

Perfection Certificate

 

iv

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 26, 2017 (as
further amended, restated, amended and restated, supplemented or modified from
time to time, this “Agreement”), is by and among SUMMIT MIDSTREAM HOLDINGS, LLC,
a limited liability company organized under the laws of Delaware (together with
any permitted successors or assigns pursuant to the provisions of
Section 6.05(b)(vi), the “Borrower”), the LENDERS party hereto from time to
time, WELLS FARGO BANK, N.A. (“Wells”), as administrative agent (in such
capacity, together with any successor administrative agent appointed pursuant to
the provisions of Article VIII, the “Administrative Agent”), Wells, BANK OF
MONTREAL, DEUTSCHE BANK AG NEW YORK BRANCH, ROYAL BANK OF CANADA,
TORONTO-DOMINION BANK, NEW YORK BRANCH, COMPASS BANK, BANK OF AMERICA, N.A., and
REGIONS BANK, each as an Issuing Bank (each as an “Issuing Bank”), Wells, as
collateral agent (in such capacity, together with any successor collateral agent
appointed pursuant to the provisions of Article VIII, the “Collateral Agent”),
WELLS FARGO SECURITIES, LLC, BMO CAPITAL MARKETS CORP., DEUTSCHE BANK SECURITIES
INC., ING CAPITAL LLC, ROYAL BANK OF CANADA, TD SECURITIES (USA) LLC, BBVA
COMPASS, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), and REGIONS
BANK, as joint lead arrangers (in such capacity, the “Joint Lead Arrangers”),
WELLS FARGO SECURITIES, LLC, as sole bookrunner (in such capacity, the “Sole
Bookrunner”), BMO HARRIS FINANCING, INC., DEUTSCHE BANK TRUST COMPANY
AMERICAS, ING CAPITAL LLC, ROYAL BANK OF CANADA, and TORONTO-DOMINION BANK, NEW
YORK BRANCH, as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), and COMPASS BANK, BANK OF AMERICA, N.A., and REGIONS BANK, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Wells, as administrative agent, collateral agent and an
issuing bank, the lenders from time to time party thereto and the agents from
time to time party thereto entered into that certain Second Amended and Restated
Credit Agreement dated as of November 1, 2013 (as amended, amended and restated,
supplemented or otherwise modified and in effect prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety as set forth herein, and, in connection therewith, the
Borrower has requested that (i) the Lenders provide Commitments to make Loans
and participate in Letters of Credit from time to time during the Availability
Period and (ii) the Issuing Banks commit to issue Letters of Credit from time to
time during the Availability Period, in each case, subject to the terms and
conditions hereinafter set forth; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, (i) the
Lenders and each Issuing Bank are willing to extend Commitments and make Loans
to the Borrower and issue (or participate in) Letters of Credit, as applicable,
and (ii) Wells is willing to serve as the Administrative Agent, an Issuing Bank
and the Collateral Agent;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“2016 Contribution Agreement” shall mean that certain Contribution Agreement
dated as of February 25, 2016 by and between Topco and the MLP Entity.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

 

“Additional Equity Contribution” shall mean an amount equal to the amount of
cash that is (a) received by the MLP Entity from a source other than the
Borrower or any Subsidiary thereof and (b) contributed by the MLP Entity to the
Borrower in exchange for the issuance by the Borrower of additional Equity
Interests in the Borrower (or otherwise as an equity contribution), in each case
after the Restatement Date; provided, that (i) the Borrower shall deliver
written notice to the Administrative Agent concurrently with the receipt of such
cash, which such notice shall (1) state that the Borrower has elected to treat
such equity contribution as an Additional Equity Contribution and (2) clearly
set forth the amount of such Additional Equity Contribution; (ii) any Equity
Interests issued by the Borrower to the MLP Entity in connection with an
Additional Equity Contribution shall be pledged to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement and (iii) any
Additional Equity Contributions shall be disregarded for the purpose of
determining compliance with the Financial Performance Covenants and for all
other purposes for which EBITDA is calculated under this Agreement.

 

“Additional Improved Real Property” shall have the meaning assigned to such term
in Section 5.10(i).

 

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agency Fee” shall have the meaning assigned to such term in Section 2.12(d).

 

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated.

 

“Alternate Base Rate” shall mean the greatest of (a) the per annum rate of
interest most recently published in the Money Rates section of The Wall Street
Journal from time to time as the prime rate for U.S. Dollar loans in the United
States for such day (the “Prime Rate”), (b) the Federal Funds Effective Rate
plus 0.50% per annum, and (c) the Adjusted Eurodollar Rate as of such date for a
one-month Interest Period plus 1.00% per annum.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurodollar Rate shall be effective from and including the date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

“Applicable Margin” shall mean for any day (a) for any Incremental Revolving
Loan, the applicable margin per annum set forth in the joinder agreement,
(b) with respect to any Revolving Facility Loan or Swingline Loan then
outstanding, as applicable, the applicable per annum percentage set forth below
under the caption “Revolving Facility ABR Loans”, “Revolving Facility Eurodollar
Loans” or “Swingline Loans”, as applicable, based upon the Leverage Ratio as of
the last date of the most recent fiscal quarter of the Borrower, and (c) with
respect to any Commitment Fee, the applicable per annum percentage set forth
below under the caption “Commitment Fee”, based upon the Leverage Ratio as of
the last date of the most recent fiscal quarter of the Borrower:

 

3

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Revolving Facility
ABR Loans /
Swingline Loans

 

Revolving Facility
Eurodollar Loans

 

Commitment
Fee

 

Category 1: Greater than 4.50 to 1.00

 

1.75

%

2.75

%

0.50

%

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

1.50

%

2.50

%

0.50

%

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

1.25

%

2.25

%

0.375

%

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

1.00

%

2.00

%

0.375

%

Category 5: Less than or equal to 3.00 to 1.00

 

0.75

%

1.75

%

0.30

%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and the Restricted
Subsidiaries delivered pursuant to Section 5.04(a) or Section 5.04(b) (and for
the period commencing on the Restatement Date and continuing until the
compliance certificate for the quarter ended June 30, 2017, is delivered
pursuant to Section 5.04(c)(i)(B), the Applicable Margin in effect for
Eurodollar Loans shall be 2.50%, for ABR Loans shall be 1.50% and for the
Commitment Fee shall be 0.50%), and (ii) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided, that
the Leverage Ratio shall be deemed to be in Category 1 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Borrower fails to deliver the consolidated financial information when required
to be delivered pursuant to Section 5.04(a) or Section 5.04(b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate executed by a
Responsible Officer of the Borrower delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Margin that is less than
that which would have been applicable had the Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such certificate of a
Responsible Officer of the Borrower shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Leverage Ratio for
such period, and any shortfall in the interest or fees theretofor paid by the
Borrower for the relevant period pursuant to Section 2.12 and Section 2.13 as a
result of the miscalculation of the Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.12 or
Section 2.13, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section (and shall remain due and
payable until paid in full), in accordance with the terms of this Agreement;
provided, that, notwithstanding the foregoing, so long as an Event of Default
described in Section 7.01(h) or (i) has not occurred

 

4

--------------------------------------------------------------------------------


 

with respect to the Borrower, such shortfall shall be due and payable five
Business Days following the determination described above.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Asset Acquisition” shall mean any acquisition of any material assets of, or all
of the Equity Interests (other than directors’ qualifying shares) in, a Person
or any division or line of business of a Person.

 

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower, any Restricted Subsidiary or any Included Entity to any Person other
than the Borrower, a Restricted Subsidiary or an Included Entity to the extent
otherwise permitted hereunder of any material asset or group of related assets
(other than inventory or other assets sold, transferred or otherwise disposed of
in the ordinary course of business) in one or a series of related transactions.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Stated Maturity Date and the date of termination of
the Revolving Facility Commitments.

 

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
MLP Entity’s Partnership Agreement that is attributable to the Borrower and its
Subsidiaries.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

 

“Borrower’s Presentation” shall mean the presentation entitled “Summit Midstream
Holdings, LLC” distributed to Initial Lenders on May 3, 2017, as modified or
supplemented prior to the Restatement Date.

 

“Borrowing” shall mean a group of Loans of a single Type made on a single date
to the Borrower and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, U.S.$1,000,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$1,000,000 and
(c) in the case of a Swingline Borrowing, U.S.$500,000.

 

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$100,000
and (c) in the case of a Swingline Borrowing, U.S.$100,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

 

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York or Houston, Texas, and, where used in the context of Eurodollar Loans, is
also a day on which dealings are carried on in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures of the Borrower and its Restricted Subsidiaries for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of the Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any,

 

6

--------------------------------------------------------------------------------


 

or fees in respect of Swap Agreements, (d) cash interest income of the Borrower
and the Restricted Subsidiaries for such period and (e) all nonrecurring cash
Interest Expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP; provided, that Cash Interest Expense
shall exclude, without duplication of any exclusion set forth in clause (a),
(b), (c), (d) or (e) above, annual agency fees paid to the Administrative Agent
and/or the Collateral Agent and one-time financing fees or breakage costs paid
in connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

 

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Cash Management Agreement.

 

“Change in Control” shall mean the occurrence of any of the following:  (a) a
“Change in Control”, as defined in any document pursuant to which Permitted
Junior Debt that is Material Indebtedness has been issued, shall have occurred,
(b) a “Change in Control”, as defined in any document pursuant to which secured
Indebtedness under Section 6.01(j) that is Material Indebtedness has been
issued, shall have occurred, (c) a majority of the seats (other than vacant
seats) on the board of directors of the General Partner shall at any time be
occupied by Persons who were not appointed by the Sponsor or a Permitted Holder,
(d) the Permitted Holders shall fail to own beneficially (within the meaning of
Rule 13d-5 of the Exchange Act as in effect on the Restatement Date), directly
or indirectly, in the aggregate Equity Interests representing more than 50% of
(i) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner or (ii) the economic
interest represented by the issued and outstanding Equity Interests of the
General Partner, (e) at any time, the General Partner shall cease to be the sole
general partner of the MLP Entity or (f) the MLP Entity shall cease to own,
directly or indirectly, 100% of the Equity Interests of the Borrower, free and
clear of all Liens other than Liens granted pursuant to the Loan Documents.

 

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Restatement Date, (b) any change in law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Restatement Date or (c) compliance by any
Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or Issuing Bank or by such Lender’s or Issuing Bank’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law but if not having the force of law, then
being one with which the relevant party would customarily comply) of any
Governmental Authority made or issued after the Restatement Date; provided, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives

 

7

--------------------------------------------------------------------------------


 

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any United States
or foreign regulatory authorities, in each case pursuant to Basel III shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean November 1, 2013, and “Closing” shall mean the making
of the initial Loans on the Closing Date hereunder.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in the Collateral
Agreement, all “Mortgaged Property” as defined in the Mortgages and “Collateral”
as defined in any other Collateral Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Collateral Agreement” shall mean the Second Amended and Restated Guarantee and
Collateral Agreement, as amended, restated, supplemented or otherwise modified
from time to time, substantially in the form of Exhibit E, executed pursuant to
the Collateral and Guarantee Requirement, and any other guarantee and collateral
agreement (as amended, supplemented or otherwise modified from time to time)
that may be executed after the Restatement Date in favor of, and in form and
substance acceptable to, the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a) on the Restatement Date, the Collateral Agent shall have received from each
entity that is a Loan Party on the Restatement Date a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such Loan Party
and pursuant to which (i) each such Loan Party (other than, prior to the
effectiveness of the springing guarantee in Section 5.10(e), the Specified
Subsidiaries) shall unconditionally guarantee, on a joint and several basis, all
Obligations; (ii) each Loan Party (other than the MLP Entity) shall grant a
first priority lien on and security interest in all of its personal property
(except as specified therein); and (iii) each Loan Party shall have granted a
first priority lien on and security interest in all Equity Interests in any
other Loan Party and any Included Entity held or owned by it on the Restatement
Date;

 

(b) on the Restatement Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of (i) each Loan Party
(other

 

8

--------------------------------------------------------------------------------


 

than the MLP Entity) and (ii) each Included Entity and each Ohio Joint Venture
to the extent directly owned by any Loan Party, and the Collateral Agent shall
have received all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank, or shall have otherwise received a
security interest over such Equity Interests satisfactory to the Collateral
Agent;

 

(c) in the case of any Person that is required to become a Subsidiary Loan Party
after the Restatement Date pursuant to Section 5.10(e), the Collateral Agent
shall have received a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, on or
before the date required in Section 5.10(e);

 

(d) all Equity Interests of (i) each Loan Party (other than the MLP Entity) and
(ii) each Included Entity and each Ohio Joint Venture to the extent directly
owned by any Loan Party shall have been pledged (or shall be pledged
concurrently with the actions making such Equity Interest subject to this
provision) in accordance with the Collateral Agreement, except, in each case, to
the extent that a pledge of such Equity Interests is not permitted under
Section 9.21, and the Collateral Agent shall have received (or shall receive
concurrently with the actions making such Equity Interest subject to this
provision) all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank, or shall have otherwise received a
security interest over such Equity Interests satisfactory to the Collateral
Agent;

 

(e) on or prior to the Restatement Date and on each date thereafter during the
Availability Period, (i) all Indebtedness of the MLP Entity, the Borrower and
each Subsidiary of the Borrower that is owing to the Borrower or any Subsidiary
Loan Party shall have been pledged in accordance with the Collateral Agreement,
(ii) all Indebtedness for borrowed money of the MLP Entity, the Borrower and
each Subsidiary of the Borrower having an aggregate principal amount in excess
of U.S.$10.0 million that is owing to the Borrower or any Subsidiary Loan Party
shall be evidenced by a promissory note or an instrument (other than global
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries) and (iii) the Collateral Agent shall have, in respect of all such
Indebtedness described in clause (ii), received originals of all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(f) on or prior to the Restatement Date and concurrently with, or promptly
following, the execution and delivery of any Collateral Document delivered at
any time thereafter, all documents and instruments, required by law or
reasonably requested by the Collateral Agent to be executed, filed, registered
or recorded to create, evidence or perfect the Liens intended to be created by
the Collateral Documents, including UCC financing statements and UCC
transmitting utility filings, to the extent required by, and with the priority
required by, the Collateral Documents or reasonably requested by the

 

9

--------------------------------------------------------------------------------


 

Collateral Agent, shall have been filed, registered or recorded or delivered to
the Collateral Agent for filing, registration or recording;

 

(g) on or prior to the Restatement Date and concurrently with the execution and
delivery of any Collateral Document delivered at any time thereafter, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with the execution and delivery of each Collateral Document to
which it is a party and the granting by it of the Liens thereunder and the
performance of its obligations thereunder;

 

(h) the Collateral Agent shall have received the following documents and
instruments from the Borrower and the Subsidiary Loan Parties, as applicable, on
or before the Restatement Date or the date required by Section 5.10, as
applicable (or in the case of any Restatement Date Mortgage Amendments, as
provided in Section 5.12), with respect to any Material Gathering Station Real
Property:

 

(1)                                 except as set forth in Schedule 1.01(a), one
or more Mortgages duly authorized, executed and notarized (with sufficient
counterparts thereof to file an original in each applicable jurisdiction), in
form for recording in the recording office of each jurisdiction where such
Material Gathering Station Real Property to be encumbered thereby is situated,
in favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Collateral Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Material Gathering Station Real Property, subject to no Liens other than
Permitted Real Property Liens applicable to such Material Gathering Station Real
Property;

 

(2)                                 policies or certificates of insurance of the
type required by Section 5.02 (to the extent customary and obtainable after the
use of commercially reasonable efforts);

 

(3)                                 evidence of flood insurance with respect to
each Material Gathering Station Real Property required by Section 5.02, if any,
in form and substance reasonably satisfactory to Administrative Agent, shall be
delivered as required in Section 5.02 and also on any day on which a Mortgage
(or counterpart thereof, supplement or other modification thereto) is delivered
pursuant to subclause (1) above; and

 

(4)                                 except as set forth in Schedule 1.01(a), all
such other items as shall be reasonably necessary in the opinion of counsel to
the Lenders to create a valid and perfected first priority mortgage Lien on such
Material Gathering Station Real Property, subject only to Permitted Real
Property Liens.  Without limiting the generality of the foregoing, the
Administrative Agent shall have received, on behalf of itself, the Collateral
Agent, the Lenders, and each Issuing Bank, opinions of local counsel for the
Borrower and the Subsidiary Loan Parties, as applicable, in states in which such
Material Gathering

 

10

--------------------------------------------------------------------------------


 

Station Real Property that constitutes Mortgaged Properties are located, with
respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

 

(5)                                 On or prior to the Restatement Date and each
other date on which one or more Mortgages with respect to Material Gathering
Station Real Property is delivered pursuant hereto, title diligence information
of the type described in Section 5.10(c) that is reasonably requested by the
Administrative Agent;

 

provided that, notwithstanding the foregoing, the Collateral Agent hereby
acknowledges that the requirements of this clause (h) were satisfied prior to
the Restatement Date with respect to the Material Gathering Station Real
Property owned, held or leased by the Borrower or any Subsidiary Loan Party on
the Restatement Date (subject to the execution and delivery of any amendments,
supplements or other modifications to the applicable Mortgages that may be
necessary or advisable in light of the amendment and restatement of the Existing
Credit Agreement pursuant to this Agreement (each, a “Restatement Date Mortgage
Amendment”) and any other deliverables contemplated by Section 5.12);

 

(i) the Collateral Agent shall have received from the Borrower and the
Subsidiary Loan Parties, as applicable, on or before the Restatement Date or the
date required by Section 5.10, as applicable, one or more Mortgages duly
authorized, executed and notarized (with sufficient counterparts thereof to file
an original in each applicable jurisdiction), in form for recording in the
recording office of each jurisdiction where any Restatement Date Mortgaged
Pipeline Systems Real Property (or, after the Restatement Date, the Pipeline
Systems Real Property to become mortgaged pursuant to the terms of
Section 5.10(d)) to be encumbered thereby is situated, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties,
together with such other instruments as shall be necessary or appropriate (in
the reasonable judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Mortgage and other instruments shall be
effective to create and/or maintain a first priority Lien on the applicable
Pipeline Systems Real Property, subject to no Liens other than Permitted Real
Property Liens applicable to such Pipeline Systems Real Property; provided that,
notwithstanding the foregoing, the Collateral Agent hereby acknowledges that the
requirements of this clause (i) were satisfied prior to the Restatement Date
with respect to the Pipeline Systems Real Property owned, held or leased by the
Borrower or any Subsidiary Loan Party on the Restatement Date (subject to the
execution and delivery of any Restatement Date Mortgage Amendment and any other
deliverables contemplated by Section 5.12);

 

(j) to the extent required by Section 5.10, the Collateral Agent shall receive
such documents and instruments required to be delivered pursuant to Section 5.10
at the times described in Section 5.10 with respect to any Gathering System Real
Property acquired, leased, constructed or built after the Restatement Date; and

 

11

--------------------------------------------------------------------------------


 

(k) with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Restatement Date, the Administrative Agent, in each case, may but
shall not be obligated to (in its sole discretion without obtaining the consent
of the Lenders) extend any such date on two separate occasions by up to 30 days
on each such occasion.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Collateral Documents and (ii) shall not contravene Section 9.21, (b) except as
otherwise provided in Section 2.05(i), in no event shall control agreements or
other control or similar arrangements be required with respect to deposit
accounts or securities accounts, (c) in no event shall the Administrative Agent
or the Lenders require the Pipeline Systems (and, for the avoidance of doubt,
any Pipeline Systems Real Property) to be subject to a Mortgage, except as
required by clause (i) and (j) above or Section 5.10(d), (d) in no event shall
any Loan Party be required to take any action with respect to the perfection of
security interests in motor vehicles (it being understood that compression
units, whether or not skid-mounted, shall not be deemed to be motor vehicles),
(e) in no event shall the Collateral include any Excluded Assets and (f) prior
to the springing of the guaranty in accordance with Section 5.10(e), the
Specified Subsidiaries shall not be required to guarantee the Obligations and
shall be deemed to not constitute Subsidiary Guarantors (as defined in the
Collateral Agreement).  If the Administrative Agent determines (in its
reasonable discretion without the consent of the Required Lenders) that the cost
of taking the actions required to obtain a first priority security interest in
any of the Properties described in this definition materially and substantially
exceeds the value to the Secured Parties of obtaining such security interest,
then the Loan Parties shall not be required to take such actions to the extent
of such determination, provided, however that no such determination may be made
by the Administrative Agent with respect to Properties described in clause (d). 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, if the Administrative
Agent determines (in its reasonable discretion without the consent of the
Required Lenders) that the cost of taking the actions required to obtain a first
priority security interest in any “Building” or “Manufactured (Mobile) Home”
(each, as defined in the applicable Flood Insurance Laws) acquired after the
Restatement Date exceeds the value to the Secured Parties of obtaining such
security interest, then the Loan Parties shall not be required to take such
actions to the extent of such determination.

 

“Collateral Documents” shall mean the Mortgages, the Collateral Agreement and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing, the Collateral and Guarantee
Requirement or Section 5.10 and each amendment, supplement or modification to
any of the foregoing.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, (b) with respect to each Incremental Lender, such
Incremental Lender’s Incremental Commitment, (c) with respect to any Lender that
is a Swingline Lender, its

 

12

--------------------------------------------------------------------------------


 

Swingline Commitment, and (d) with respect to each Issuing Bank, its Revolving
L/C Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

 

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent
undrawn), Indebtedness consisting of Letters of Credit issued at the request of
a Loan Party on the behalf of an entity that is neither a Loan Party nor a
Restricted Subsidiary and Indebtedness in respect of the deferred purchase price
of property or services of the Borrower and the Restricted Subsidiaries (other
than the Deferred True-up Obligation) determined on a consolidated basis on such
date.

 

“Consolidated First Lien Net Debt” at any date shall mean, Consolidated Net Debt
of the Borrower and the Restricted Subsidiaries on such date minus, to the
extent included therein, (a) all Indebtedness under any Permitted Junior Debt
(or any Permitted Refinancing Indebtedness thereof) or any other unsecured
indebtedness of the Borrower and the Restricted Subsidiaries and (b) any
Indebtedness of the Borrower and the Restricted Subsidiaries that is secured by
Liens expressly subordinated to the Liens securing the Obligations.

 

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and the Restricted Subsidiaries on such date minus unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries on such
date, in an aggregate amount not to exceed U.S.$50.0 million (provided, that
solely for the purpose of calculating the Leverage Ratio (but not the Senior
Secured Leverage Ratio), if the aggregate principal amount of the Revolving
Facility Loans outstanding at such time and the aggregate Swingline Exposure at
such time are zero (but for the avoidance of doubt, not taking into account any
Revolving L/C Exposure), then the maximum amount of unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries that may
be subtracted from Consolidated Debt at such time for such purpose shall be
U.S.$200.0 million), to the extent the same (a) is not being held as cash
collateral (other than as Collateral), (b) does not constitute escrowed funds
for any purpose, (c) does not represent a minimum balance requirement and (d) is
not subject to other restrictions on withdrawal.

 

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower, the Restricted Subsidiaries and the Included Entities
for such period determined on a consolidated basis; provided, that

 

(a)                                 any net after-tax extraordinary, unusual or
nonrecurring gains or losses (less all fees and expenses related thereto) or
income or expenses or charges (including, without limitation, any pension
expense, casualty losses, severance expenses, facility closure expenses, system
establishment costs, mobilization expenses that are not reimbursed and other
restructuring expenses, benefit plan curtailment expenses, bankruptcy
reorganization claims, settlement and related expenses and fees, expenses or

 

13

--------------------------------------------------------------------------------


 

charges related to any offering of Equity Interests of the Borrower, any
Restricted Subsidiary or any Included Entity, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including all fees, expenses, charges and change of control
payments related to the Transaction), in each case, shall be excluded; provided,
that, with respect to each unusual or nonrecurring item, the Borrower shall have
delivered to the Administrative Agent a certificate executed by a Financial
Officer specifying and quantifying such item and stating that such item is an
unusual or nonrecurring item,

 

(b)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gain or loss on disposal of
discontinued operations shall be excluded,

 

(c)                                  any net after-tax gain or loss (including
the effect of all fees and expenses or charges relating thereto) attributable to
business dispositions or Asset Dispositions other than in the ordinary course of
business (as determined in good faith by the board of directors (or equivalent
governing body) of the General Partner) shall be excluded,

 

(d)                                 any net after-tax income or loss (including
the effect of all fees and expenses or charges relating thereto) attributable to
the refinancing, modification of or early extinguishment of indebtedness
(including any net after-tax income or loss attributable to obligations under
Swap Agreements) shall be excluded,

 

(e)                                  Consolidated Net Income for such period of
the Borrower shall be increased to the extent of the amount of cash dividends or
cash distributions or other payments paid in cash to (or to the extent converted
into cash by) the Borrower or a Restricted Subsidiary thereof in respect of such
period whether such amount was actually received during the period or
thereafter, but only to the extent received prior to the date of calculation and
only to the extent that such cash dividends or cash distributions or other
payments paid in cash do not exceed the Borrower’s proportional share in the
Other Entity Unadjusted EBITDA of such Person for such period (calculated based
on Borrower’s and any Restricted Subsidiary’s aggregate percentage ownership of
the total outstanding Equity Interests of such Person) from:

 

(i)                                     any Person that is not (A) a Restricted
Subsidiary, (B) an Ohio Joint Venture or (C) an Included Entity, or that is
accounted for by the equity method of accounting, and

 

(ii)                                  any Ohio Joint Venture; provided, that
such amount shall not exceed the Ohio Joint Venture Aggregate EBITDA for such
calculation period (such amount for such period is hereinafter referred to as
the “Ohio Joint Venture Distribution Amount”); provided, further, that (A) the
inclusion of this clause (e)(ii) for such calculation period is subject to the
final sentence of the definition of “EBITDA”, (B) the Ohio Joint Venture
Distribution Amount for any quarter shall include cash dividends, cash
distributions and other payments paid in cash to (or converted into cash by) the
Borrower or a Restricted Subsidiary pursuant to this clause (e)(ii) in respect
of such period whether such amount was actually received during the period or
thereafter, but

 

14

--------------------------------------------------------------------------------


 

only to the extent received prior to the date of calculation, and (C) the Ohio
Joint Venture Conditions shall be satisfied for such calculation period,

 

(f)                                   the Net Income for such period of any
Included Entity shall be an amount equal to the product of the Net Income of
such Included Entity for such period multiplied by the Borrower’s or any
Restricted Subsidiary’s percentage ownership of the total outstanding Equity
Interests of such Included Entity,

 

(g)                                  Consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period,

 

(h)                                 any noncash charges from the application of
the purchase method of accounting in connection with the Transactions or any
future acquisition, to the extent such charges are deducted in computing such
Consolidated Net Income, shall be excluded,

 

(i)                                     accruals and reserves that are
established within twelve months after the Restatement Date and that are so
required to be established in accordance with GAAP shall be excluded,

 

(j)                                    any noncash expenses (including, without
limitation, write-downs and impairment of property, plant, equipment, goodwill
and intangibles and other long-lived assets), any noncash gains or losses on
interest rate and foreign currency derivatives and any foreign currency
transaction gains or losses and any foreign currency exchange translation gains
or losses that arise on consolidation of integrated operations shall be
excluded, and

 

(k)                              Consolidated Net Income for such period shall
be increased to the extent of any increase in the amount of deferred revenue for
such period (as compared with the preceding period), and decreased to the extent
of any decrease in the amount of deferred revenue for such period (as compared
with the preceding period).

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Restricted Subsidiaries, determined in accordance with GAAP, in
each case as set forth on the consolidated balance sheet as of such date of the
MLP Entity (or, if the MLP Entity has any direct operating Subsidiary other than
the Borrower as of such date, of the Borrower).

 

“Consolidator Partnership” means Summit Midstream OpCo, LP, a Delaware limited
partnership.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in the initial
paragraph of Article IV.

 

15

--------------------------------------------------------------------------------


 

“deeds” shall have the meaning assigned to such term in Section 3.17(d).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that, upon notice, lapse of time or both would constitute an Event of
Default.

 

“Defaulting Lender” shall mean, subject to Section 2.22(e), any Lender that
(a) has failed to perform its funding obligations under this Agreement with
respect to (i)  Loans, within two Business Days of the date such obligations
were required to be funded, unless such Lender notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, and
(ii) participations in Letters of Credit or Swingline Loans within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
under this Agreement or has made a public statement to such effect with respect
to its funding obligations under this Agreement (and such notice or public
statement has not been withdrawn), unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three Business Days after written request by
the Administrative Agent (whether acting on its own behalf or at the reasonable
written request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm in writing to
the Administrative Agent that it will comply with its funding obligations
hereunder, unless the subject of a good faith dispute, (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute
or subsequently cured, or (e) has, or has a direct or indirect parent company
that, other than via an Undisclosed Administration, has, (i) become the subject
of a proceeding under any bankruptcy or insolvency laws, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment or
(iii) become the subject of a Bail-in Action; provided, that a Lender shall not
become a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or its direct or indirect
parent company or the exercise of control over a Lender or its direct or
indirect parent company by a Governmental Authority or an instrumentality
thereof to the extent such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination that a Lender is a Defaulting Lender hereunder shall
be made by the Administrative Agent acting reasonably, and such Lender shall be
deemed to be a

 

16

--------------------------------------------------------------------------------


 

Defaulting Lender upon delivery of written notice to the Borrower, each Issuing
Bank and each Lender until such time as Section 2.22(e) is satisfied.

 

“Deferred True-up Obligation” shall mean the MLP Entity’s obligation, as set
forth in the 2016 Contribution Agreement, to pay the Remaining Consideration (as
defined in the 2016 Contribution Agreement) to Topco no earlier than March 1,
2020, and which Remaining Consideration may be paid (in the sole discretion of
the Borrower and the MLP Entity) in either cash, MLP Entity limited partnership
units or a combination thereof.

 

“Deferred True-up Obligation Subordination Agreement” shall mean that certain
Subordination Agreement by and among the Borrower, the MLP Entity, the
Collateral Agent and Topco dated as of March 3, 2016.

 

“Distribution EBITDA Amount” shall have the meaning assigned to such term in the
definition of “EBITDA”.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower, the Restricted Subsidiaries
and the Included Entities on a consolidated basis for any period, the
Consolidated Net Income of such Persons for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (xii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined (but
excluding any noncash item to the extent it represents an accrual or reserve for
a potential cash charge in any future period or amortization of a prepaid cash
item that was paid in a prior period)):

 

(i)                                     provision for Taxes based on income,
profits, losses or capital of such Persons for such period (adjusted for the tax
effect of all adjustments made to Consolidated Net Income),

 

(ii)                                  Interest Expense of such Persons for such
period (net of interest income of such Persons for such period) and to the
extent not reflected in Interest Expense, costs of surety bonds in connection
with financing activities,

 

(iii)                               depreciation, amortization (including,
without limitation, amortization of intangibles and deferred financing fees) and
other noncash expenses (including, without limitation write-downs and impairment
of property, plant, equipment, goodwill and intangibles and other long-lived
assets and the impact of purchase accounting on such Persons for such period),

 

(iv)                              the amount of any restructuring charges
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment cost or excess pension, other post-employment benefits,
curtailment or other excess charges); provided, that with respect to each such
restructuring charge, the Borrower shall have delivered to the Administrative
Agent a Responsible Officer’s certificate specifying and quantifying such
expense or charge and stating that such expense or charge is a restructuring
charge,

 

17

--------------------------------------------------------------------------------


 

(v)                                 any other noncash charges,

 

(vi)                              equity earnings or losses in Affiliates unless
funds have been disbursed to such Affiliates by such Persons,

 

(vii)                           other nonoperating expenses,

 

(viii)                        the minority interest expense consisting of
subsidiary income attributable to minority equity interests of third parties in
any Subsidiary of the Borrower that is not a Subsidiary Loan Party or an
Included Entity in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,

 

(ix)                              costs of reporting and compliance requirements
pursuant to the Sarbanes-Oxley Act of 2002 and under similar legislation of any
other jurisdiction,

 

(x)                                 accretion of asset retirement obligations in
accordance with SFAS No. 143, Accounting for Asset Retirement Obligations and
under similar requirements for any other jurisdiction,

 

(xi)                              extraordinary losses and unusual or
nonrecurring cash charges, severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans,

 

(xii)                           restructuring costs related to (A) acquisitions
after the date hereof permitted under the terms hereof and (B) closure or
consolidation of facilities, and

 

(xiii)                        to the extent applicable and solely for the
purpose of determining compliance with the Financial Performance Covenants and
not for any other purpose for which EBITDA is calculated under this Agreement,
any Specified Equity Contribution solely to the extent permitted to be included
in this calculation pursuant to the definition of “Specified Equity
Contribution”;

 

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, noncash items
increasing Consolidated Net Income for such period (but excluding any such items
which represent the reversal in such period of any accrual of, or cash reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required), including, without limitation, any income or gains
resulting from prepayments, redemptions, purchases or other satisfaction prior
to the scheduled maturity thereof of Permitted Junior Debt at a discount from
face value; provided that EBITDA for any period may include, at the Borrower’s
option, Material Project EBITDA Adjustments for such period.

 

Notwithstanding anything herein to the contrary, the sum of (A) all Material
Project EBITDA Adjustments for any period, (B) all EBITDA for such period that
is attributable to Included Entities and (C) all payments described in clause
(e)(i) of the definition of “Consolidated Net Income” included in EBITDA for
such period, shall not exceed 20% of Unadjusted EBITDA for such period.

 

18

--------------------------------------------------------------------------------


 

For each calculation period, in order to determine EBITDA for such period, the
Borrower shall make two separate calculations of EBITDA with the first (x) to
include in such calculation an amount equal to the Ohio Joint Venture Aggregate
EBITDA for such calculation period, but excluding the Ohio Joint Venture
Distribution Amount for such calculation period; provided, that the sum of
(i) all Material Project EBITDA Adjustments for such calculation period,
(ii) all EBITDA for such calculation period that is attributable to Included
Entities, (iii) all payments described in clause (e)(i) of the definition of
“Consolidated Net Income” included in EBITDA for such calculation period and
(iv) the Ohio Joint Venture Aggregate EBITDA for such calculation period shall
not exceed 30% of Unadjusted EBITDA for such period and, for the avoidance of
doubt, if the sum of clauses (i) through (iv) hereof exceeds 30% of Unadjusted
EBITDA for such period, the calculated amount shall be deemed to be the amount
equal to 30% of Unadjusted EBITDA (such amount calculated pursuant to this
clause (x) means the “Proportional EBITDA Amount”), and the second (y) to
include in such calculation the Ohio Joint Venture Distribution Amount for such
calculation period, but excluding the Ohio Joint Venture Aggregate EBITDA for
such calculation period; provided, that the Ohio Joint Venture Distribution
Amount for such calculation period shall not exceed 50% of Unadjusted EBITDA for
such period and, for the avoidance of doubt, if the Ohio Joint Venture
Distribution Amount exceeds 50% of Unadjusted EBITDA for such period, the
calculated amount shall be deemed to be the amount equal to 50% of Unadjusted
EBITDA (such amount calculated pursuant to this clause (y) means the
“Distribution EBITDA Amount”).  The EBITDA of the Borrower for such calculation
period shall be the greater of (A) Proportional EBITDA Amount and (B) the
Distribution EBITDA Amount.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engagement Letter” shall mean that certain Engagement Letter dated May 3, 2017,
by and between the Borrower and Wells.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

 

19

--------------------------------------------------------------------------------


 

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

 

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

 

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act,
42 U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531
et seq., the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C.
§§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental
Policy Act, 42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state, provincial or local counterparts or equivalents.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean:  (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) a determination that any Plan
is, or is expected to be, in “at risk” status (as defined in Section 430 of the
Code or Section 303 of ERISA) or any lien shall arise with respect to any Plan
on the assets of the Borrower, any

 

20

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower or any ERISA Affiliate; (d) the incurrence by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA; (e) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan, or to appoint a trustee
to administer any Plan under Section 4042 of ERISA, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) a determination that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Code or Section 305 of ERISA; (g) the withdrawal or partial withdrawal by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan which could reasonably be expected to result in liability to
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate; (h) the
receipt by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, a
Subsidiary of the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to the Borrower or a
Subsidiary of the Borrower; (j) the filing of an application for a minimum
funding waiver under Section 302 of ERISA or Section 412 of the Code with
respect to any Plan; or (k) the Borrower or any Subsidiary of the Borrower
incurs any liability or contingent liability for providing, under any employee
benefit plan or otherwise, any post-retirement medical or life insurance
benefits, other than statutory liability for providing group health plan
continuation coverage under Part 6 of Title I of ERISA and section 4980B of the
Code or applicable state law.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate in accordance with
the provisions of Article II.

 

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan the rate per annum equal to the rate (rounded upward to the next
1/100th of 1%) determined by the Administrative Agent to be the offered rate
that appears on Reuters or such other commercially available source as may be
designated by the Administrative Agent from time to time (or any successor
thereto) that displays the British Bankers Association Interest Settlement Rate
(or its successor) for deposits in U.S. Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period (or, in the case of clause (c) of the
definition of Alternate Base Rate, approximately

 

21

--------------------------------------------------------------------------------


 

11:00 a.m. (London time) on the date referenced in such clause (c)); provided,
however, that in no event shall the Eurodollar Rate be less than zero percent
(0%).

 

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Loans.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than
(i) the Borrower, any Subsidiary Loan Party, any Wholly Owned Subsidiary or any
Included Entity and (ii) the Ohio Joint Ventures, to the extent owned by a Loan
Party) to the extent not permitted to be pledged by the terms of such Person’s
constitutional or joint venture documents (and, to the extent any such
prohibition or limitation is removed or the applicable Person has obtained any
required consents to eliminate or waive any such restrictions, such Equity
Interests shall cease to be Excluded Assets), (b) Equity Interests constituting
an amount greater than 65% of the voting Equity Interests of any Foreign
Subsidiary or any Domestic Subsidiary substantially all of which Subsidiary’s
assets consist of the Equity Interest in “controlled foreign corporations” under
Section 957 of the Code, (c) Equity Interests or other assets that are held
directly by a Foreign Subsidiary and (d) any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, unless and until an “Amendment to Allege Use” or a
“Statement of Use” under Section 1(c) or Section 1(d) of the Lanham Act has been
filed, solely to the extent that such a grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such “intent to use” application.

 

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Loan Party becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income or franchise taxes, in either
case imposed on (or measured by) net income, net profits or capital by the
United States of America (or any State or other subdivision thereof) or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or any jurisdiction in which such recipient has a
present or former connection (other than any such connection arising solely from
the Loan Documents and the

 

22

--------------------------------------------------------------------------------


 

transactions herein) or, in the case of any Lender or Issuing Bank, in which its
applicable lending office is located, (b) any branch profits tax or any similar
tax that is imposed by any jurisdiction in which the Borrower is located,
(c) other than in the case of an assignee pursuant to a request by a Loan Party
under Section 2.19(b), (i) any federal withholding tax imposed by the United
States or (ii) a withholding tax imposed by the jurisdiction under the laws of
which such Lender is organized or in which its principal office or applicable
lending office (or other place of business) is located, in the case of each of
clause (i) and (ii), pursuant to applicable requirements of law in effect at the
time such Agent, Lender, Issuing Bank or other recipient becomes a party to any
Loan Document (or designates a new lending office), except to the extent that
such Lender or Issuing Bank or other recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 2.17(a) or Section 2.17(c), (d) any withholding taxes attributable to
such Lender’s or such other recipient’s failure (other than as a result of a
Change in Law) to comply with Section 2.17(e), and (e) any U.S. federal
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital of this Agreement.

 

“Existing Lenders” shall mean the Lenders under the Existing Credit Agreement,
immediately prior to the Restatement Date.

 

“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.01(d).

 

“Existing Obligations” shall mean the “Obligations” under and as defined in the
Existing Credit Agreement outstanding on the Restatement Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Agency Fee and any other fees payable under the
Engagement Letter and, to the extent that an additional letter regarding fees
payable to Incremental Lenders is entered

 

23

--------------------------------------------------------------------------------


 

into upon an increase of the Commitments pursuant to Section 2.20, such fees
payable under such additional fee letter.

 

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

 

“Finance Co” shall mean a Wholly Owned Subsidiary of the Borrower incorporated
to become or otherwise serving as a co-issuer or co-borrower with the Borrower
of Permitted Junior Debt permitted by this Agreement, which Subsidiary meets the
following conditions at all times:  (a) the provisions of Section 5.10 have been
complied with in respect of such Subsidiary, and such Subsidiary is a Subsidiary
Loan Party, (b) such Subsidiary shall be a corporation, (c) such Subsidiary
shall not own or Control any portion of the Equity Interests of any other
Person, including the Equity Interests of any other Subsidiary Loan Party or
other Subsidiary of the Borrower and (d) such Subsidiary has not (i) incurred,
directly or indirectly any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness that it was formed to co-issue or
co-borrow and for which it serves as co-issuer or co-borrower, (ii) engaged in
any business, activity or transaction, or owned any property, assets or Equity
Interests other than (A) performing its obligations and activities incidental to
the co-issuance or co-borrowing of the Indebtedness that it was formed to
co-issue or co-borrower and (B) other activities incidental to the maintenance
of its existence, including legal, Tax and accounting administration,
(iii) consolidated with or merged with or into any Person, or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

 

“Financial Officer” of any Person shall mean (a) the sole member or sole manager
of such Person or (b) the Chief Financial Officer, principal accounting officer,
Treasurer, Assistant Treasurer or Controller of (i) such Person or, (ii) to the
extent such Person is a limited partnership, the general partner of such Person.

 

“Financial Officer of the Borrower” shall be the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
the General Partner.

 

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10, 6.11 and 6.12.

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended or
recodified from time to time, (d) the Flood Insurance Reform Act of 2004 and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, and any regulations
promulgated thereunder.

 

“Foreign Subsidiary” shall mean any Subsidiary that is (a) incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia), or (b) any Subsidiary of a Foreign Subsidiary.

 

24

--------------------------------------------------------------------------------


 

“GAAP” shall have the meaning assigned to such term in Section 1.02.

 

“Gathering Agreements” shall mean each contract pertaining to the provision of
gathering and compression services by any Subsidiary Loan Party or the Borrower
(including any such contracts entered into after the Restatement Date) as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, each as
amended, restated, supplemented or otherwise modified as permitted hereunder.

 

“Gathering Station Real Property” shall mean, on any date of determination, any
Real Property on which any Gathering Station owned, held or leased by the
Borrower or any Subsidiary Loan Party at such time is located (including,
without limitation, as of the Restatement Date, all Restatement Date Mortgaged
Gathering Station Real Property).

 

“Gathering Stations” shall mean, collectively, (a) each location, now owned or
hereafter used, acquired, constructed, built or otherwise obtained by the
Borrower or any Subsidiary Loan Party, where the Borrower or any such Subsidiary
Loan Party uses, holds, stores or maintains compression and dehydration
equipment, other than any such compression and dehydration equipment that, as of
the applicable date of determination, (i) has not been used by Borrower or any
Restricted Subsidiary for the conduct of its Midstream Activities for a period
of at least thirty (30) days, and (ii) neither Borrower nor any Restricted
Subsidiary intends to use for the conduct of Midstream Activities, and (b) any
other processing plants and terminals, now or hereafter owned by the Borrower or
any Subsidiary Loan Party, that are connected to (or are intended to be
connected to) the Pipeline Systems.

 

“Gathering System” shall mean, collectively, the Gathering Stations and the
Pipeline Systems.

 

“Gathering System Real Property” shall mean, collectively, the Gathering Station
Real Property and the Pipeline Systems Real Property.

 

“General Partner” shall mean Summit Midstream GP, LLC, a Delaware limited
liability company, the general partner of the MLP Entity.

 

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body, or central bank.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of

 

25

--------------------------------------------------------------------------------


 

such Indebtedness of the payment thereof, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Restatement Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

 

“Improvements” shall have the meaning assigned to such term in the Mortgages.

 

“Included Entity” shall mean each Person that is not a Restricted Subsidiary
with respect to which each of the following conditions is satisfied:  (i) the
Borrower or a Restricted Subsidiary owns at least 50% of the Equity Interests in
such Person and has voting Control over such Person, (ii) the Borrower or a
Restricted Subsidiary is the operator of such Person’s assets, (iii) such Person
has no outstanding Indebtedness for borrowed money, (iv) such Person is not
engaged in any line of business other than those that the Borrower may engage in
as provided in Section 6.08, (v) the Equity Interests of such Person that are
not owned by the Borrower or a Restricted Subsidiary have no preferential rights
to dividends or other distributions over the Equity Interests owned by the
Borrower or a Restricted Subsidiary and (vi) the Equity Interests of such Person
are pledged in favor of the Collateral Agent to secure the Obligations (it being
understood that if such Equity Interests cannot be so pledged after giving
effect to Section 9.21 or otherwise, such entity shall not constitute an
Included Entity).

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Increasing Lender” shall mean an Existing Lender who will provide a Commitment
under this Agreement which is greater than such Existing Lender’s Commitment
under the Existing Credit Agreement immediately prior to the Restatement Date.

 

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20(a).

 

26

--------------------------------------------------------------------------------


 

“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations and Purchase Money Obligations of such
Person, (g) all payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Swap Agreements (such payments in respect of any Swap
Agreement with a counterparty being calculated subject to and in accordance with
any netting provisions in such Swap Agreement), (h) the principal component of
all obligations, contingent or otherwise, of such Person (i) as an account party
in respect of letters of credit (other than any letters of credit, bank
guarantees or similar instrument in respect of which a back-to-back letter of
credit has been issued under or permitted by this Agreement) and (ii) in respect
of banker’s acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such Person in respect thereof.

 

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, this Agreement, other than
Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

“Initial Lenders” shall mean the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Lenders on the
Restatement Date.

 

“Interest Coverage Ratio” shall mean the ratio, for the applicable Test Period
ended on, or if such date of determination is not the end of a fiscal quarter,
most recently prior to the date on which such determination is to be made of
(a) EBITDA to (b) Cash Interest Expense; provided, that to the extent any Asset
Disposition or any Asset Acquisition (or any similar transaction or transactions
for which a waiver or a consent of the Required Lenders pursuant to Section 6.04
or 6.05 has been obtained) or incurrence or repayment of Indebtedness (excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes) has occurred during the relevant Test Period, the Interest Coverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrence.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

 

27

--------------------------------------------------------------------------------


 

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person. 
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by such
Person with respect to Swap Agreements.

 

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

 

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months or less than one month, if at the time
of the relevant Borrowing, all Lenders make interest periods of such length
available), as the Borrower may elect, or the date any Eurodollar Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, that, (a) if
any Interest Period for a Eurodollar Loan would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (c) no Interest Period shall extend beyond the Stated
Maturity Date.  Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean Wells, Bank of America, N.A., Toronto-Dominion Bank,
New York Branch, Regions Bank, Bank of Montreal, Compass Bank, Deutsche Bank
Trust Company Americas, and Royal Bank of Canada, in each case, in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.05(i).  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by

 

28

--------------------------------------------------------------------------------


 

Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Joint Lead Arrangers” shall mean, collectively, each joint lead arranger
contained in the introductory paragraph of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding outstanding Incremental Revolving Loans.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, together with the Existing Letters of Credit deemed issued
hereunder pursuant to Section 2.05(m), in each case, including all extensions,
renewals, supplements, amendments or other modifications thereto.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the applicable Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Leverage Ratio shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences.

 

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, hypothecation, pledge, encumbrance, charge or security interest in
or on such asset, (b) any arrangement to provide priority or preference, (c) any
financing statement filed in any jurisdiction in the nature of or evidencing a
security interest or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority, including any easement,
right or way or other encumbrance on any Real Property, including any portion of
or all of the Gathering System, in each of the foregoing cases described in
clauses (a), (b) and (c) whether voluntary or involuntary or imposed by law, and
any agreement to give any of the foregoing; (d) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (e) in the case of
securities (other than securities representing an interest in a joint venture
that is not a Subsidiary of the Borrower), any purchase option, call or similar
right of a third party with respect to such securities.

 

29

--------------------------------------------------------------------------------


 

“Liquidity” shall mean the aggregate Available Unused Commitments that would be
permitted to be drawn in compliance with the Financial Performance Covenants,
calculated on a Pro Forma Basis for such maximum permitted Borrowing, together
with cash and Permitted Investments of the Borrower.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Collateral Documents, the Deferred True-up Obligation Subordination Agreement
and any promissory note issued under Section 2.09(e), as amended, supplemented
or otherwise modified from time to time.

 

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Letter of Credit,
together with the due and punctual performance of all other obligations of the
Borrower and each other Loan Party under or pursuant to the terms of this
Agreement and the other Loan Documents, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against the Borrower and any other Loan
Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency laws naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

“Loan Party” shall mean the Borrower, the MLP Entity and each Subsidiary Loan
Party.

 

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and the
Incremental Revolving Loans.

 

“Margin Differential” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean the existence of events, circumstances,
conditions and/or contingencies that have had or are reasonably likely to have,
with the passage of time (a) a materially adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (b) a material impairment of the
validity or enforceability of the rights, remedies or benefits available to the
Lenders, the Issuing Banks or the Agents under any Loan Document.

 

“Material Contracts” shall mean, collectively, (a) each Gathering Agreement,
(b) each Ohio Joint Venture’s articles or certificate of formation or the
limited liability company agreement, and (c) any contract or other arrangement,
whether written or oral, to which the Borrower or any Subsidiary Loan Party is a
party as to which (individually or together with all contracts that have been
terminated, cancelled or not renewed or are reasonably expected to be breached,
not performed, cancelled or not renewed as of any date of determination) the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect, each as amended,
restated, supplemented or

 

30

--------------------------------------------------------------------------------


 

otherwise modified as permitted hereunder, and whether such contract or
arrangement exists as of the Restatement Date or is entered into thereafter.

 

“Material Gathering Station Real Property” shall mean, on the date of any
determination, any Gathering Station Real Property acquired (whether acquired in
a single transaction or in a series of transactions) or owned by the Borrower or
any Subsidiary Loan Party having a fair market value (including the fair market
value of improvements owned by the Borrower or by any Subsidiary Loan Party and
located thereon or thereunder) on such date of determination exceeding
U.S.$15.0 million.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of the Borrower or any Subsidiary Loan Party in an aggregate principal
amount exceeding U.S.$40.0 million.

 

“Material Project” shall mean the construction or expansion of any capital
project by the Borrower or any Restricted Subsidiary, the aggregate capital cost
of which (inclusive of capital costs expended prior to the acquisition thereof)
is reasonably expected by the Borrower to exceed, or exceeds, $10,000,000.

 

“Material Project EBITDA Adjustment” shall mean with respect to each Material
Project:

 

(a)                                 prior to the date on which a Material
Project has achieved commercial operation (the “Commercial Operation Date”) (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project as of the date of determination) of an amount to be approved by
Administrative Agent as the projected EBITDA attributable to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
forecasted income to be derived from binding contracts less appropriate direct
and indirect costs to realize such income), which may, at Borrower’s option, be
added to actual EBITDA for the fiscal quarter in which construction or expansion
of such Material Project commences and for each fiscal quarter thereafter until
the Commercial Operation Date of such Material Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
EBITDA attributable to such Material Project following such Commercial Operation
Date); provided that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): 
(i) 90 days or less, 0%, (ii) longer than 90 days, but not more than 180 days,
25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv) longer
than 270 days but not more than 365 days, 75%, and (v) longer than 365 days,
100%; and

 

31

--------------------------------------------------------------------------------


 

(b)                                 beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected EBITDA (determined in the same manner set
forth in clause (A) above) attributable to such Material Project for the balance
of the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Borrower’s option, be added to actual EBITDA for such fiscal
quarters.

 

Notwithstanding the foregoing:  no such Material Project EBITDA Adjustment shall
be allowed with respect to a Material Project unless:  (x) at least 30 days (or
such lesser period as is reasonably acceptable to the Administrative Agent)
prior to the last day of the fiscal quarter for which Parent desires to commence
inclusion of such Material Project EBITDA Adjustment in EBITDA (the “Initial
Quarter”), Borrower shall have delivered to Administrative Agent written
pro forma projections of EBITDA attributable to such Material Project EBITDA
Adjustments, and (y) prior to the last day of the Initial Quarter,
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information
(including updated status reports summarizing each Material Project currently
under construction and covering original anticipated and current projected cost,
Capital Expenditures (completed and remaining), the anticipated Commercial
Operation Date, total Material Project EBITDA Adjustments and the portion
thereof to be added to EBITDA and other information regarding projected
revenues, customers and contracts supporting such pro forma projections and the
anticipated Commercial Operation Date) and documentation as Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to
Administrative Agent.

 

“Material Subsidiary” shall mean (a) each Restricted Subsidiary of the Borrower
that (i) is a Wholly Owned Subsidiary of the Borrower now existing or hereafter
acquired or formed by the Borrower which on a consolidated basis for such
Restricted Subsidiary and its Subsidiaries for the applicable Test Period,
accounted for more than 5% of EBITDA, or (ii) becomes a Subsidiary Loan Party as
required pursuant to Section 5.10(f) and (b) the Consolidator Partnership.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, terminalling, storage, transmission, marketing, buying or
selling or other disposition, whether for such Person’s own account or for the
account of others, of oil, natural gas, natural gas liquids or other liquid or
gaseous hydrocarbons, including that used for fuel or consumed in the foregoing
activities, and water gathering and related activities in connection therewith;
provided, that “Midstream Activities” shall in no event include the drilling,
completion or servicing of oil or gas wells, including, without limitation, the
ownership of drilling rigs.

 

“MLP Entity” means Summit Midstream Partners, LP, a Delaware limited
partnership.

 

32

--------------------------------------------------------------------------------


 

“MLP Entity’s Partnership Agreement” shall mean that certain First Amended and
Restated Agreement of Limited Partnership of the MLP Entity, dated as of
October 3, 2012.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Mortgaged Properties” shall mean all Real Property that is subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

 

“Mortgages” shall mean the mortgages, deeds of trust and assignments of leases
and rents delivered pursuant to the Collateral and Guarantee Requirement and
pursuant to Section 5.10, each as amended, supplemented or otherwise modified
from time to time, with respect to Mortgaged Properties, each in form and
substance reasonably satisfactory to the Collateral Agent, including all such
changes as may be required to account for local law matters.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has or may have any liability or contingent liability.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Restricted Subsidiary of the Borrower (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any Person of any asset or assets of the Borrower or any such Restricted
Subsidiary of the Borrower (other than those pursuant to Section 6.05(a), (b),
(c), (e), (h), (i), or (j) of this Agreement) net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, sales commissions, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset (other than any
obligation pursuant to this Agreement or pursuant to Permitted Junior Debt) and
any cash reserve for adjustment in respect of the sale price of such asset
established in accordance with GAAP, including without limitation, pension and
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, provided, that upon termination of any such reserve, Net Proceeds
are increased by the amount of funds from such reserve that are released to the
Borrower or its applicable Restricted Subsidiary, other customary expenses and
reasonable brokerage, consultant and other customary fees actually incurred in
connection therewith, and (ii) Taxes paid or payable as a result thereof,
including pursuant to Section 6.06; provided, that, subject to Section 6.04, if
no Event of Default exists and the Borrower has delivered a certificate of

 

33

--------------------------------------------------------------------------------


 

a Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business or otherwise invest in
the business of the Borrower and its Restricted Subsidiaries, or make
investments pursuant to Section 6.04(j), in each case within twelve months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds,
except to the extent (1) not so used within such twelve-month period or (2) not
contracted to be used within such twelve-month period and not thereafter used
within 180 days of such receipt; provided, further, that (A) no proceeds of the
type described in this clause (a) realized in a single transaction or series of
related transactions shall constitute Net Proceeds except to the extent such
proceeds exceed U.S.$5.0 million and (B) no proceeds of the type described in
this clause (a) shall constitute Net Proceeds in any fiscal year except to the
extent the aggregate amount of all such proceeds in such fiscal year exceeds
U.S.$10.0 million; and

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any Restricted Subsidiary of any
Indebtedness (other than Permitted Indebtedness), net of all taxes and fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsor.

 

“New Lender” shall mean a Lender under this Agreement who is not an Existing
Lender.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Recourse Debt” shall mean Indebtedness (a) as to which neither the Borrower
nor any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender; (b) no default with respect to which (including
any rights that the holders of such Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit, upon notice, lapse of
time or both, any holder of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders of such Indebtedness have been
notified in writing that they will not have any recourse to the Equity Interests
or other Property of the Borrower or its Restricted Subsidiaries; provided, that
the Borrower or any Restricted Subsidiary may pledge its Equity Interests in any
Subsidiary that is not a Restricted Subsidiary or an Included Entity.

 

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

 

34

--------------------------------------------------------------------------------


 

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document (including all Loan Document Obligations),
all amounts owing to any Cash Management Bank pursuant to the terms of any
Secured Cash Management Agreement, all Secured Swap Obligations owing to any
Secured Swap Agreement Counterparty pursuant to the terms of any Secured Swap
Agreement, all amounts owing pursuant to the terms of any Guarantee of this
Agreement or any other Loan Document, and all amounts owing pursuant to the
terms of any Guarantee of any Secured Swap Obligations or Secured Cash
Management Agreement (to the extent such Guarantee of such Secured Swap
Obligations or such Secured Cash Management Agreement is otherwise permitted
hereunder), together with the due and punctual performance of all other
obligations of the Borrower and each Loan Party under or pursuant to the terms
of this Agreement, the other Loan Documents, any Secured Cash Management
Agreement and any Secured Swap Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Ohio Joint Venture Aggregate EBITDA” shall mean, for any period, the aggregate
of the “Ohio Joint Venture EBITDA” for both Ohio Joint Ventures for such
period.  As used in this definition, the term “Ohio Joint Venture EBITDA” means,
for any Ohio Joint Venture for any period, the product of (a) the aggregate
percentage of Equity Interests held by the Borrower and the Restricted
Subsidiaries in such Ohio Joint Ventures during such period multiplied by
(b) such Ohio Joint Venture’s Other Entity Unadjusted EBITDA for such period,
calculated as if it were a Restricted Subsidiary; provided, that the Ohio Joint
Venture Conditions shall have been satisfied.

 

“Ohio Joint Venture Conditions” shall mean, (a) at all times in the relevant
calculation period, (i) the Ohio Joint Ventures do not at any time incur or
have, (x) in the aggregate, greater than U.S.$5.0 million of indebtedness for
borrowed money or (y) material Liens other than Liens permitted by the limited
liability company agreements of the Ohio Joint Ventures in existence on the
Restatement Date; provided that no Loan Party, in its role as member or manager
of any Ohio Joint Venture, shall vote to approve any Lien on any assets of any
Ohio Joint Venture if the imposition or existence of such Lien would result in
Liens approved pursuant to this proviso in excess of U.S.$10 million at any time
on assets of the Ohio Joint Ventures in the aggregate, (ii) the Equity Interests
of the Ohio Joint Ventures that are not owned by the Borrower or a Restricted
Subsidiary have no preferential rights to dividends or other distributions over
the Equity Interests owned by the Borrower or a Restricted Subsidiary, (iii) the
Borrower’s and each applicable Restricted Subsidiary’s Equity Interests in the
Ohio Joint Ventures are pledged in accordance with the Collateral and Guarantee
Requirements, (iv) the Borrower or a Restricted Subsidiary shall own Equity
Interests in each Ohio Joint Venture sufficient to retain negative control with
respect to Requisite Board Approval (as defined in such Ohio Joint Venture’s
relevant constitutional documents) (but in no event to be less than 30% of the
Equity Interests

 

35

--------------------------------------------------------------------------------


 

eligible to appoint a member of the board in each Ohio Joint Venture) and
(v) the operator of each Ohio Joint Venture’s assets or Affiliates of such
operator shall own in the aggregate at least 20% of the Equity Interests in such
Ohio Joint Venture and (b) none of the Borrower or any Restricted Subsidiary has
taken any action that would result in a breach of Section 6.09(e) at any time
prior to the date of determination.

 

“Ohio Joint Venture Distribution Amount” shall have the meaning assigned to such
term in the definition of “Consolidated Net Income”.

 

“Ohio Joint Ventures” shall mean, collectively, Ohio Gathering Company, L.L.C.
and Ohio Condensate Company, L.L.C., and each individually, an “Ohio Joint
Venture”.

 

“Other Entity Unadjusted EBITDA”  shall mean, for any Person for any period, the
EBITDA for such Person for such period, determined in accordance with the
definition of EBITDA mutatis mutandis for such Person but without including, in
each case for such period, (a) any Material Project EBITDA Adjustments, (b) any
EBITDA attributable to an Included Entity, (c) any Specified Equity Contribution
or (d) any adjustments related to the Ohio Joint Ventures described in
(i) clause (e)(ii) of the definition of “Consolidated Net Income” or (ii) the
last paragraph of the definition of “EBITDA”.

 

“Other Swap Agreement” shall mean any Swap Agreement permitted by Section 6.13
that is entered into by and between the Borrower or any Restricted Subsidiary,
on the one hand, and any Person that is not a Lender, an Agent or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger, on the
other hand.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

 

“Parent Company” shall mean the Sponsor, the MLP Entity, the General Partner or
any Subsidiary of any of the foregoing that, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Annex A hereto,
or any other form approved by the Collateral Agent.

 

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Restricted Subsidiary of the assets of or Equity Interests in (including an
acquisition of all or substantially all the assets of or all the Equity
Interests in) a Person or division or line of business

 

36

--------------------------------------------------------------------------------


 

of a Person, other than such acquisition of the assets of or Equity Interests in
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, an unsolicited or hostile offer, (b) such acquired Person, division
or line of business of a Person is, or is engaged in, any business or business
activity conducted by the Borrower and its Subsidiaries on the Restatement Date,
Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto; provided, that no such activity or expansion shall
in any event include the drilling, completion or servicing of oil or gas wells,
including the ownership of drilling rigs, (c) all transactions related to such
acquisition shall be consummated in accordance with applicable laws, (d) both
immediately before and after giving effect thereto:  (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis after giving effect to such acquisition with the Financial
Performance Covenants, each recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Restricted Subsidiaries, (e) all
actions (if any) required, necessary or appropriate to comply with the
Collateral and Guarantee Requirement with respect to such acquired assets, or
Equity Interests shall have been taken on or prior to the consummation of such
acquisition, (f) to the extent required by Section 5.04(e), the Borrower shall
have delivered to the Administrative Agent the relevant certification,
documentation and financial information for such Restricted Subsidiary or assets
and (g) any acquired Person shall not be liable for any Indebtedness (except for
Permitted Indebtedness).

 

“Permitted Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

 

“Permitted Holder” shall mean each of the Sponsor and the Sponsor Affiliates.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof, in each case with maturities not exceeding two
years;

 

(b)                                 time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof, or any foreign
country recognized by the United States of America, having capital, surplus and
undivided profits in excess of U.S.$250.0 million and whose long-term debt, or
whose parent holding company’s long-term debt, is rated A (or such similar
equivalent rating or higher) by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act);

 

(c)                                  repurchase obligations with a term of not
more than 180 days for underlying securities of the types described in
clause (a) above entered into with a bank meeting the qualifications described
in clause (b) above;

 

37

--------------------------------------------------------------------------------


 

(d)                                 commercial paper, maturing not more than one
year after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the laws of the
United States of America or any foreign country recognized by the United States
of America with a rating at the time as of which any investment therein is made
of P-1 (or higher) according to Moody’s, or A-1 (or higher) according to S&P;

 

(e)                                  securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any State,
commonwealth or territory of the United States of America or by any political
subdivision or taxing authority thereof, and rated at least A by S&P or A-2 by
Moody’s;

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e) above;

 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least U.S.$500.0 million; and

 

(h)                                 time deposit accounts, certificates of
deposit and money market deposits in an aggregate face amount not in excess of
1/2 of 1% of Consolidated Total Assets, as of the end of the Borrower’s most
recently completed fiscal year.

 

“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by the Borrower or the Borrower and Finance Co, as
co-borrowers, and (b) unsecured senior Indebtedness issued by the Borrower or
the Borrower and Finance Co, as co-borrowers, the terms of which, in the case of
each of clauses (a) and (b), (i) (A) do not provide for a final maturity date,
scheduled amortization or any other scheduled repayment, mandatory redemption or
sinking fund obligation prior to the date that is 90 days after the Stated
Maturity Date (provided, that the terms of such Permitted Junior Debt may
require the payment of interest from time to time), (B) do not contain covenants
and events of default that, taken as a whole, are more restrictive than the
covenants and Events of Default set forth in this Agreement and the other Loan
Documents, (C) provide for covenants and events of default customary for
Indebtedness of a similar nature as such Permitted Junior Debt and (D) in the
case of unsecured subordinated Indebtedness, provide for subordination of
payments in respect of such Indebtedness to the Obligations and guarantees
thereof under the Loan Documents customary for high yield securities and (ii) in
respect of which no Subsidiary of the Borrower that is not an obligor under the
Loan Documents is an obligor; provided, that immediately prior to and after
giving effect on a Pro Forma Basis to any incurrence of Permitted Junior Debt,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and the Borrower would be in compliance on a Pro Forma Basis
with the Financial Performance Covenants as of the most recently completed
fiscal quarter for which financial statements are available.

 

“Permitted Real Property Liens” shall mean with respect to any Real Property
(including any Gathering System Real Property), the Liens and other encumbrances
described in

 

38

--------------------------------------------------------------------------------


 

clauses (a), (b), (c), (d), (e), (h), (i), (j), (k), (l), (m), (v), (w), (x),
(y), (aa), (bb), (cc) or (ee) of Section 6.02.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Permitted Refinancing Indebtedness, with the Financial Performance
Covenants recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries, (b) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest,
breakage costs and premium thereon), (c) the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(e) no Permitted Refinancing Indebtedness shall have additional obligors,
Guarantees or security than the Indebtedness being Refinanced, and (f) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

 

“Pipeline Systems” shall mean, collectively, (a) the natural gas gathering
pipelines and other appurtenant facilities such as meters and valve yard
facilities located in the States of Texas and Colorado owned by one or more of
the Borrower, any Subsidiary Loan Party or any Restricted Subsidiary in
connection with its or their Midstream Activities and (b) any other pipelines
and other appurtenant facilities such as meters and valve yard facilities,
located in Texas, Colorado or any other state, now or hereafter owned by one or
more of the Borrower, any Subsidiary Loan Party or any Restricted Subsidiary in
connection with its or their Midstream Activities.

 

“Pipeline Systems Real Property” shall mean, on any date of determination, any
Real Property on which any Pipeline System owned, held or leased by the Borrower
or any Subsidiary Loan Party at such time is located.

 

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 of ERISA and
to which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has
or may have any liability or contingent liability.

 

39

--------------------------------------------------------------------------------


 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Document applicable to such
Collateral.

 

“Power Purchase Agreements” shall mean those one or more agreements entered into
for the purpose of (a) minimizing exposure to the volatility in power prices
associated with operating electric-drive compression in the ordinary course of
business and not for speculative purposes, and/or (b) purchasing power for use
in the ordinary course of business, in each case, along with any related
schedules or confirmations and as amended, supplements, restated or otherwise
modified from time to time.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or term, the calculation thereof after giving effect
on a pro forma basis to the change in such calculation required by the
applicable provision hereof, and otherwise on a basis in accordance with GAAP as
used in the preparation of the latest financial statements provided pursuant to
Section 5.04 and otherwise reasonably satisfactory to the Administrative Agent. 
EBITDA shall be calculated on a Pro Forma Basis to give effect to the
Transactions, any Asset Acquisition or Asset Disposition, in each case,
consummated at any time on or after the first day of the four consecutive fiscal
quarter period ended on or before the occurrence of such event thereof (the
“Reference Period”) as if the Transactions, such Asset Acquisition or Asset
Disposition had been consummated on the first day of such Reference Period:

 

(a)                                 in making any determination of EBITDA on a
Pro Forma Basis, pro forma effect shall be given to any Asset Disposition and to
any Asset Acquisition (or any similar transaction or transactions that require a
waiver or consent of the Required Lenders pursuant to Section 6.04 or 6.05), in
each case that occurred during the Reference Period (or, unless the context
otherwise requires, occurring during the Reference Period or thereafter and
through and including the date upon which the respective Asset Acquisition or
Asset Disposition is consummated); and

 

(b)                                 in making any determination on a Pro Forma
Basis, (i) all Indebtedness (including Indebtedness incurred or assumed and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) incurred or permanently
repaid during the Reference Period shall be deemed to have been incurred or
repaid at the beginning of such period, (ii) Interest Expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (i), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods and (iii) with respect to distributions
made pursuant to Section 6.06(e), pro forma effect shall be given to the
decrease in cash and Permitted Investments resulting from such distributions.

 

40

--------------------------------------------------------------------------------


 

For the avoidance of doubt, when making a determination on a Pro Forma Basis,
any Asset Acquisition or Asset Disposition involving Equity Interests (including
any Equity Interests in an Included Entity) owned by the Borrower, any
Restricted Subsidiary or any Included Entity shall be treated as if such
acquisition or disposition had occurred on the first day of the applicable
Reference Period.  Pro forma calculations made pursuant to the definition of the
term “Pro Forma Basis” shall be determined in good faith by a Responsible
Officer of the Borrower and, for any fiscal period ending on or prior to the
first anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other similar transaction, to the extent that the Borrower delivers to the
Administrative Agent (A) a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions and other operating improvements
or synergies and (B) information and calculations supporting in reasonable
detail such estimated operating expense reductions and other operating
improvements or synergies.

 

“Projections” shall mean the projections of the Borrower and its Restricted
Subsidiaries included in the Borrower’s Presentation and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Restricted Subsidiaries prior to
the Restatement Date.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Proportional EBITDA Amount” shall have the meaning assigned to such term in the
definition of “EBITDA”.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
Property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, that (a) such Indebtedness is incurred prior to, contemporaneously
with or within 270 days after such acquisition, installation, construction or
improvement and (b) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be, including related transaction costs, fees and expenses.

 

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary in and to any and all parcels of real
property owned or leased by, or subject to any rights of way, easements,
servitudes, permits, licenses or other instruments in favor of, the Borrower or
any Restricted Subsidiary together with all Improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease, occupancy, use or operation thereof.

 

41

--------------------------------------------------------------------------------


 

“Red Rock Acquisition” shall mean the acquisition by the MLP Entity, the
Borrower or any Restricted Subsidiary of the Equity Interests in any Red Rock
Entity or any Red Rock Properties.

 

“Red Rock Entity” shall mean Red Rock Gathering Company, LLC or any of its
Subsidiaries.

 

“Red Rock Properties” shall mean all right, title and interest of any Red Rock
Entity in and to any and all parcels of real property owned or leased by, or
subject to any rights of way, easements, servitudes, permits, licenses or other
instruments in favor of, such Red Rock Entity together with all Improvements and
appurtenant fixtures, easements and other property and rights incidental to the
ownership, lease, occupancy, use or operation thereof.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have a meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and

 

42

--------------------------------------------------------------------------------


 

(d) Available Unused Commitments, that taken together, represent more than 50%
of the sum of all (i) Loans (other than Swingline Loans) outstanding,
(ii) Revolving L/C Exposures, (iii) Swingline Exposures, and (iv) the total
Available Unused Commitments at such time; provided, that the Loans, Revolving
L/C Exposures, Swingline Exposures and Commitments of, held by or deemed to be
held by any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Lenders.

 

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

 

“Restatement Date” shall mean May 26, 2017.

 

“Restatement Date Mortgage Amendment” shall have the meaning set forth in
clause (h) of the definition of Collateral and Guarantee Requirements.

 

“Restatement Date Mortgaged Gathering Station Real Property” shall mean the Real
Property listed on Schedule 1.01(b), which such Schedule sets forth all Real
Property subject to a Mortgage on the Restatement Date on which Gathering
Stations are located.

 

“Restatement Date Mortgaged Pipeline Systems Real Property” shall mean the Real
Property listed on Schedule 1.01(c), which such Schedule sets forth all Real
Property subject to a Mortgage on the Restatement Date on which Pipeline Systems
are located and which, together with the Restatement Date Mortgaged Gathering
Station Real Property, constitutes a substantial majority (as mutually agreed by
the Borrower and the Collateral Agent each acting reasonably and in good faith)
of the value (including the fair market value of improvements owned by the
Borrower or any Subsidiary Loan Party and located thereon or thereunder) of the
Gathering System Real Property as of the Restatement Date.

 

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

 

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08, (b) increased from time to time pursuant
to Section 2.20, (c) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04 and (d) otherwise modified
as permitted by this Agreement.  The initial amount of each Revolving Facility
Lender’s Revolving Facility Commitment is set

 

43

--------------------------------------------------------------------------------


 

forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable. The aggregate amount of the Revolving Facility
Commitments on the Restatement Date is U.S.$1.250 billion. To the extent
applicable, Revolving Facility Commitments shall include the Incremental
Commitments of any Incremental Lender.

 

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Lender).

 

“Revolving Facility Loan” shall mean a Revolving Credit Loan made to the
Borrower by a Revolving Facility Lender pursuant to Section 2.01 or an
Incremental Lender pursuant to Section 2.20.  Each Revolving Facility Loan shall
be a Eurodollar Loan or an ABR Loan.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank,
severally and not jointly, the commitment of such Issuing Bank to issue Letters
of Credit pursuant to Section 2.05, as such commitment may be (a) ratably
reduced from time to time upon any reduction in the Revolving Facility
Commitments pursuant to Section 2.08, (b) reduced or increased from time to time
pursuant to assignments by or to such Issuing Bank under Section 9.04 and
(c) otherwise modified as permitted by this Agreement.  The amount of each
Issuing Bank’s Revolving L/C Commitment as of the Restatement Date is set forth
in Schedule 2.01, or in the Assignment and Acceptance pursuant to which any
Lender that becomes an Issuing Bank shall have assumed its Revolving L/C
Commitment, as applicable.  Notwithstanding anything herein to the contrary, the
aggregate amount of the Revolving L/C Commitment of the Issuing Banks shall not
exceed U.S.$100.0 million.

 

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit, including, for the avoidance of
doubt, a payment or disbursement made by an Issuing Bank pursuant to a Letter of
Credit upon or following the reinstatement of such Letter of Credit.

 

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate principal amount

 

44

--------------------------------------------------------------------------------


 

of all Revolving L/C Disbursements that have not yet been reimbursed at such
time.  The Revolving L/C Exposure of any Revolving Facility Lender at any time
shall mean its Revolving Facility Percentage of the aggregate Revolving L/C
Exposure at such time.

 

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

 

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

 

“rights of way” shall have the meaning assigned to such term in Section 3.17(c).

 

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” means, at any time, a region, country or territory which
is, or whose government is, the subject or target of any Sanctions (at the date
of this Credit Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the European Union or any EU member state or any Person
that is the subject of any Sanctions, (b) any Person located, operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
in connection with which such Cash Management Bank obtains the benefits of the
Collateral Documents by virtue of the provisions hereof.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each Issuing Bank, (e) each Secured Swap Agreement
Counterparty, (f) each Cash Management Bank and (g) the successors and permitted
assigns of each of the foregoing.

 

45

--------------------------------------------------------------------------------


 

“Secured Swap Agreement” shall mean any Swap Agreement permitted by Section 6.13
that is entered into by and between the Borrower or any Subsidiary Loan Party
and a Secured Swap Agreement Counterparty.

 

“Secured Swap Agreement Counterparty” shall mean each Person that is a Lender or
an Affiliate of a Lender (a) at the time such Person enters into a Secured Swap
Agreement or (b) on the Restatement Date and is a party to a Secured Swap
Agreement on such date.

 

“Secured Swap Obligations” shall mean all amounts owing to any Secured Swap
Agreement Counterparty pursuant to the terms of any Secured Swap Agreement, but
excluding all Excluded Swap Obligations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Net Debt as of such date to (b) EBITDA for the
applicable Test Period most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided, that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Leverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences.

 

“Sole Bookrunner” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Specified Equity Contribution” shall mean, with respect to any fiscal quarter,
an amount equal to the amount of cash that is (a) received by the MLP Entity
from a source other than the Borrower or any Subsidiary thereof and
(b) contributed by the MLP Entity to the Borrower in exchange for the issuance
by the Borrower of additional Equity Interests in the Borrower (or otherwise as
an equity contribution), in each case during the period between (and inclusive
of) the first day of such fiscal quarter and the day that is ten days after the
day on which financial statements with respect to such fiscal quarter are
required to be delivered pursuant to Section 5.04(a) or
Section 5.04(b) (provided, that with respect to the fiscal quarter in which the
Restatement Date occurs, such amount shall include only any equity contribution
that has been received after the Restatement Date); provided, that (i) the
Borrower delivers written notice to the Administrative Agent concurrently with
delivery of a timely delivered certificate required by Section 5.04(c) that it
has elected to treat such equity contribution as a Specified Equity Contribution
and clearly setting forth such equity contribution in the computation required
by clause (ii) of such Section 5.04(c); (ii) there is at least one fiscal
quarter in each four consecutive fiscal quarter period in which no Specified
Equity Contribution has been made; (iii) the amount of the equity contribution
deemed to be a Specified Equity Contribution shall not be greater than the
amount required (in the sole discretion of the Administrative Agent) to cause
the Borrower to be in compliance with the Financial Performance Covenants;
(iv) there shall be no more than five Specified Equity Contributions in the
aggregate during the Availability Period; and (v) any

 

46

--------------------------------------------------------------------------------


 

additional Equity Interests in the Borrower issued to the MLP Entity in
connection with a Specified Equity Contribution shall upon such issuance be
pledged to the Collateral Agent in accordance with the Collateral and Guarantee
Requirement.

 

“Specified Subsidiaries” shall mean, collectively, Meadowlark Midstream
Company, LLC, a Delaware limited liability company, Tioga Midstream, LLC, a
Delaware limited liability company, Summit Utica and Consolidator Partnership.

 

“Sponsor Affiliate” shall mean each Affiliate of the Sponsor that is neither a
portfolio company nor a company controlled by a portfolio company.

 

“Sponsor” shall mean Summit Midstream Partners, LLC, a Delaware limited
liability company.

 

“Stated Maturity Date” shall mean May 13, 2022 (or if such date is not a
Business Day, the next succeeding Business Day).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Letter of Credit) is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D).  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent, any Lender
or any Issuing Bank under such Regulation D or any comparable regulation. 
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Loan Party” shall mean (a) each Subsidiary of the Borrower that is a
party to the Collateral Agreement as of the Restatement Date and (b) each other
Subsidiary of the Borrower that joins the Collateral Agreement after the
Restatement Date pursuant to the requirements set forth in Section 5.10(e) or
otherwise; provided, that in no event shall an Unrestricted Subsidiary be a
Subsidiary Loan Party.

 

47

--------------------------------------------------------------------------------


 

“Summit Utica” shall mean Summit Midstream Utica, LLC, a Delaware limited
liability company.

 

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

 

“Swap Agreement” shall mean (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions and (b) any and all
transactions of any kind, and the related confirmations that are subject to the
terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement to the extent
relating to any of the transactions described in the preceding clause (a), in
each case, together with any related schedules or confirmations and as amended,
supplements, restated or otherwise modified from time to time; provided, that in
no event shall any agreement for the sale of retainage gas in the ordinary
course of business be deemed to be a “Swap Agreement.”

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the
Restatement Date is U.S.$50.0 million.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Wells, in its capacity as a lender of Swingline
Loans, and/or any other Revolving Facility Lender as successor or lender of
Swingline Loans hereunder.

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by

 

48

--------------------------------------------------------------------------------


 

any Governmental Authority and any and all additions to tax, interest and
penalties related thereto.

 

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

 

“Topco” shall mean Summit Midstream Partners Holdings, LLC, a Delaware limited
liability company.

 

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Restatement Date pursuant to the Loan Documents, including (a) the
execution and delivery of the Loan Documents; (b) any Borrowings on the
Restatement Date; and (c) the payment of all fees and expenses owing in
connection with the foregoing.

 

“Trigger Event” shall have the meaning assigned to such term in Section 5.10(e).

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

 

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

 

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(c).

 

“Unadjusted EBITDA” shall mean, for any period, the EBITDA for such period,
determined without including any Material Project EBITDA Adjustments, any EBITDA
attributable to an Included Entity, any Specified Equity Contribution, any
EBITDA attributable to any Ohio Joint Venture or any EBITDA attributable to any
payment described in clause (e) of the definition of “Consolidated Net Income”,
in each case for such period.

 

“Undisclosed Administration” shall mean, in relation to a Lender, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender is subject
to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

 

49

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower:

 

(a)                                 that is designated by the Borrower as an
Unrestricted Subsidiary in a written notice provided to the Administrative Agent
(which such notice shall include a certification by a Responsible Officer of the
Borrower that (i) both before and after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) such
designation complies with all requirements set forth in this definition),
including that (x) at the time such Subsidiary is being designated as an
Unrestricted Subsidiary, the Borrower or any of its Restricted Subsidiaries are
permitted to make Investments pursuant to the terms of Section 6.04(a)(i),
6.04(i) or 6.04(k), as applicable, in an amount equal to the Investments
previously made in the Subsidiary being designated an Unrestricted Subsidiary
and that have not been repaid by such Subsidiary as dividends or distributions
to any Loan Party, and (y) the amount of such Investments previously made by the
Borrower or any of its Restricted Subsidiaries in such Subsidiary being
designated an Unrestricted Subsidiary during the period from the Restatement
Date to the applicable date of determination, and that have not been repaid via
dividend or distribution to the Borrower or a Restricted Subsidiary, shall be
included in the calculation of the aggregate amount of Investments permitted
under Section 6.04(a)(i), 6.04(i) and 6.04(k).

 

(b)                                 that after giving effect to such
designation, will have no Indebtedness other than Non-Recourse Debt and
Indebtedness that is guaranteed pursuant to Section 6.01(p),

 

(c)                                  that, except as not prohibited by
Section 6.07, after giving effect to such designation is not party to any
transaction with the Borrower or any Restricted Subsidiary,

 

(d)                                 that after giving effect to such
designation, as to which (i) neither the Borrower nor any Restricted Subsidiary
has or would have any direct or indirect obligation for any obligation or
liability of such Unrestricted Subsidiary, and (ii) neither the Borrower nor any
Restricted Subsidiary is required to maintain or preserve such Unrestricted
Subsidiary’s financial condition or to cause such Person to achieve any
specified levels of operating results, other than, in the case of
clauses (i) and (ii), Guarantees that are permitted under Section 6.01 and
Section 6.04 by the Borrower or any Restricted Subsidiary of obligations of any
Unrestricted Subsidiary and other than the pledge by the Borrower or any
Restricted Subsidiary of its Equity Interests in such Unrestricted Subsidiary to
support Non-Recourse Debt of such Unrestricted Subsidiary.

 

If reasonably requested by the Administrative Agent, the Borrower shall have
provided appropriate evidence demonstrating its compliance with the
certifications set forth in the foregoing clause (a). If, at any time, any
Unrestricted Subsidiary ceases to comply with the requirements set forth in
clauses (b) through (d) of this definition, the applicable Unrestricted
Subsidiary shall immediately thereupon be deemed to be a Restricted Subsidiary
for all purposes of this Agreement and the other Loan Documents, including that
any Indebtedness of such Subsidiary will be deemed to have been incurred by a
Restricted Subsidiary of the Borrower as

 

50

--------------------------------------------------------------------------------


 

of such date.  The Borrower may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that such designation will
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of the
Borrower in an amount equal to the outstanding Indebtedness of such Unrestricted
Subsidiary on such date of designation and such designation will only be
permitted if no Default or Event of Default would be in existence after giving
effect to such designation.  On the date of any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary (or on the date any Subsidiary is deemed
to be a Restricted Subsidiary pursuant to the second sentence of this
paragraph), to the extent that the Collateral and Guarantee Requirement or
Section 5.10 requires such Subsidiary that has been redesignated or deemed to be
a Restricted Subsidiary to take certain actions or enter into certain documents,
such Subsidiary shall promptly (and in any event within 60 days or such longer
period of time as the Collateral Agent may consent to in its sole discretion)
comply therewith.

 

“Wells” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                             Terms Generally.  The definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Except as otherwise expressly provided herein, (i) any
reference in this Agreement to any Loan Document or any other agreement or
contract shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (ii) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.  Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) and all terms of an
accounting or financial nature shall

 

51

--------------------------------------------------------------------------------


 

be construed and interpreted in accordance with GAAP, as in effect from time to
time; provided, that to the extent GAAP shall change after the Restatement Date,
the parties hereto agree to negotiate in good faith to modify the covenants
herein so that they may be construed and interpreted in accordance with GAAP as
then in effect, provided that until such modification has been agreed, the
covenants herein shall be interpreted, and all computations of amounts and
ratios referred to herein shall be made, on the basis of GAAP as in effect and
applied immediately before such change shall have become effective.

 

Section 1.03                             Effectuation of Transfers.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

Section 1.04                             Existing Credit Agreement.  This
Agreement restates and replaces, in its entirety, the Existing Credit
Agreement.  Any reference in any of the other Loan Documents to the Existing
Credit Agreement (howsoever defined) shall mean this Agreement.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Revolving Facility Commitments. 
(a) Subject to the terms and conditions set forth herein, each Revolving
Facility Lender agrees to make Revolving Facility Loans, in each case from time
to time during the Availability Period, comprised of Eurodollar Loans and ABR
Loans to the Borrower in U.S. Dollars in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Facility Credit Exposure exceeding
such Lender’s Revolving Facility Commitment and (ii) the Revolving Facility
Credit Exposure exceeding the total Revolving Facility Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Facility Loans.  The
Revolving Facility shall be available as ABR Loans or Eurodollar Loans.

 

(b)                                 As of the Restatement Date and immediately
prior to giving effect to the transactions contemplated hereby, each of the
Existing Lenders has such Commitments in such aggregate principal amount as set
forth under the caption “Existing Credit Agreement Commitments” on
Schedule 2.01.

 

(c)                                  Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of Borrower
set forth herein, each of the Existing Lenders shall continue its Commitments in
such aggregate principal amount as set forth under the “Restatement Date
Commitments” caption on Schedule 2.01.

 

(d)                                 Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of Borrower
set forth herein, each of the New Lenders shall have, on the Restatement Date,
such Commitments in such aggregate principal amount as set forth under the
“Restatement Date Commitments” caption on Schedule 2.01.

 

(e)                                  Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of Borrower
set forth herein, each of the Increasing Lenders

 

52

--------------------------------------------------------------------------------


 

shall have, on the Restatement Date, such Commitments in such aggregate
principal amount as set forth under the “Restatement Date Commitments” caption
on Schedule 2.01.

 

Section 2.02                             Loans and Borrowings.  (a) Each Loan to
the Borrower shall be made as part of a Borrowing consisting of Loans of the
same Type, (i) in the event of Revolving Facility Loans made by the Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder, (ii) in the event of
Swingline Loans, made by the Swingline Lenders ratably in accordance with their
respective Swingline Commitments, and (iii) in any other event, made by the
Lenders ratably in accordance with their respective Commitments; provided, that
the Loans to be made on the Restatement Date shall be sized such that, after
giving effect thereto, each of the Revolving Lenders will have Revolving Loans
outstanding proportionate to its Revolving Facility Percentage.  In the event
that the Borrower requests a Borrowing that, after giving effect thereto, would
cause the Revolving Facility Credit Exposure to exceed the total Revolving
Facility Commitments, then the request for such Borrowing shall be deemed to be
reduced to an amount equal to the difference between the total Revolving
Facility Commitments and the Revolving Credit Exposure.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided, that a Eurodollar Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Facility
Commitments.  At the time that each ABR Borrowing by the Borrower is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e).  Each Swingline Borrowing by the Borrower shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum.  Borrowings of more than one Type may be outstanding at the
same time; provided, that there shall not at any time be more than a total of
ten (10) Interest Periods in respect of Borrowings outstanding under the
Revolving Facility.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Stated Maturity Date.

 

Section 2.03                             Requests for Borrowings.  To request a
Revolving Facility Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Borrowing consisting of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three

 

53

--------------------------------------------------------------------------------


 

Business Days before the date of the proposed Borrowing, (b) in the case of a
Borrowing consisting of ABR Loans, not later than 12:00 noon, New York City
time, one Business Day before the date of the proposed Borrowing, or (c) in the
case of a Borrowing consisting of ABR Loans to occur on the Restatement Date or
the next succeeding Business Day, not later than 11:00 a.m., New York City time,
on the Restatement Date.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or email
of a properly executed PDF to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Borrowing consisting of a
Eurodollar Loan, the initial Interest Period to be applicable thereto; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, each Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time during the Availability Period
in U.S. Dollars, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding the Swingline Commitment, (ii) the outstanding Swingline Loans
of such Swingline Lender exceeding such Swingline Lender’s Swingline Commitments
or (iii) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments; provided, that no Swingline Lender shall be required to
make a Swingline Loan to refinance an outstanding Swingline Borrowing.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.  All Swingline
Loans shall be ABR Loans under this Agreement.

 

(b)                                 To request a Swingline Borrowing, the
Borrower shall notify the Swingline Lenders of such request by telephone
(confirmed by a Swingline Borrowing Request by facsimile a copy of which shall
also be delivered to the Administrative Agent) not later than 11:00 a.m., New
York City time on the day of the proposed Swingline Borrowing.  Each such

 

54

--------------------------------------------------------------------------------


 

notice and Swingline Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02:

 

(i)                                     the requested date (which shall be a
Business Day),

 

(ii)                                  the amount of the requested Swingline
Borrowing,

 

(iii)                               the term of such Swingline Loan, and

 

(iv)                              the location and number of the Borrower’s
account to which funds are to be disbursed.

 

Each Swingline Lender shall make each Swingline Loan to be made by it hereunder
in accordance with Section 2.02(a) on the proposed date thereof by wire transfer
of immediately available funds by 3:00 p.m., New York City time, to the account
of the Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of a Revolving L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

 

(c)                                  A Swingline Lender may by written notice
given to the Administrative Agent (and to the other Swingline Lenders) not later
than 10:00 a.m., New York City time on any Business Day, require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it.  Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Swingline Lender, such Revolving
Facility Lender’s Revolving Facility Percentage of such Swingline Loan or
Loans.  Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Facility Lender shall comply with its payment obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Facility Lender (and Section 2.06 shall apply, mutatis mutandis, to such payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Swingline Lender the amounts so received by it from the Revolving
Facility Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the applicable Swingline Lender. 
Any amounts received by a Swingline Lender from the Borrower (or any other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent

 

55

--------------------------------------------------------------------------------


 

shall be remitted promptly by the Administrative Agent to the Revolving Facility
Lenders that shall have made their payments pursuant to this paragraph and to
such Swingline Lender, as their interests may appear; provided, that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(d)                                 Each Revolving Lender acknowledges and
agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section 4.01
unless, at least one Business Day prior to the time such Swingline Loan was
made, the Required Lenders shall have notified the Swingline Lender (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.01 would not be satisfied if such Swingline
Loan were then made (it being understood and agreed that, in the event the
Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).

 

Section 2.05                             Letters of Credit.  (a) General. 
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit denominated in U.S. Dollars for its own
account or on behalf of any Restricted Subsidiary in a form, and containing
terms, acceptable to the applicable Issuing Bank, at any time and from time to
time during the Availability Period and prior to the date that is five Business
Days prior to the Stated Maturity Date.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement or instrument
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal (other than an automatic renewal in accordance with
paragraph (c) of this Section) or extension of an outstanding Letter of Credit),
the Borrower shall deliver by hand or facsimile (or transmit by other electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
Business Days in advance of the requested date of issuance, amendment, renewal
or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued,

 

56

--------------------------------------------------------------------------------


 

amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the Revolving Facility Credit Exposure shall not exceed the total
Revolving Facility Commitments, (ii) the aggregate available amount of all
Letters of Credit issued by any Issuing Bank shall not exceed such Issuing
Bank’s Revolving L/C Commitment without the applicable Issuing Bank’s prior
written approval and (iii) the aggregate available amount of all Letters of
Credit issued by the Issuing Banks in the aggregate shall not exceed
$100,000,000.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) unless
the applicable Issuing Bank agrees to a later expiration date, the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Stated Maturity Date;
provided, that any Letter of Credit with a one-year tenor may provide for the
automatic renewal thereof for additional one-year periods (which, in no event,
shall extend beyond the date referred to in clause (ii) of this paragraph (c)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and, in the case of the Existing Letters of Credit, on the Restatement Date, and
in each case without any further action on the part of the applicable Issuing
Bank or the Revolving Facility Lenders, such Issuing Bank hereby grants to each
Revolving Facility Lender, and each Revolving Facility Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent for the
account of the applicable Issuing Bank, in U.S. Dollars such Revolving Facility
Lender’s Revolving Facility Percentage of each Revolving L/C Disbursement made
by such Issuing Bank not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any Revolving L/C Disbursement in respect of a Letter of Credit,
the Borrower shall reimburse such Revolving L/C Disbursement by paying to the
Administrative Agent an amount equal to such Revolving L/C Disbursement in
U.S. Dollars, not later than 3:00 p.m., New York City time, on the Business Day
immediately following the date the Borrower receives notice under
paragraph (g) of this Section of such Revolving L/C Disbursement; provided, that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Loan in an equivalent amount, and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the

 

57

--------------------------------------------------------------------------------


 

resulting Loan or Borrowing, as applicable.  If the Borrower fails to reimburse
any Revolving L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other Revolving Facility
Lender of the applicable Revolving L/C Disbursement, the payment then due from
the Borrower and, in the case of a Revolving Facility Lender, such Lender’s
Revolving Facility Percentage thereof.  Promptly following receipt of such
notice, each Revolving Facility Lender shall pay to the Administrative Agent in
U.S. Dollars its Revolving Facility Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Facility Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank in U.S. Dollars the
amounts so received by it from the Revolving Facility Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any Revolving L/C Disbursement shall not
constitute a Loan and (other than the funding of an ABR Loan as contemplated
above) shall not relieve the Borrower of its obligation to reimburse such
Revolving L/C Disbursement.

 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse Revolving L/C Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; provided, that, in each case, payment by the applicable Issuing Bank
shall not have constituted gross negligence or willful misconduct as determined
in a final, non-appealable judgment of a court of competent jurisdiction. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided, that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are

 

58

--------------------------------------------------------------------------------


 

determined by the non-appealable judgment of a court having competent
jurisdiction to have been caused by (A) such Issuing Bank’s failure to exercise
reasonable care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or (B) such Issuing
Bank’s refusal to issue a Letter of Credit to the extent that all conditions to
issuance have been fully satisfied in accordance with the terms of this
Agreement.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct as determined in a final, nonappealable
judgment of a court of competent jurisdiction on the part of the applicable
Issuing Bank, such Issuing Bank shall be deemed to have exercised reasonable
care in each such determination and each refusal to issue a Letter of Credit
shall not result in any liability or responsibility.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by facsimile) of such demand for payment
and whether such Issuing Bank has made or will make a Revolving L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Facility Lenders with respect to any such Revolving L/C
Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any Revolving L/C Disbursement, then, unless the Borrower shall reimburse
such Revolving L/C Disbursement in full on the date such Revolving L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such Revolving L/C Disbursement is made to but
excluding the date that the Borrower reimburses such Revolving L/C Disbursement
in full, at the rate per annum equal to the rate per annum then applicable to
ABR Loans; provided, that, if such Revolving L/C Disbursement is not fully
reimbursed by the Borrower when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph
shall be paid to the Administrative Agent for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12.  From and after the effective
date of any such replacement, (i) the

 

59

--------------------------------------------------------------------------------


 

successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, (i) in the case of an Event of Default
described in Section 7.01(h) or 7.01(i), as provided in the following proviso or
(ii) in the case of any other Event of Default or to the extent required by
Section 2.11(b), on the second Business Day following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided, that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind.  The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Sections 2.11(b) or 2.22(b).  Each such deposit pursuant to this
paragraph or pursuant to Sections 2.11(b) or 2.22(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement and the Borrower hereby grants
to the Administrative Agent and its bailees for the benefit of the
Administrative Agent, each Issuing Bank and the Lenders a security interest in
such deposits (including all interest thereon and all proceeds thereof) and any
deposit or securities accounts in which such deposits are held to secure the
repayment of the Obligations under and in connection with the Letters of Credit
and all other Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (A) for so
long as an Event of Default shall be continuing, the Administrative Agent and
(B) at any other time, the Borrower, in each case, in term deposits constituting
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for Revolving L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the Revolving L/C
Reimbursement Obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans to the Borrower has been accelerated (but
subject to the consent of Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to

 

60

--------------------------------------------------------------------------------


 

satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Sections 2.11(b) or
2.22(b), such amount together with interest thereon (to the extent not applied
as aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) or Section 2.22(b), respectively, and no Default or Event of
Default shall have occurred and be continuing.

 

(k)                                 Reporting.  Each Issuing Bank shall
(i) provide to the Administrative Agent copies of any notice received from the
Borrower pursuant to Section 2.05(b) promptly upon receipt thereof, (ii) provide
the Administrative Agent with a copy of the Letter of Credit, or the amendment,
renewal or extension of the Letter of Credit, as applicable, on the Business Day
on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, (iii) on each Business Day on which such Issuing Bank makes any
Revolving L/C Disbursement, advise the Administrative Agent of the date of such
Revolving L/C Disbursement and the amount of such Revolving L/C Disbursement,
(iv) furnish the Administrative Agent with such other information as the
Administrative Agent shall reasonably request and (v) on any Business Day on
which the Borrower fails to reimburse a Revolving L/C Disbursement required to
be reimbursed to such Issuing Bank on such day, notify the Administrative Agent
of the date of such failure and the amount of such Revolving L/C Disbursement. 
If requested by any Lender, the Administrative Agent shall provide copies to
such Lender of the documents referred to in clause (ii) of the preceding
sentence.

 

(l)                                     L/C Exposure Determination.  For
purposes of determining availability under this Agreement, the amount of a
Letter of Credit that, by its terms, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.

 

(m)                             Transitional Provision.  Subject to the
satisfaction of the conditions contained in Sections 4.01 and 4.02, from and
after the Restatement Date the Existing Letters of Credit shall be deemed to be
Letters of Credit issued pursuant to this Section 2.05.

 

Section 2.06                             Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it to the Borrower hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided, that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to such account of the Borrower as is
designated by the Borrower in the Borrowing Request; provided, that ABR Loans
made to finance the reimbursement of a Revolving L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07                             Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or email of a properly executed PDF to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

62

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.

 

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to one of its Eurodollar Loans prior to
the end of the Interest Period applicable thereto, then, unless such Loan is
repaid as provided herein, at the end of such Interest Period, such Eurodollar
Loan shall be continued as a Eurodollar Loan with the same Interest Period as
previously was applicable thereto; provided that if such continuation would
result in a violation of Section 2.02(d), then such Eurodollar Loan shall
instead be converted to an ABR Loan at the end of the immediately preceding
Interest Period.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders (unless such Event of Default is an Event of Default under
Section 7.01(h) or (i), in which case no such request shall be required), so
notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

(f)                                   Notwithstanding the foregoing, the
interest election made by the Borrower as of the date of its last Interest
Election Request pursuant to the Existing Credit Agreement, shall remain in
effect until the Borrower delivers an Interest Election Request pursuant to the
requirements of this Section 2.07.

 

Section 2.08                             Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Revolving Facility
Commitments shall terminate on the Stated Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Facility Commitments; provided, that
(i) each reduction of the Revolving Facility Commitments shall be in an amount
that is an integral multiple of U.S.$500,000 and not less than U.S.$2.0 million
(or, if less, the remaining amount of the Revolving Facility Commitments), and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans by the Borrower in

 

63

--------------------------------------------------------------------------------


 

accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Facility Commitments under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided, that a notice of termination of the
Revolving Facility Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Facility Commitments shall be permanent.

 

(d)                                 Each reduction of the Revolving Facility
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Facility Commitments.

 

Section 2.09                             Promise to Repay Loan; Evidence of
Debt.  (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan on the Stated Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Stated Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least seven Business Days after such Swingline Loan is made;
provided, that on each date that a Revolving Facility Borrowing (other than a
Borrowing that is required to finance the reimbursement of a Revolving L/C
Disbursement contemplated by Section 2.05(e)) is made, the Borrower shall repay
all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility and the Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder, and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
absent manifest error of the existence and amounts of the obligations recorded
therein; provided, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans made in accordance with the terms
of this Agreement.

 

64

--------------------------------------------------------------------------------


 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note substantially in the form of Exhibit G. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including, to the extent requested by any assignee,
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.10                             Repayment of Loans.  (a) All Loans
shall be due and payable as set forth in Section 2.09(a).

 

(b)                                 (i) all Net Proceeds pursuant to
Section 2.11(c) and repayments of Loans pursuant to Section 2.11(e) shall be
(A) first, applied ratably among the Swingline Lenders to prepay any outstanding
Swingline Loans and (B) second, if any excess remains after prepaying all
Swingline Loans then outstanding, applied ratably among the Revolving Facility
Lenders to prepay any Revolving Facility Loans then outstanding (without any
corresponding required reduction in Revolving Facility Commitments); (ii) any
optional prepayments of the Revolving Facility Loans pursuant to
Section 2.11(a) or mandatory prepayments of the Revolving Facility Loans
pursuant to Section 2.11(b) shall be applied ratably among the Revolving
Facility Lenders; and (iii) any mandatory payments or prepayments pursuant to
Section 2.11(e) shall be applied as set forth in Section 9.23.  For the
avoidance of doubt, the phrase “ratably among the Swingline Lenders” shall mean
ratably based upon the respective Swingline Exposures of the Swingline Lenders
at the time of such prepayment, and the phrase “ratably among the Revolving
Facility Lenders” shall mean ratably based upon the respective Revolving
Facility Credit Exposures of the Revolving Facility Lenders at the time of such
prepayment.

 

(c)                                  Prior to any repayment of any Borrowing,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by facsimile) of such
selection not later than 2:00 p.m., New York City time, (i) in the case of an
ABR Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurodollar Borrowing, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Lenders at the time of
such repayment).  To the extent that Section 2.04(c) permits the Borrower to
repay a Swingline Borrowing directly to the Swingline Lender (and the Borrower
does make repayment directly to the Swingline Lender), prior to any repayment of
a Swingline Borrowing hereunder, the Borrower shall select the Borrowing or
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed promptly in writing) of such selection not later than 1:00 p.m., New
York City time, on the scheduled date of such repayment, and to the extent that
Section 2.04(c) requires the Borrower to make repayments of Swingline Borrowings
directly to the Administrative Agent, the procedure and timing set forth in the
immediately preceding sentence shall control.

 

65

--------------------------------------------------------------------------------


 

(d)                                 All mandatory prepayments and, to the extent
that the Borrower fails to make the selection required by Section 2.10(c) above,
any payment, repayment, or voluntary prepayment shall be applied:  first,
ratably among any Revolving Facility Loans constituting ABR Loans, if any, until
repaid in full, and second, to any Revolving Facility Loans constituting
Eurodollar Loans having the same Interest Period, beginning with such Eurodollar
Loans having the shortest remaining Interest Period, until repaid in full;
provided, that to the extent amounts are being applied in accordance with
Section 9.23(d), such amounts shall first be applied ratably among all Swingline
Loans then proceeding as set forth above in this Section 2.10(d).

 

Section 2.11                             Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay Revolving
Facility Loans in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in the form of Exhibit B hereto
provided in accordance with Section 2.10(c).

 

(b)                                 If on any date, the Administrative Agent
notifies the Borrower that the Revolving Facility Credit Exposure exceeds the
aggregate Revolving Facility Commitments of the Lenders on such date (for any
reason, including a partial reduction of the Revolving Facility Commitments),
the Borrower shall, as soon as practicable and in any event within two Business
Days following such date, prepay the outstanding principal amount of any
Revolving Facility Loans (and, to the extent after giving effect to such
prepayment, the Revolving Facility Credit Exposure still exceeds the aggregate
Revolving Facility Commitments of the Lenders, deposit cash collateral in an
account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent) pursuant to Section 2.05(j)) such that the aggregate amount so prepaid by
the Borrower and cash collateral so deposited) shall be sufficient to reduce the
Revolving Facility Credit Exposure to an amount not to exceed the aggregate
Revolving Facility Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Revolving Facility Loans prepaid.  The Administrative Agent shall give
prompt notice of any prepayment required under this Section 2.11(b) to the
Borrower and the Lenders.

 

(c)                                  The Borrower shall apply all Net Proceeds
received by it or its Restricted Subsidiaries promptly upon (and in any event
within three Business Days of) receipt thereof to prepay any outstanding Loan in
accordance with paragraphs (b) and (c) of Section 2.10.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to paragraph (c) of this Section 2.11 at least three Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s prepayment notice and of such Lender’s
pro rata share of the prepayment.

 

(e)                                  In the event of any termination of all the
Revolving Facility Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its

 

66

--------------------------------------------------------------------------------


 

outstanding Revolving Facility Loans and all its outstanding Swingline Loans and
terminate all its outstanding Letters of Credit and/or cash collateralize such
Letters of Credit in accordance with Section 2.05(j).

 

Section 2.12                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent for the account of each Lender (other than any
Defaulting Lender), without duplication of any other amounts paid to such
Lender, on the last Business Day of March, June, September and December in each
year, and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a commitment fee (a “Commitment
Fee”) on the daily amount of the Available Unused Commitment of such Lender
during the preceding quarter up until the last day of such quarter (or other
period commencing with the Restatement Date (or the last date on which such fee
was paid) and ending with the last day of such quarter or the Stated Maturity
Date or the date on which the last of the Commitments of such Lender shall be
terminated, as applicable) at the rate per annum equal to the Applicable Margin.

 

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero.  The
Commitment Fee due to each Lender shall begin to accrue on the Restatement Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall be terminated as provided herein.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Facility Lender (other
than any Defaulting Lender), on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee (a “Revolving L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding any portion
thereof attributable to unreimbursed Revolving L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Restatement Date, or
the last date on which such fee was paid and ending with the last day of the
quarter in which such date occurs, the Stated Maturity Date or the date on which
the Revolving Facility Commitments shall be terminated, as applicable) at the
rate per annum equal to the Applicable Margin for Eurodollar Revolving Facility
Borrowings effective for each day in such period.

 

(c)                                  The Borrower from time to time agrees to
pay to each Issuing Bank, for its own account, (i) on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall terminate as provided
herein, a fronting fee in an amount equal to the greater of (A) $500 and
(B) 0.125% per annum of the daily average stated amount of such Letter of
Credit, in respect of each Letter of Credit issued by such Issuing Bank for the
period from and including the date of issuance of such Letter of Credit to and
including the termination of such Letter of Credit, plus (ii) in connection with
the issuance, amendment or transfer of any such Letter of Credit or any
Revolving L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”).  All Revolving L/C
Participation Fees

 

67

--------------------------------------------------------------------------------


 

and Issuing Bank Fees that are payable on a per annum basis shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, an agency fee
(the “Agency Fee”), in the amount, and on the terms and conditions, set forth in
the Engagement Letter (as amended, restated, replaced, supplemented or otherwise
modified from time to time).

 

(e)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Bank.  Once paid, none of the Fees shall
be refundable under any circumstances.

 

Section 2.13                             Interest.  (a) The Borrower shall pay
interest on the unpaid principal amount of each ABR Loan at the Alternate Base
Rate plus the Applicable Margin.

 

(b)                                 The Borrower shall pay interest on the
unpaid principal amount of each Eurodollar Loan at the Adjusted Eurodollar Rate
for the Interest Period in effect for such Eurodollar Loan plus the Applicable
Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, the Borrower shall pay interest on such overdue
amount, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2.00% plus the rate applicable
to ABR Loans in paragraph (a) of this Section; provided, that this
paragraph (c) shall not apply to any Default or Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

 

(d)                                 Accrued interest on each Loan shall be
payable by the Borrower in arrears on each Interest Payment Date for such Loan,
and upon the earlier of the Stated Maturity Date and the termination of the
Revolving Facility Commitments; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All computations of interest shall be made
by the Administrative Agent taking into account the actual number of days
occurring in the period for which such interest is payable pursuant to this
Section, and (i) if based on the Alternate Base Rate (if based on the Prime
Rate), a year of 365 days or 366 days, as the case may be; or (ii) otherwise, on
the basis of a year of 360 days.

 

68

--------------------------------------------------------------------------------


 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable to such Borrowing, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing or shall be made as a Borrowing bearing interest at such rate as the
Required Lenders shall agree adequately reflects the costs to the Revolving
Facility Lenders of making the Loans comprising such Borrowing.

 

Section 2.15                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, compulsory loan, special deposit, liquidity, FDIC insurance or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate) or Issuing Bank; or

 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any tax, costs, expenses or other condition
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein (including a condition similar to the events described in
clause (i) above in the form of a tax, cost or expense) (except in each case
(A) for Indemnified Taxes indemnified pursuant to Section 2.17 and Excluded
Taxes and (B) for changes in the rate of tax on the overall rate of net income
of such Lender);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) (except in each
case (A) for Indemnified Taxes indemnified pursuant to Section 2.17 and Excluded
Taxes and (B) for changes in the rate of tax on the overall rate of net income
of such Lender), then the Borrower will pay to such Lender or Issuing Bank, as
applicable (for the account of such Lender or Issuing

 

69

--------------------------------------------------------------------------------


 

Bank, as applicable), such additional amount or amounts as will compensate such
Lender or Issuing Bank, as applicable, for such additional costs incurred or
reduction suffered in connection therewith.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or any of the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank or as a consequence of the Commitments to
make any of the foregoing, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered in connection therewith.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)                                 As promptly as possible after any Lender or
any Issuing Bank has determined that it will make a request for increased
compensation pursuant to this Section 2.15, such Lender or Issuing Bank shall
notify the Borrower thereof.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
Issuing Bank, as applicable, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided, further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then,

 

70

--------------------------------------------------------------------------------


 

in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such Loan had such event not
occurred, at the Eurodollar Rate that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue a Eurodollar Loan, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits in
U.S. Dollars of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Section 2.17                             Taxes.  (a) Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except to the extent
such withholding or deduction is required by applicable law.  If a Loan Party,
the Administrative Agent or any other Person acting on behalf of the
Administrative Agent in regards to payments hereunder shall be required to
deduct Indemnified Taxes or Other Taxes from such payments by applicable law,
then (i) the sum payable by the Loan Party shall be increased as necessary so
that after making all required deductions for Indemnified Taxes and Other Taxes
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender, or Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes and Other Taxes been made, (ii) such Loan Party,
Administrative Agent or other Person acting on behalf of the Administrative
Agent shall make such deductions and (iii) such Loan Party, Administrative Agent
or other Person acting on behalf of the Administrative Agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

 

(b)                                 In addition, each Loan Party shall pay any
Other Taxes payable on account of any obligation of such Loan Party and upon the
execution, delivery or enforcement

 

71

--------------------------------------------------------------------------------


 

of, or otherwise with respect to, the Loan Documents, to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (other than Indemnified Taxes or Other Taxes resulting from gross
negligence or willful misconduct of the Administrative Agent, such Lender or
such Issuing Bank as determined in the final, nonappealable judgment of a court
of competent jurisdiction) without duplication of any amounts indemnified under
Section 2.17(a)) imposed or assessed on (and whether or not paid directly by)
the Administrative Agent or such Lender or Issuing Bank, as applicable, with
respect to any payment by or on account of any obligation of such Loan Party
under, or otherwise with respect to, any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, that a certificate as to the amount of such payment, liability,
imposition or assessment and setting forth in reasonable detail the basis and
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error of the Lender, an Issuing Bank or the Administrative Agent, as applicable.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender or Issuing Bank that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it may lawfully do so, deliver to the
Borrower and the Administrative Agent two copies of U.S. Internal Revenue
Service Form W-8BEN (claiming the benefits of an applicable income tax treaty),
W-8EXP, W-8IMY (together with any required attachments) or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit H and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender (with any other required
forms attached) claiming complete exemption from or a reduced rate of
U.S. federal withholding tax on all payments by or on behalf of the Borrower
under this Agreement and the other Loan Documents.  Each Lender or Issuing Bank
that is not a Non-U.S. Lender shall, to the extent it may lawfully do so,
deliver to the Borrower and the Administrative Agent two copies of U.S. Internal
Revenue Service Form W-9, properly completed and duly executed by such Lender or
Issuing Bank, claiming complete exemption (or otherwise establishing an
exemption) from U.S. backup withholding on all payments under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Lender or
Issuing Bank, to the extent it may lawfully do so, on or before the date it
becomes a party to this Agreement (or, in the case of any Participant,

 

72

--------------------------------------------------------------------------------


 

on or before the date such Participant purchases the related participation).  In
addition, each Lender or Issuing Bank, to the extent it may lawfully do so,
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender or Issuing Bank.  Each Lender or
Issuing Bank shall promptly notify the Borrower and the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower or the Administrative Agent (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose).  Without limiting the foregoing, any Lender or Issuing Bank that is
entitled to an exemption from or reduction of withholding Tax otherwise
indemnified against by a Loan Party pursuant to this Section 2.17 with respect
to payments under any Loan Document shall deliver to the Borrower or the
relevant Governmental Authority (with a copy to the Administrative Agent), to
the extent such Lender or Issuing Bank is legally entitled to do so, at the time
or times prescribed by applicable law such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower or the Administrative Agent to permit such payments to be made without
such withholding tax or at a reduced rate; provided, that in such Lender’s or
Issuing Bank’s judgment such completion, execution or submission would not
materially prejudice such Lender or Issuing Bank.

 

(f)                                   The Administrative Agent shall deliver to
the Borrower, on or before the Restatement Date, two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a United States person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a United States person with respect to such payments), with the effect that
the Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

 

(g)                                  If the Administrative Agent, any Lender or
any Issuing Bank determines, in good faith and in its sole discretion, that it
has received a refund of Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, Lender or Issuing Bank
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, Lender or Issuing Bank in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent, Lender or Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, Lender or Issuing
Bank in the event such Administrative Agent, Lender or Issuing Bank is required
to repay such refund to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent, Lender or Issuing Bank to make
available its Tax returns (or any other

 

73

--------------------------------------------------------------------------------


 

information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of Revolving L/C Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New
York City time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to each Issuing Bank or the applicable Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder of (i) principal or
interest in respect of any Loan or (ii) Revolving L/C Reimbursement Obligations
shall in each case be made in U.S. Dollars.  All payments of other amounts due
hereunder or under any other Loan Document shall be made in U.S. Dollars.  Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed Revolving L/C Disbursements,
interest, fees and other amounts then due from the Borrower hereunder, such
funds shall be applied first, to Administrative Agent’s fees and reimbursable
expenses then due and payable pursuant to any of the Loan Documents; second, to
all reimbursable expenses of the Lenders and all fees and reimbursable expenses
of each Issuing Bank then due and payable pursuant to any of the Loan Documents,
ratably among the Lenders and each Issuing Bank in proportion to the respective
amounts of such fees and expenses payable to them; third, to interest and fees
then due and payable hereunder, ratably among the Lenders and each Issuing Bank
in proportion to the respective amounts of such interest and fees payable to
them; fourth, to the principal balance of the Loans, until the same shall have
been paid in full, ratably among the Lenders in proportion to such Lender’s
Revolving Facility Percentage; and fifth, after the Loans have been paid in full
and to the extent otherwise required under this Agreement, to cash collateralize
the Letters of Credit in an amount in cash equal to the Revolving L/C Exposures
as of such date plus any accrued and unpaid fees thereon.

 

74

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim, through the application of any proceeds of
Collateral or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in Revolving L/C Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Revolving L/C Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in Loans and participations in Revolving L/C
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in Revolving L/C Disbursements; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Revolving L/C Disbursements to any assignee or participant,
other than to the Borrower or any Restricted Subsidiary (as to which the
provisions of this paragraph (c) shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment by the
Borrower is due to the Administrative Agent for the account of the Lenders or
the applicable Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

75

--------------------------------------------------------------------------------


 

(f)                                   None of the funds or assets of the
Borrower that are used to pay any amount due pursuant to this Agreement shall
constitute, to the Borrower’s knowledge, funds obtained from transactions with
or relating to Anti-Corruption Laws or Sanctions.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.15, or if the
Borrower or any other Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower or any other Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04, all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and,
solely in the case of an assignment of Revolving Facility Commitments and/or
Revolving Facility Loans, each Issuing Bank and each Swingline Lender, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in Revolving L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. 
Nothing in this Section 2.19 shall be deemed to prejudice any rights that the
Borrower may have against any Lender that is a Defaulting Lender.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination, which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then provided no Event of
Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans and Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent and, solely in the case of an assignment of Revolving Facility

 

76

--------------------------------------------------------------------------------


 

Commitments and/or Revolving Facility Loans, each Issuing Bank and each
Swingline Lender, provided, that:  (i) all Obligations of the Borrower owing to
such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon.  In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04 (it being understood that, unless
otherwise agreed to by the parties, the Replacement Lender or the Borrower shall
be responsible for paying the processing and recordation fee described in
Section 9.04(b)(v)); provided that the assignment shall be effective regardless
of whether the Non-Consenting Lender executes the applicable Assignment and
Acceptance.

 

Section 2.20                             Increase in Revolving Facility
Commitments.  (a) From time to time following the earlier of (i) completion of
the syndication of the Revolving Facility (as reasonably determined by the
Administrative Agent) and (ii) the date 90 days after the Restatement Date, and
in no event on more than five separate occasions, the Borrower may by written
notice to the Administrative Agent elect to request an increase to the existing
Revolving Facility Commitments (all such increases, collectively, the
“Incremental Commitments”), in an aggregate principal amount not to exceed
U.S.$250.0 million and, on any one such occasion, not less than
U.S.$10.0 million.  Such notice shall specify the date (an “Increased Amount
Date”) on which the Borrower proposes that the Incremental Commitments shall be
made available, which shall be a date not less than five Business Days after the
date on which such notice is delivered to the Administrative Agent.  The
Borrower shall notify the Administrative Agent in writing of the identity of
each Revolving Facility Lender or other financial institution (which in any
event shall not be the Borrower or an Affiliate of the Borrower) reasonably
acceptable to the Administrative Agent, and in the case of any Person committing
to an Incremental Commitment, reasonably acceptable to each Issuing Bank and the
Swingline Lender (each, an “Incremental Lender”) to whom the Incremental
Commitments have been allocated (in accordance with this Section) and the
amounts of such allocations.  For the avoidance of doubt, in no case shall any
Lender be required to increase its Revolving Facility Commitment pursuant to
this Section 2.20 or otherwise.  Such Incremental Commitments shall become
effective as of such Increased Amount Date; provided, that (1) on such Increased
Amount Date, before and after giving effect to such Incremental Commitments
(a) no Default or Event of Default shall exist; (b) the representations and
warranties contained in Article III and the other Loan Documents shall be true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date; and (c) the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries; (2) simultaneously with delivering
such written notice to the Administrative Agent regarding such increase to the
existing Revolving Facility Commitments, the Borrower shall have delivered a
written certificate to the Administrative Agent as to each item specified in
clause (1) of this proviso; (3) such increase in the Incremental Commitments
shall be evidenced by one or more joinder agreements executed and delivered to
Administrative Agent by each Incremental Lender, each such Incremental Lender
shall be recorded in the register; and each such Incremental Lender shall be
reasonably satisfactory to the

 

77

--------------------------------------------------------------------------------


 

Administrative Agent and subject to the requirements set forth in
Section 2.17(e); (4) the Borrower shall make any payments required pursuant to
Section 2.16 in connection with the provisions of the Incremental Commitments;
(5) the Borrower and its Affiliates shall not be permitted to commit to or
participate in any Incremental Commitments; and (6) if the Applicable Margin for
any Incremental Revolving Loan exceeds the then-applicable Applicable Margin for
the Revolving Facility by more than 50 basis points (the excess of (A) such
Applicable Margin for the Incremental Revolving Loan over (B) the Applicable
Margin for the Revolving Facility plus 50 basis points being the relevant
“Margin Differential”), then the Applicable Margin for the Revolving Facility
Commitments (other than any Incremental Commitment) shall automatically be
increased by the Margin Differential effective upon the date that the relevant
Incremental Commitment becomes effective.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any joinder agreements in connection with
any Incremental Commitments as described in the preceding sentence, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Commitments
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments without the consent of any Lender.

 

(b)                                 On any Increased Amount Date on which
Incremental Commitments are effected, subject to the satisfaction of the terms
and conditions in the foregoing clause (a), (i) each of the existing Revolving
Facility Lenders shall assign to each of the Incremental Lenders, and each of
the Incremental Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Letters of Credit and
Swingline Loans outstanding on such Increased Amount Date that will result in,
after giving effect to all such assignments and purchases, such Revolving
Facility Loans and participations in Letters of Credit and Swingline Loans being
held by existing Revolving Facility Lenders and Incremental Lenders ratably in
accordance with their Revolving Facility Commitments after giving effect to the
addition of such Incremental Commitments to the Revolving Facility Commitments,
(ii) each Incremental Commitment shall be deemed for all purposes a Revolving
Facility Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Facility Loan and have the same terms as any existing
Revolving Facility Loan and (iii) to the extent that an Incremental Lender was
not already a Lender, such Incremental Lender shall become a Lender with respect
to the Revolving Facility Commitments and all matters relating thereto.

 

(c)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s notice of an Increased Amount
Date and, in respect thereof, the Incremental Commitments and the Incremental
Lenders.

 

(d)                                 As a condition precedent to the Borrower’s
incurrence of additional Indebtedness pursuant to this Section 2.20, (i) the
Borrower shall, and shall cause each Subsidiary Loan Party to, enter into, and
deliver to the Administrative Agent and the Collateral Agent, reaffirmations of
the guarantees and the security interests and Liens granted by such Persons
under the Collateral Documents in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (ii) with respect to any
Mortgaged Property, the Borrower shall, and shall cause each Subsidiary Loan
Party to, enter into, and deliver to the Administrative Agent and the Collateral
Agent, upon the reasonable request of the Administrative Agent or the

 

78

--------------------------------------------------------------------------------


 

Collateral Agent (A) mortgage modifications or new Mortgages with respect to any
Mortgaged Property in each case in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to the Administrative Agent
and the Collateral Agent and (B) all other items reasonably requested by the
Collateral Agent that are reasonably necessary to maintain the continuing
perfection or priority of the Lien of the Mortgages as security for such
Obligations.

 

Section 2.21                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Restatement Date that it is unlawful, for any
Lender or its applicable lending office to make or maintain any Eurodollar
Loans, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings, as the
case may be, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all such
Eurodollar Borrowings of such Lender to ABR Borrowings on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.22                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 Fees shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender pursuant to
Section 2.12(a).

 

(b)                                 If any Swingline Exposure or Revolving L/C
Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure or Revolving L/C Exposure shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Facility Percentages but
only to the extent (A) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Facility Commitment and (B) the conditions set
forth in Section 4.01 are satisfied at such time. Subject to Section 9.25, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within five Business Days following notice by the Administrative Agent
(A) first, prepay such Swingline Exposure and

 

79

--------------------------------------------------------------------------------


 

(B) second, cash collateralize such Defaulting Lender’s Revolving L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such Revolving L/C Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Revolving L/C Exposure pursuant to
Section 2.22(b)(ii)(B), the Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12 with respect to such Defaulting
Lender’s Revolving L/C Exposure during the period such Defaulting Lender’s
Revolving L/C Exposure is cash collateralized;

 

(iv)                              if the Swingline Exposure or Revolving L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(b)(i), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Facility Percentage; and

 

(v)                                 if any Defaulting Lender’s Revolving L/C
Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.22(b)(i) or (ii), then, without prejudice to any rights or remedies of
the applicable Issuing Bank or any Lender hereunder, but subject
Section 2.22(e) below, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s Revolving L/C Exposure
shall be payable to the applicable Issuing Bank until such Revolving L/C
exposure is cash collateralized and / or reallocated.

 

(c)                                  So long as any Lender is a Defaulting
Lender, no Swingline Lender shall be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Facility Commitments of the non-Defaulting Lenders or cash collateral
has been provided by the Borrower in accordance with Section 2.22(b), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.22(b)(i) (and Defaulting Lenders shall not
participate therein).

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender, (iii) third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, (iv) fourth, if so
determined by the Administrative Agent or requested by an Issuing Bank or

 

80

--------------------------------------------------------------------------------


 

Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (v) fifth, to
the payment of any amounts owing to the Lenders, an Issuing Bank or a Swingline
Lender as a result of any then final and nonappealable judgment of a court of
competent jurisdiction obtained by any Lender, an Issuing Bank or such Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vi) sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any then final and nonappealable judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement and (vii) seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, that with respect to this
clause (vii), that if such payment is (A) a prepayment of the principal amount
of any Loans in respect of which a Defaulting Lender has funded its
participation obligations and (B) made at a time when the conditions set forth
in Section 2.11 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(e)                                  In the event that the Administrative Agent,
the Borrower, each Issuing Bank and each Swingline Lender each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and Revolving L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Facility Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Facility Percentage.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Restricted Subsidiaries (except as otherwise noted
below), that:

 

Section 3.01                             Organization; Powers.  The Borrower and
each Subsidiary Loan Party (a) is duly organized, and validly existing in the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) and qualified to do business
in each jurisdiction (including its jurisdiction of incorporation, organization
or formation) where such qualification is required, except where the failure,
individually or in the aggregate, to so qualify or to be in good standing could
not reasonably be expected to have a Material Adverse Effect and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and

 

81

--------------------------------------------------------------------------------


 

each other agreement or instrument contemplated thereby to which it is or will
be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrower and each Subsidiary Loan Party of each Loan
Document to which it is a party, and the Borrowings hereunder and the
Transactions (a) have been duly authorized by all necessary corporate,
stockholder, limited liability company or partnership action required to be
obtained by the Borrower and each Subsidiary Loan Party and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Restricted Subsidiary, (B) any applicable order
of any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, lease, agreement or other instrument to
which the Borrower or any Restricted Subsidiary is a party or by which any of
them or any of their respective property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clauses (i)(C) or (ii) of this clause (b), could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (c) will not
result in the creation or imposition of any Lien upon or with respect to any
Property now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary, other than the Liens permitted by Section 6.02.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by the Borrower and each Subsidiary
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Person enforceable against each such Person in accordance
with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (c) implied covenants of good faith and fair dealing.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions except for (a) the filing of UCC financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office or, with respect to intellectual property which is the subject
of registration or application for registration outside the United States, such
applicable patent, trademark or copyright office or other intellectual property
authority, (c) recordation of the Mortgages and (d) such consents,
authorizations, filings or other actions that have either (i) been made or
obtained and are in full force and effect or (ii) are listed on Schedule 3.04,
and (iii) such actions, consents, approvals, registrations or filings, the
failure to be obtained or made which could not reasonably be expected to have a
Material Adverse Effect.  For the avoidance of doubt this Section 3.04 in no way
limits Section 3.08(e).

 

82

--------------------------------------------------------------------------------


 

Section 3.05                             Financial Statements.  There has
heretofore been furnished to the Lenders the following (and the following
representations and warranties are made with respect thereto):

 

(a)                                 the audited balance sheet as of December 31,
2016 and the related audited statements of operations and retained earnings,
comprehensive income and cash flows of the MLP Entity for the year ended
December 31, 2016, which were prepared in accordance with GAAP applied not only
during such periods but also as compared to the periods covered by the financial
statements referred to in paragraph (b) of this Section 3.05 (except as may be
indicated in the notes thereto) and fairly present the financial position of the
MLP Entity as of the dates thereof and its consolidated results of operations
and cash flows for the period then ended; and

 

(b)                                 the pro forma consolidated balance sheet of
the MLP Entity as of March 31, 2017, prepared giving effect to the Transactions
as if the Transactions had occurred on such date, which such balance sheet
(i) was prepared in good faith based on assumptions that are believed by the MLP
Entity to be reasonable as of the Restatement Date (it being understood that
such assumptions are based on good faith estimates with respect to certain items
and that the actual amounts of such items on the Restatement Date is subject to
variation), (ii) accurately reflects all adjustments necessary to give effect to
the Transactions and (iii) presents fairly, in all material respects, the
pro forma financial position of the MLP Entity as of March 31, 2017, as if the
Transactions had occurred on such date.

 

Section 3.06                             No Material Adverse Effect.  Since
December 31, 2016, there has been no event or occurrence which has resulted in
or would reasonably be expected to result in, individually or in the aggregate,
any Material Adverse Effect.

 

Section 3.07                             Title to Properties (Other than Real
Property); Possession Under Leases Other than Real Property Leases.  This
Section 3.07 pertains to all Property of the Borrower and its Restricted
Subsidiaries, other than Real Property (which is specifically addressed below in
Section 3.17).

 

(a)                                 The Borrower and the Restricted Subsidiaries
have good and valid title to all Property (other than Real Property), subject
solely to Liens permitted by Section 6.02 and except where the failure to have
such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The Borrower and the Restricted
Subsidiaries have maintained, in all material respects and in accordance with
normal industry practice, all of the machinery, equipment, vehicles, facilities
and other tangible personal property now owned or leased by the Borrower or any
Restricted Subsidiary that is necessary to conduct their business as it is now
conducted.

 

(b)                                 The Borrower and the Restricted Subsidiaries
have complied with all obligations under all leases to which it is a party,
except where the failure to comply could not have a Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect could not reasonably be expected to
have a Material Adverse Effect.  The Borrower and each Restricted Subsidiary
enjoy peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure

 

83

--------------------------------------------------------------------------------


 

to enjoy peaceful and undisturbed possession could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(c)                                  The Borrower and the Restricted
Subsidiaries own or possess, or have the right to use or could obtain ownership
or possession of or a right to use, on terms not materially adverse to it, all
patents, trademarks, service marks, trade names and copyrights (collectively, as
used in this paragraph, the “intellectual property”) reasonably necessary for
the present conduct of their business, without any known conflict with the
rights of others, and free from any burdensome restrictions, except where such
conflicts and restrictions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The use of
intellectual property by the Borrower or any Restricted Subsidiary does not
infringe on the rights of any Person in any material respect.

 

(d)                                 Schedule 3.07(d) sets forth as of the
Restatement Date the name and jurisdiction of incorporation, formation or
organization of (i) each Subsidiary of the Borrower and, as to each such
Subsidiary, the percentage of each class of Equity Interests owned by the
Borrower or by any such Subsidiary, indicating the ownership thereof, and
identifies as of the Restatement Date each applicable Subsidiary as a
“Subsidiary Loan Party”, a “Restricted Subsidiary”, an “Unrestricted Subsidiary”
and/or a “Material Subsidiary” and (ii) each Included Entity.

 

(e)                                  All Equity Interests issued, owned, held or
Controlled by the Borrower or any of its Restricted Subsidiaries are fully paid,
and there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments of any nature relating to such Equity Interests,
except as set forth on Schedule 3.07(e).  The constitutional documents of the
issuers of all Equity Interests pledged or that should be pledged pursuant to
the Collateral and Guarantee Requirement do not restrict or inhibit any transfer
of such Equity Interests (other than restrictions imposed by applicable law and
rights of first offer or first refusal or similar restrictions or limitations as
may be commonly included in such constitutional documents), including both
(i) pursuant to a collateral transfer of such Equity Interest and (ii) a direct
transfer of such Equity Interests (for example, pursuant to enforcement of the
Collateral Agreement or similar agreement).

 

Section 3.08                             Litigation; Compliance with Laws;
Relevant Regulatory Bodies; Lack of Impact on Lenders.  (a) Except as set forth
on Schedule 3.08, there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or, to the knowledge of the Borrower,
threatened against or affecting, the Borrower or any of its Restricted
Subsidiaries or any business, property or rights of any such Person (i) as of
the Restatement Date, that involve any Loan Document or the Transactions or
(ii) that individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the performance of any Loan
Document or the Transactions.

 

84

--------------------------------------------------------------------------------


 

(b)                                 To the Borrower’s knowledge, there are no
outstanding judgments against the Borrower or any Restricted Subsidiary that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Neither the Borrower nor any Restricted
Subsidiary nor, to the Borrower’s knowledge, any Affiliate of the foregoing is
in violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”).

 

(d)                                 Excluding consideration of Environmental
Laws, which are separately addressed in Section 3.15, and Employee Benefit
Plans, which are separately addressed in Section 3.14, (i) the Borrower and each
Restricted Subsidiary have complied with all applicable statutes, laws, rules,
regulations, orders, decrees and restrictions of any Governmental Authority
(including, without limitation, all regulations of FERC and all Public Utility
Commission of Texas regulations, Railroad Commission of Texas regulations,
Colorado Public Utilities Commission regulations, Colorado Department of Natural
Resources regulations, Colorado Oil and Gas Conservation Commission regulations,
zoning, building, ordinance, code or approval or any building permit), except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect and (ii) none of the Borrower’s or any Restricted
Subsidiary’s Properties is in violation of (nor will the continued operation of
such properties and assets as currently conducted violate) any applicable
statutes, laws, rules, regulations, orders, decrees and restrictions of any
Governmental Authority (including, without limitation, all regulations of FERC
and all Public Utility Commission of Texas regulations, Railroad Commission of
Texas regulations, Colorado Public Utilities Commission regulations, Colorado
Department of Natural Resources regulations, Colorado Oil and Gas Conservation
Commission regulations, zoning, building, ordinance, code or approval or any
building permit), except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  Without in any way limiting Section 3.04,
each of the Borrower and each Restricted Subsidiary hold all permits, licenses,
registrations, certificates, approvals, consents, clearances and other
authorizations from any Governmental Authority required under any currently
applicable law, rule or regulation for the operation of its business as
presently conducted, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Neither the Borrower nor any Restricted
Subsidiary is subject to regulation “as a natural-gas company” under the Natural
Gas Act.

 

(g)                                  None of the Lenders, the Agents and the
Joint Lead Arrangers, solely by virtue of the execution, delivery and
performance of this Agreement or the other Loan Documents, or consummation of
the Transactions contemplated hereby and thereby, shall be or become:  (i) a
“natural-gas company” or subject to regulation under the Natural Gas Act or
(ii) subject to regulation under the laws of any state with respect to public
utilities.

 

85

--------------------------------------------------------------------------------


 

Section 3.09                             Federal Reserve Regulations. 
(a) Neither the Borrower nor any of the Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

Section 3.10                             Investment Company Act.  Neither the
Borrower nor any Restricted Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.11                             Use of Proceeds.  The Borrower will use
the proceeds of the Loans, and may request the issuance of Letters of Credit,
solely for (a) to the extent expressly permitted by Section 6.06, dividends or
other distributions by the Borrower, including reimbursement of invested
capital, (b) to the extent permitted by this Agreement, Capital Expenditures of
the Borrower or any Restricted Subsidiary to construct, expand, acquire and
maintain its Properties, (c) to the extent permitted by this Agreement, Asset
Acquisitions, and (d) the ongoing working capital requirements and other general
corporate purposes of the Borrower or any Restricted Subsidiary, including the
issuance of Letters of Credit and the payment of transaction costs and expenses
in connection with the Revolving Facility; provided, that, with respect to this
clause (d), except as otherwise expressly permitted by Section 6.04 of this
Agreement, in no case shall an entity that is not a Loan Party or a Restricted
Subsidiary have a Letter of Credit issued on its behalf; provided, further, that
the Borrower shall not use the proceeds of the Loans, and shall not request the
issuance of Letters of Credit (i) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (ii) in any manner that would result in
the violation of FCPA, any Anti-Corruption Laws or any Sanctions applicable to
any party hereto.

 

Section 3.12                             Tax Returns.  Except as set forth on
Schedule 3.12, each of the Borrower and its Restricted Subsidiaries (i) has
timely filed or caused to be timely filed all federal, state, and local Tax
returns and reports required to have been filed by it and each such Tax return
is complete and accurate in all respects and (ii) has timely paid or caused to
be timely paid all Taxes due and payable by it and all other Taxes or
assessments, except in each case referred to in clauses (i) or (ii) above,
(A) if the failure to comply would not cause a Material Adverse Effect or (B) if
the Taxes or assessments are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which the Borrower or any of
its Restricted Subsidiaries (as the case may be) has set aside on its books
adequate reserves in accordance with GAAP.  The Borrower knows of no pending
investigation of the Borrower or any Restricted Subsidiary by any taxing
authority or any pending but unassessed material Tax liability of the Borrower
or any Restricted Subsidiary (other than any Taxes incurred in the ordinary
course of business).

 

86

--------------------------------------------------------------------------------


 

Section 3.13                             No Material Misstatements.  (a) All
written information (other than the Projections, estimates and information of a
general economic nature) (the “Information”) concerning any one or more of the
Borrower, its Restricted Subsidiaries, the Transactions or any other
transactions contemplated hereby, included in the Borrower’s Presentation or
otherwise, prepared by or on behalf of the Borrower or any of its Affiliates in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby, when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Agents, the Joint
Lead Arrangers, each Issuing Bank or the Lenders and as of the Restatement Date,
and did not contain any untrue statement of a material fact as of any such date
or omit to state any material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.

 

(b)                                 (i) The Projections prepared by or on behalf
of the Borrower or any of its representatives and that have been made available
to any Agent, Joint Lead Arranger, Issuing Bank or Lender in connection with
this Agreement, the Transactions or the other transactions contemplated hereby
(A) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the Restatement Date, and (B) as of the
Restatement Date, have not been modified in any material respect by the
Borrower.  (ii) Any other projections (including volume projections delivered
pursuant to Section 5.04(j)) prepared by or on behalf of the Borrower or any of
its representatives and that will be made available to any Agent, Joint Lead
Arranger, Issuing Bank or Lender in connection with this Agreement, the
Transactions or the other transactions contemplated hereby shall be prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date thereof, as of the date such projections were furnished to the
Agents, Joint Lead Arrangers, Issuing Banks or Lenders.  Without limiting this
Section 3.13(b), the parties hereto agree and acknowledge that the assumptions
reflected in the Projections and projections described in this
Section 3.13(b) may or may not prove to be correct.

 

Section 3.14                             Employee Benefit Plans.  (a) Except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) each Plan is in compliance with all applicable
provisions of and has been administered in compliance with all applicable
provisions of ERISA and the Code (and the regulations and published
interpretations thereunder), (ii) the value of the assets of each Plan of the
Borrower, and each Subsidiary of the Borrower and the ERISA Affiliates equals or
exceeds the present value of all benefit liabilities under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) as of the last annual valuation date applicable thereto, and the value
of the assets of all Plans equals or exceeds the present value of all benefit
liabilities of all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of the last annual
valuation dates applicable thereto and (iii) no ERISA Event has occurred or is
reasonably expected to occur.

 

(b)                                 Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, any
foreign pension schemes sponsored or maintained by the Borrower and each of its
Subsidiaries or to which Borrower or any of its Subsidiaries may have any
liability are maintained in accordance with the requirements of applicable
foreign law

 

87

--------------------------------------------------------------------------------


 

and the value of the assets of each such foreign pension scheme equals or
exceeds the present value of all benefit liabilities under each such foreign
pension scheme.

 

Section 3.15                             Environmental Matters.  Except as set
forth on Schedule 3.15 or for matters that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (i) no
Environmental Claim or penalty has been received or incurred by the Borrower or
any of its Restricted Subsidiaries, and there are no judicial, administrative or
other actions, suits or proceedings pending or, to the knowledge of any of the
Borrower or any Restricted Subsidiary, threatened against the Borrower or any of
its Restricted Subsidiaries which allege a violation of or liability under any
Environmental Laws, in each case relating to the Borrower or any of its
Restricted Subsidiaries, (ii) the Borrower and each of its Restricted
Subsidiaries have obtained, and maintains in full force and effect, all permits,
registrations and licenses to the extent necessary for the conduct of its
businesses and operations as currently conducted, including for the construction
of all pipelines and facilities, (iii) the Borrower and each of its Restricted
Subsidiaries is and has been in compliance with all applicable Environmental
Laws, including the terms and conditions of permits, registrations and licenses
required under applicable Environmental Laws, (iv) neither the Borrower nor any
of its Restricted Subsidiaries is conducting, funding or responsible for any
investigation, remediation, remedial action or cleanup of any Release or
threatened Release of Hazardous Materials, (v) there has been no Release or
threatened Release of Hazardous Materials at any property currently or, to the
knowledge of any of the Borrower or any of its Restricted Subsidiaries, formerly
owned, operated or leased by the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to give rise to any liability of the Borrower
or any of its Restricted Subsidiaries under any Environmental Laws or
Environmental Claim against the Borrower or any of its Restricted Subsidiaries,
and no Hazardous Material has been generated, owned or controlled by the
Borrower or any of its Restricted Subsidiaries and transported for disposal to
or Released at any location in a manner that would reasonably be expected to
give rise to any liability of the Borrower or any of its Restricted Subsidiaries
under any Environmental Laws or Environmental Claim against the Borrower or any
of its Subsidiaries, (vi) neither the Borrower nor any of its Restricted
Subsidiaries has entered into any agreement or contract to assume, guarantee or
indemnify a third party for any Environmental Claims, and (vii) there are not
currently and there have not been any underground storage tanks owned or
operated by the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of any of the Borrower and each Restricted Subsidiary, present or
located on the Borrower’s or any such Restricted Subsidiaries’ Real Property. 
The Borrower and each of its Restricted Subsidiaries have made available to the
Administrative Agent prior to the date hereof all environmental audits,
assessment reports and other material environmental documents in its possession
or control with respect to the operations of, or any Real Property owned,
operated or leased by, the Borrower and its Restricted Subsidiaries, other than
such audits, assessment reports and other environmental documents not containing
information that would reasonably be expected to result in any material
Environmental Claims or liability to the Borrower and its Restricted
Subsidiaries, taken as a whole.  Representations and warranties of the Borrower
or any of its Restricted Subsidiaries with respect to environmental matters are
limited to those in this Section 3.15 unless expressly stated.

 

88

--------------------------------------------------------------------------------


 

Section 3.16                             Mortgages.  The Mortgages executed and
delivered on or after the Restatement Date pursuant to clauses (h), (i) and
(j) of the Collateral and Guarantee Requirement and Section 5.10 or otherwise
shall be effective to create in favor of the Collateral Agent (for the benefit
of the Secured Parties) a legal, valid and enforceable security interest on all
of the Borrowers and the Subsidiary Loan Parties’ right, title and interest in
and to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected first priority Lien on, and security interest in, all
right, title and interest of the Borrower and the Subsidiary Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the UCC, the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to Permitted Real Property Liens.

 

Section 3.17                             Real Property. 
(a) Schedule 3.17(a) lists completely and correctly as of the Restatement Date
all Material Gathering Station Real Property owned or leased by the Borrower or
any Subsidiary Loan Party and the address or location thereof, including the
state in which such property is located.

 

(b)                                 Except as set forth on Schedule 3.17(b), the
Gathering System (including all Mortgaged Property) owned, held or leased by the
Borrower or any Subsidiary Loan Party are free and clear of Liens other than
Permitted Real Property Liens.

 

(c)                                  The Pipeline Systems are covered by fee
deeds, rights of way, easements, leases, servitudes, permits, licenses, or other
instruments (collectively, “rights of way”) in favor of the Borrower, the
applicable Subsidiary Loan Parties or applicable Restricted Subsidiaries,
recorded or filed, as applicable and if and to the extent required in accordance
with applicable law to be so recorded or filed, in the official real property
records of the county where the real property covered thereby is located or with
the office of the applicable Railroad Commission or the applicable Department of
Transportation or other Governmental Authority, except where the failure of the
Pipeline Systems to be so covered, or any such documentation to be so recorded
or filed, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  Subject to Permitted Real Property Liens and
except to the extent the failure would not reasonably be expected to have a
Material Adverse Effect, the rights of way granted to the Borrower, any
Subsidiary Loan Party or any Restricted Subsidiary that cover any Pipeline
Systems establish a continuous right of way for such Pipeline Systems such that
the Borrower, the applicable Subsidiary Loan Parties or applicable Restricted
Subsidiaries are able to construct, operate, and maintain the Pipeline Systems
in, over, under, or across the land covered thereby in the same way that a
prudent owner and operator would construct, operate, and maintain similar
assets.

 

(d)                                 Subject to Permitted Real Property Liens and
except as set forth in Schedule 3.17(d), the Gathering Stations are covered by
fee deeds, real property leases, or other instruments (collectively “deeds”) in
favor of the Borrower and the Subsidiary Loan Parties, except to the extent of
Gathering Stations on Gathering Station Real Property that is not Material
Gathering Station Real Property.  Subject to Permitted Real Property Liens and
except to the extent the failure would not reasonably be expected to have a
Material Adverse Effect, the deeds

 

89

--------------------------------------------------------------------------------


 

do not contain any restrictions that would prevent the Borrower and the
Subsidiary Loan Parties from constructing, operating and maintaining the
Gathering Stations in, over, under, and across the land covered thereby in the
same way that a prudent owner and operator would construct, operate, and
maintain similar assets.

 

(e)                                  There is no (i) breach or event of default
on the part of the Borrower, any Subsidiary Loan Party or any Restricted
Subsidiary with respect to any right of way or deed granted to the Borrower, any
other Loan Party or any Restricted Subsidiary that covers any portion of the
Gathering System, (ii) to the knowledge of the Borrower or any of the Subsidiary
Loan Parties, breach or event of default on the part of any other party to any
right of way or deed granted to the Borrower, any Subsidiary Loan Party or any
Restricted Subsidiary that covers any portion of the Gathering System, and
(iii) event that, with the giving of notice or lapse of time or both, would
constitute such breach or event of default on the part of the Borrower, any
Subsidiary Loan Party or any Restricted Subsidiary with respect to any right of
way or deed granted to the Borrower, any Subsidiary Loan Party or any Restricted
Subsidiary that covers any portion of the Gathering System or, to the knowledge
of the Borrower or any of the Subsidiary Loan Parties, on the part of any other
party thereto, in the case of clauses (i), (ii) and (iii) above, to the extent
any such breach, default or event, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  The rights of way and
deeds granted to the Borrower, any Subsidiary Loan Party or any Restricted
Subsidiary that cover any portion of the Gathering System (to the extent
applicable) are in full force and effect in all material respects and are valid
and enforceable against the Borrower, the applicable Subsidiary Loan Party or
the applicable Restricted Subsidiary party thereto in accordance with the terms
of such right of way and deeds (subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws effecting creditors’ rights generally and
subject, as to enforceability to the effect of general principles of equity) and
all rental and other payments due thereunder by the Borrower or the Loan
Parties, as applicable, have been duly paid in accordance with the terms of the
deeds and rights of way except, in each case, to the extent that a failure,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   The Pipeline Systems are located within
the confines of the rights of way granted to the Borrower, any Subsidiary Loan
Party or any Restricted Subsidiary and do not encroach upon any adjoining
property, except to the extent the failure to be so located or any such
encroachment would not reasonably be expected to have a Material Adverse
Effect.  The Gathering Stations are located within the boundaries of the
property affected by the deeds, leases or other instruments to the Borrower, the
Subsidiary Loan Parties or any Restricted Subsidiaries and do not encroach upon
any adjoining property, except to the extent the failure to be so located or any
such encroachment would not reasonably be expected to have a Material Adverse
Effect.  The buildings and improvements owned or leased by the Borrower, the
Subsidiary Loan Parties or any Restricted Subsidiary, and the operation and
maintenance thereof, do not (i) contravene any applicable zoning or building law
or ordinance or other administrative regulation or (ii) violate any applicable
restrictive covenant or any Governmental Rule, except to the extent the
contravention or violation of which would not reasonably be expected to have a
Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

(g)                                  The material Properties used or to be used
in the Borrower’s and its Restricted Subsidiaries’ Midstream Activities are in
good repair, working order, and condition, normal wear and tear excepted, except
to the extent the failure would not reasonably be expected to have a Material
Adverse Effect.  Neither the Properties of the Borrower nor any Restricted
Subsidiary has been affected, since December 31, 2016, in any adverse manner as
a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Real Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy that would reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 No eminent domain proceeding or taking has
been commenced or, to the knowledge of the Borrower or its Restricted
Subsidiaries, is contemplated with respect to all or any material portion of the
Mortgaged Property or material portion of the Gathering System, except for that
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(i)                                     Other than Mortgaged Property with
respect to which the requirements of clause (h)(3) of the definition of
Collateral and Guarantee requirement have been satisfied, none of the Material
Gathering Stations that include any “Building” or “Manufactured (Mobile) Home”
(each, as defined in the applicable Flood Insurance Laws and only to the extent
not constituting Excluded Assets) are located in a special flood hazard area as
designated by any Governmental Authority.

 

(j)                                    Neither the Borrower nor any Restricted
Subsidiary is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as set forth on Schedule 3.17(j) or permitted
under Section 6.02 or 6.05.

 

Section 3.18                             Solvency.  (a) Immediately after giving
effect to the Transactions (i) the fair value of the assets (for the avoidance
of doubt, calculated to include goodwill and other intangibles) of the Borrower
and its Restricted Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Restricted Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Restricted Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Restricted Subsidiaries on a consolidated basis, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Restricted Subsidiaries on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Borrower and its
Restricted Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

 

(b)                                 The Borrower does not intend to, and does
not believe that it or any of its Restricted Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature,

 

91

--------------------------------------------------------------------------------


 

taking into account the timing and amounts of cash to be received by it or any
such Restricted Subsidiaries and the timing and amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Restricted
Subsidiaries.

 

Section 3.19                             Labor Matters.  There are no strikes
pending or threatened against the Borrower or any of its Restricted Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Borrower and its Restricted Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable law
dealing with such matters.  All material payments due from the Borrower or any
of its Restricted Subsidiaries or for which any claim may be made against the
Borrower or any of its Restricted Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary to the
extent required by GAAP.  Consummation of the Transactions will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Restricted Subsidiaries (or any predecessor) is a party or by which the Borrower
or any of its Restricted Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements that, individually or in the aggregate, are not
material to the Borrower and its Restricted Subsidiaries, taken as a whole.

 

Section 3.20                             Insurance.  Schedule 3.20 sets forth a
true, complete and correct description of all material insurance maintained by
or on behalf of the Borrower and the Restricted Subsidiaries as of the
Restatement Date.  As of such date, such insurance is in full force and effect. 
The Borrower believes that the insurance maintained by or on behalf of it and
the Restricted Subsidiaries is adequate.

 

Section 3.21                             Status as Senior Debt; Perfection of
Security Interests.  The Obligations shall rank pari passu with or higher than
any other senior Indebtedness or securities of the Borrower and each Subsidiary
Loan Party and shall constitute senior indebtedness of the Borrower and each
Subsidiary Loan Party under and as defined in any documentation documenting any
junior indebtedness of the Borrower and each Subsidiary Loan Party.  Each
Collateral Document delivered pursuant to Section 4.02 and 5.10 will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral described in the Collateral
Agreement, when stock certificates representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement, when financing statements and other
filings specified therein in appropriate form are filed in the offices specified
therein, the Lien created by the Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Borrower and each Subsidiary Loan Party in such Collateral and the proceeds
thereof to the extent perfection can be obtained by filing financing statements,
making such other filings specified therein or by possession, as security for
the Obligations.  In each case of the security interests in favor of the
Collateral Agent, for the benefit of the Secured Parties, described in the
preceding sentences, such security interests are prior and superior in right to
any other Person, subject, in the case of Pledged Collateral, to Liens permitted
by Section 6.02(d), (e), (o), (v), (cc) and (gg); in the case

 

92

--------------------------------------------------------------------------------


 

of Mortgaged Property, to Permitted Real Property Liens; and in the case of any
other Collateral (except Pledged Collateral and Mortgaged Property), to Liens
permitted by Section 6.02.

 

Section 3.22                             Material Contracts.  Other than as set
forth on Schedule 3.22, as of the Restatement Date there are no Material
Contracts.  Each Material Contract, including each Gathering Agreement, is in
full force and effect, except for such matters in respect of such Material
Contract that individually, or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Each of the Borrower and each
Subsidiary Loan Party has performed, in all material respects, all its
obligations under all Material Contracts (including all Gathering Agreements),
and to the knowledge of the Borrower, no other party to such Material Contracts
(including Gathering Agreements) is in default thereunder, except in each case
to the extent such non-performance or default would not reasonably be expected
to have a Material Adverse Effect.  None of the Borrower or any Subsidiary Loan
Party has (a) assigned to any Person (other than the Administrative Agent) any
of its rights under any Material Contract or (b) waived any of its rights of
material value under any Material Contract, except in each case to the extent
such assignment or waiver would not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.23                             Foreign Corrupt Practices, Sanctions. 
None of the Borrower nor any of its Subsidiaries, nor any director, officer,
agent or employee of any such the Borrower or any of its Subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the FCPA or any other Anti-Corruption
Laws, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
Property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Borrower and its
Subsidiaries have conducted their business in material compliance with the
FCPA.  None of (i) the Borrower, its Subsidiaries or any of their respective
Subsidiaries or, to the knowledge of Borrower or its Subsidiaries, any of their
respective directors, officers or employees, or (ii) to the knowledge of the
Borrower or its Subsidiaries, any agent or Affiliate of the Borrower or any of
its Subsidiaries which agent or Affiliate will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

 

ARTICLE IV
CONDITIONS TO CREDIT EVENTS

 

The obligations of (a) each Lender to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Letter of Credit hereunder (each of (a) and
(b), a “Credit Event”) are subject to the satisfaction of the following
conditions (or waiver thereof in accordance with Section 9.08):

 

93

--------------------------------------------------------------------------------


 

Section 4.01                             All Credit Events.  On the date of each
Credit Event:

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 (or a Borrowing Request shall have been deemed given in accordance
with the last paragraph of Section 2.03) or, in the case of the issuance of a
Letter of Credit, the applicable Issuing Bank and the Administrative Agent shall
have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.05(b).

 

(b)                                 The representations and warranties set forth
in Article III hereof shall be true and correct in all material respects on and
as of the date of such Credit Event (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided, that,
in each case, such materiality qualifier shall not be applicable to the extent
any representations and warranties are already qualified or modified by
“materiality,” “Material Adverse Effect” or similar materiality language in the
text thereof.

 

(c)                                  At the time of and after giving effect to
such Credit Event (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), no
Event of Default or Default shall have occurred and be continuing.

 

Each Credit Event (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit) shall
be deemed to constitute a representation and warranty by the Borrower on the
date of such Credit Event as to the matters specified in paragraphs (b) (with
respect to Article III hereof) and (c) of this Section 4.01.

 

Section 4.02                             Restatement Date.  In addition to the
satisfaction or waiver of each requirement set forth in Section 4.01, on the
Restatement Date:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party to each of the following Loan Documents
either (x) an original counterpart of such Loan Document signed on behalf of
such party or (y) evidence satisfactory to the Administrative Agent (which may
include a facsimile copy or PDF copy of each signed signature page) that such
party has signed a counterpart of each of the following:

 

(i)                                     this Agreement,

 

(ii)                                  each Collateral Document (other than any
Restatement Date Mortgage Amendment), and

 

(iii)                               each promissory note requested pursuant to
Section 2.09(e), if any.

 

(b)                                 The Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders and each
Issuing Bank on the Restatement Date, favorable written opinions of Latham &
Watkins LLP, counsel for the Loan Parties, (A) dated the Restatement

 

94

--------------------------------------------------------------------------------


 

Date, (B) addressed to each Issuing Bank, the Administrative Agent, the
Collateral Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Documents as the Administrative Agent shall reasonably request, and
each Loan Party hereby instructs such counsel to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received each of the following for each Loan Party:

 

(i)                                     a copy (which shall be delivered as
attachments to the certificates required in the following clause (ii)) of the
certificate or articles of incorporation, partnership agreement or limited
liability agreement, including all amendments thereto, or other relevant
constitutional documents under applicable law of each such Person, (A) in the
case of any such Person that is an entity registered with the state of its
formation (which shall include, without limitation, each such Person that is a
corporation), certified as of a recent date by the Secretary of State (or other
similar official) and a certificate as to the good standing (which, in the case
of each such Person that is a Texas entity, shall include both a certificate of
account status (or comparable document) and a certificate of existence) of each
such Person as of a recent date from such Secretary of State (or other similar
official) or (B) in the case of each such Person that is not a registered
business organization, certified by the Secretary or Assistant Secretary, or the
general partner, managing member or sole member, as applicable, of such Person;
and

 

(ii)                                  a certificate of the Secretary, Assistant
Secretary or any Responsible Officer of each Loan Party, in each case dated the
Restatement Date and certifying:

 

(A)                               that attached thereto is a true, correct and
complete copy of the by-laws (or partnership agreement, memorandum and articles
of association, limited liability company agreement or other equivalent
governing documents) of such Person, together with any and all amendments
thereto, as in effect on the Restatement Date and at the time the resolutions
described in clause (B) below were adopted,

 

(B)                               that attached thereto is a true, correct and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Person (or its managing general partner or
managing member); that such resolutions authorize (i) the execution, delivery
and performance of the Loan Documents to which such Person is a party and
(ii) in the case of the Borrower, the Borrowings hereunder; that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Restatement Date,

 

(C)                               that attached thereto is a true, correct and
complete copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement of such Person, certified as required
in clause (i)

 

95

--------------------------------------------------------------------------------


 

above, and that such governing document or documents have not been amended since
the date of the last amendment attached thereto,

 

(D)                               as to the incumbency and specimen signature of
each officer or director executing any Loan Document or any other document
delivered in connection herewith on behalf of such Person, and

 

(E)                                as to the absence of any pending proceeding
for the dissolution or liquidation of such Person or, to the knowledge of such
Person, threatening the existence of such Person.

 

(d)                                 The Collateral and Guarantee Requirement
with respect to items to be completed as of the Restatement Date shall have been
satisfied and the Administrative Agent shall have received a completed
Perfection Certificate from each Person required to deliver one or more
Collateral Documents pursuant to the Collateral and Guarantee Requirement, dated
the Restatement Date and signed by a Responsible Officer of each Loan Party,
together with all attachments contemplated thereby, including the results of a
search of the UCC (or equivalent under other similar law) filings made with
respect to such Persons in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.

 

(e)                                  The Administrative Agent shall have
received evidence or assurances satisfactory to it that, after giving effect to
the application of the proceeds of the initial Borrowing hereunder, the Borrower
will have at least U.S.$20.0 million in Liquidity (comprised of cash or undrawn
availability under the Revolving Facility that would be permitted to be drawn in
compliance with the Financial Performance Covenants).

 

(f)                                   After giving effect to the Transactions,
and the other transactions contemplated hereby, the Borrower and its Restricted
Subsidiaries shall have no outstanding Indebtedness other than (i) the Loans and
other extensions of credit under this Agreement and (ii) other Permitted
Indebtedness

 

(g)                                  There has not been any Material Adverse
Effect since December 31, 2016.

 

(h)                                 The Agents shall have received all fees
payable thereto or to any Lender or to the Joint Lead Arrangers on or prior to
the Restatement Date (including amounts payable pursuant to the Engagement
Letter) and, to the extent invoiced, all other amounts due and payable pursuant
to the Existing Credit Agreement and Loan Documents on or prior to the
Restatement Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Existing Credit Agreement, hereunder or under any Loan
Document.

 

(i)                                     The Administrative Agent shall have
received insurance certificates, endorsements or other appropriate evidence
supplied by one or more insurance brokers or

 

96

--------------------------------------------------------------------------------


 

insurance companies demonstrating compliance with all insurance requirements set
forth in Section 5.02 (including, without limitation, Section 5.02(c)).

 

(j)                                    The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower as to the
matters set forth in clauses (e), (f) and (g) of this Section 4.02 and in
clauses (b) and (c) of Section 4.01

 

(k)                                 The Administrative Agent and the Lenders
shall have received all documentation and other information required by
regulatory authorities with respect to the Loan Parties under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the U.S.A. PATRIOT Act, that has been reasonably requested by
the Administrative Agent at least five Business Days in advance of the
Restatement Date.

 

(l)                                     The Administrative Agent and the Lenders
shall have received true and correct copies of a balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the MLP Entity for the twelve-month period ending December 31, 2016,
prepared as described in Section 5.04(a).

 

(m)                             The Administrative Agent shall have received
(i) a consolidated balance sheet, prepared on a Pro Forma Basis, of the MLP
Entity as of the Restatement Date acceptable to the Administrative Agent and an
income statement showing the financial position of the MLP Entity for the
twelve-month period ended on March 31, 2017, and (ii) an updated financial model
provided by the MLP Entity, which shall not be materially inconsistent with the
prior financial model delivered by the MLP Entity to the Administrative Agent in
connection with the amendment and restatement (except to the extent of any
adjustments as may have been agreed between the Borrower and the Administrative
Agent).

 

(n)                                 (i) evidence of flood insurance with respect
to each Material Gathering Station Real Property to the extent required by
Section 5.02, if any, in form and substance reasonably satisfactory to
Administrative Agent, (ii) evidence of flood insurance to the extent required by
Section 5.02, if any, with respect to each Restatement Date Mortgage Amendment
(or counterpart thereof, supplement or other modification thereto) delivered
pursuant to Section 5.12(a) and, (iii) if required by the provisions of Flood
Insurance Laws, policies or certificates of insurance to the extent required by
Section 5.02(c) (to the extent customary and obtainable after the use of
commercially reasonable efforts);

 

(o)                                 The Administrative Agent shall be satisfied
that, after giving effect to the initial Borrowings to be made on the
Restatement Date, the matters certified to in each certificate are true.  All
legal matters in connection with this Agreement, the other Loan Documents and
the consummation of the Transactions shall be approved by the Administrative
Agent and its legal counsel.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and

 

97

--------------------------------------------------------------------------------


 

interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit have
been canceled or have expired (unless such Letters of Credit are fully cash
collateralized or otherwise addressed pursuant to another arrangement
satisfactory to each applicable Issuing Bank in its sole discretion) and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of its Restricted Subsidiaries (and, to the extent expressly set forth
below, other applicable Subsidiaries) to:

 

Section 5.01                             Existence, Maintenance of Licenses,
Property.  (a) Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence or form, except (i) as
otherwise expressly permitted under Section 6.05 and (ii) for the liquidation or
dissolution of any Restricted Subsidiary if the assets of such Restricted
Subsidiary exceed estimated liabilities and are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Subsidiary Loan Parties.

 

(b)                                 Do or cause to be done all things necessary
to (i) in the Borrower’s reasonable business judgment obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (ii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement); in each case in this paragraph (b) except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.02                             Insurance.  (a) Keep its insurable
properties insured at all times by financially sound and reputable insurers in
such amounts as shall be customary for similar businesses and maintain such
other reasonable insurance, of such types, to such extent and against such
risks, as is customary with companies in the same or similar businesses and
maintain such other insurance as may be required by law or any other Loan
Document.

 

(b)                                 Cause all such property and casualty
insurance policies with respect to the Mortgaged Properties and personal
property located in the United States to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall name the Collateral Agent as loss
payee (on behalf of itself, the Administrative Agent, each Issuing Bank and the
Lenders) and provide that, from and after the Restatement Date, if the insurance
carrier shall have received written notice from either the Administrative Agent
or the Collateral Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower or a Restricted
Subsidiary under such policies directly to the Collateral Agent; cause all such
policies to contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other

 

98

--------------------------------------------------------------------------------


 

provisions as the Administrative Agent or the Collateral Agent may reasonably
(in light of a Default or a material development in respect of the insured
property) require from time to time to protect their interests; deliver original
or certified copies of all such policies or a certificate of an insurance broker
to the Collateral Agent; cause each such policy to provide that it shall not be
canceled or not renewed upon less than thirty days’ prior written notice thereof
by the insurer to the Administrative Agent and the Collateral Agent (or ten
days’ written notice in the event of nonpayment of premiums); and deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
and the Collateral Agent of payment of the premium therefor.

 

(c)                                  To the extent any “Building” or
“Manufactured (Mobile) Home” (each, as defined in the applicable Flood Insurance
Laws and only to the extent not constituting Excluded Assets) that comprises a
Gathering Station (or part thereof) constituting Mortgaged Property is subject
to the provisions of the Flood Insurance Laws, (i) (A) concurrently with the
delivery of any Mortgage in favor of the Collateral Agent in connection
therewith, and (B) at any other time after the delivery of such Mortgage, if
necessary for compliance with applicable Flood Insurance Laws, provide the
Collateral Agent with a standard flood hazard determination form for such
Gathering Station and (ii) if any such Gathering Station is located in an area
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Administrative Agent or the
Collateral Agent may from time to time reasonably require, and otherwise to
ensure compliance with Flood Insurance Laws.  In addition, to the extent the
Borrower and the Subsidiary Loan Parties fail to obtain or maintain satisfactory
flood insurance required pursuant to the preceding sentence with respect to any
Gathering Station that constitutes Mortgaged Property, the Collateral Agent
shall be permitted, in its sole discretion, to obtain forced placed insurance at
the Borrower’s expense to ensure compliance with any applicable Flood Insurance
Laws.

 

(d)                                 With respect to each Mortgaged Property and
any personal property located in the United States, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by the Borrower or any Restricted Subsidiary; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

 

99

--------------------------------------------------------------------------------


 

(f)                                   In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     none of the Agents, the Lenders, the
Issuing Banks or their respective agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.02, it being understood that (A) the Borrower and its Restricted
Subsidiaries shall look solely to their insurance companies or any parties other
than the aforesaid parties for the recovery of such loss or damage and (B) such
insurance companies shall have no rights of subrogation against the Agents, the
Lenders, any Issuing Bank or their agents or employees.  If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Restricted Subsidiaries to
waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Administrative Agent, the Collateral Agent
or the Lenders under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Collateral
Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Borrower or any Restricted Subsidiary or the protection of their
properties.

 

Section 5.03                             Taxes and Contractual Obligations. 
(a) Pay and discharge promptly when due all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim to the extent
that (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and the Borrower or the affected Restricted Subsidiary,
as applicable, shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto or (ii) the failure to pay or discharge would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 With respect to payment obligations in any
contract or agreement, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material
obligations of whatever nature that by law have become or might become a Lien
(other than with respect to Liens permitted pursuant to Section 6.02) imposed
upon it or upon its Properties, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and adequate
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or the affected Restricted Subsidiary or if the failure to
pay, discharge or otherwise satisfy such obligation would not reasonably be
expected to have a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------


 

(c)                                  (i) Perform and observe in all material
respects all of the covenants and agreements (other than covenants or agreements
to pay covered in Section 5.03(b)) contained in each Material Contract to which
the Borrower or a Subsidiary Loan Party is a party that are provided to be
performed and observed on the part of the Borrower or such Subsidiary Loan Party
(taking into account any grace period); and (ii) diligently and in good faith
enforce, using appropriate procedures and proceedings, all of such Person’s
material rights and remedies under (including taking all diligent actions
required to collect amounts owed to such Person by any other parties thereunder)
each Material Contract, except, in the case of clauses (i) and (ii), where the
failure to comply with any of the foregoing could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.04                             Financial Statements, Reports, Copies
of Contracts, Etc.  Furnish to the Administrative Agent (which will promptly
furnish such information to the Lenders):

 

(a)                                 (i) within 120 days after the end of each
fiscal year, the MLP Entity’s Form 10-K in respect of such fiscal year, as filed
with the SEC; or (ii) if the MLP Entity is no longer a public company or, if at
any time, the MLP Entity has any direct operating Subsidiary other than the
Borrower, within 120 days after the end of each fiscal year, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of (A) the Borrower and its Restricted
Subsidiaries on a consolidated basis and (B) the Ohio Joint Ventures, in each
case, as of the close of such fiscal year and the consolidated results of its
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP or the financial
position and results of operations of the Ohio Joint Ventures, as applicable;

 

(b)                                 (i) within 60 days after the end of each of
the first three fiscal quarters of each fiscal year, the MLP Entity’s Form 10-Q
in respect of such fiscal quarter, as filed with the SEC; or (ii) if the MLP
Entity is no longer a public company or, if at any time, the MLP Entity has any
direct operating Subsidiary other than the Borrower, within 60 days after the
end of each of the first three fiscal quarters of each fiscal year, an unaudited
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of (A) the Borrower and its Restricted
Subsidiaries on a consolidated basis and (B) the Ohio Joint Ventures, in each
case, as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all certified by a Financial
Officer, on behalf of the Borrower, to the best of the Borrower’s knowledge, as
fairly presenting, in all material respects, the financial position and results
of operations of the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP or the financial position and results of
operations of the Ohio Joint Ventures, as applicable (in each case, subject to
normal year-end audit adjustments and the absence of footnotes);

 

101

--------------------------------------------------------------------------------


 

(c)                                  concurrently with any delivery of financial
statements under (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying (in the case of (b) above, to the best of the Borrower’s
knowledge) that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, and
(B) setting forth a computation of the Financial Performance Covenants in detail
reasonably satisfactory to the Administrative Agent;

 

(d)                                 promptly after the same have been filed,
notice that all periodic and other available reports, proxy statements and other
materials have been filed by the MLP Entity (with respect to the Borrower or any
Restricted Subsidiary), the Borrower or any Restricted Subsidiary with the SEC,
or distributed to its public stockholders generally, if and as applicable;

 

(e)                                  upon the consummation of any Permitted
Business Acquisition, any Investment in a joint venture (including an Ohio Joint
Venture) permitted by Section 6.04, the acquisition of any Restricted
Subsidiaries or any Person becoming a Restricted Subsidiaries in each case if
the aggregate consideration for such transaction exceeds U.S.$25.0 million, or
upon the reasonable request of the Administrative Agent (but not, in the case of
such request, more often than annually), an updated Perfection Certificate (or,
to the extent such request relates to specified information contained in the
Perfection Certificate, such information) reflecting all changes since the date
of the information most recently received regarding such entity, pursuant to
Section 4.02(e), this paragraph (e) or Section 5.10(f);

 

(f)                                   concurrently with the delivery of
financial statements under Section 5.04(a), a certificate executed by a
Responsible Officer of the Borrower certifying compliance with
Section 5.02(c) and providing evidence of such compliance, including without
limitation copies of any flood hazard determination forms required to be
delivered pursuant to Section 5.02(c), if any;

 

(g)                                  promptly, a copy of all reports submitted
to the board of directors or equivalent governing body (or any committee
thereof) of the General Partner, the Borrower or any Restricted Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of the Borrower or any Restricted Subsidiary;

 

(h)                                 promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
any Loan Document, or such consolidating financial statements, as in each case
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender);

 

(i)                                     promptly upon request by the
Administrative Agent, copies of:  (i) each Schedule SB (Single-Employer Defined
Benefit Plan Actuarial Information) to the annual report (Form 5500 Series)
filed with the Internal Revenue Service with respect to a Plan; (ii) the most
recent actuarial valuation report for any Plan; (iii) all notices received from
a Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and

 

102

--------------------------------------------------------------------------------


 

(iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request;

 

(j)                                    no later than 60 days following the first
day of each fiscal year of the Borrower, a copy of the annual budget for such
fiscal year, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(k)                                 promptly, and in any event within five
Business Days of the Borrower obtaining knowledge of (i) any loss, destruction,
casualty or other insured damage to or (ii) any taking under power of eminent
domain or by condemnation or similar proceeding of any Property of the Borrower
or any Restricted Subsidiary, that individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
notify the Agents, providing reasonable details of such occurrence;

 

(l)                                     promptly, and in any event within thirty
days of the Borrower or any Subsidiary Loan Party executing any Material
Contract (other than a Material Contract existing on the Restatement Date) and
any material amendment, supplement or other modification to any other Material
Contract, copies of such new Material Contract, amendment, supplement or other
modification (it being understood that this clause (m) in no way expands or
otherwise modifies the limitation set forth in Section 6.09 with respect to
amendments and other modifications to Gathering Agreements or other Material
Contracts); and

 

(m)                             concurrently with the delivery of the financial
statements under Section 5.04(a), a certificate executed by a Responsible
Officer of the Borrower certifying that as of December 31 of the preceding
calendar year not less than a substantial majority (as mutually agreed by the
Borrower and the Collateral Agent each acting reasonably and in good faith) of
the value (including the fair market value of improvements owned by the Borrower
or any Subsidiary Loan Party and located thereon or thereunder) of the Gathering
System Real Property is subject to the Lien of the Mortgage.

 

Documents required to be delivered pursuant to Section 5.04(l) (to the extent
any such documents are included in materials otherwise filed with the SEC) shall
be deemed to have been delivered on the earlier of (i) the date on which the MLP
Entity posts such documents, or provides a link thereto on the MLP Entity’s
website on the Internet or at http://www.sec.gov or (ii) the date on which such
documents are posted on the MLP Entity’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the MLP Entity shall deliver
electronic or paper copies of such documents to the Administrative Agent if
requested and (ii) the MLP Entity shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event the Administrative Agent shall have no responsibility to monitor
compliance by the MLP Entity with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

103

--------------------------------------------------------------------------------


 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent (which will promptly furnish such information to the
Lenders) written notice of the following promptly after any Responsible Officer
of the Borrower or any Restricted Subsidiary obtains actual knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or written notice of intention of any Person to file or commence,
or any material development in any action, suit or proceeding, whether at law or
in equity or by or before any Governmental Authority or in arbitration, against
the Borrower or any Restricted Subsidiary, with respect to which there is a
reasonable probability of adverse determination and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

 

(c)                                  any other development specific to the
Borrower or any Restricted Subsidiary that is not a matter of general public
knowledge and that has had, or could reasonably be expected to have, a Material
Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06                             Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its Property, whether now in effect or hereafter enacted, except, other
than with respect to Sanctions, where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided, that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections; Maintaining Gathering System.  (a) Maintain all
financial records in accordance with GAAP and permit the Administrative Agent
(or any Persons designated thereby) or, upon the occurrence and during the
continuation of an Event of Default, any Lender or any Issuing Bank, to visit
and inspect the financial records and the properties of the Borrower or any of
its Restricted Subsidiaries at reasonable times, upon reasonable prior notice to
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit the Administrative Agent (or any
Persons designated thereby) or, upon the occurrence and during the continuation
of an Event of Default, any Lender or any Issuing Bank, upon reasonable prior
notice to the Borrower to discuss the affairs, finances and condition of the
Borrower or any of its Restricted Subsidiaries with the officers thereof, or the
general partner, managing member or sole member thereof, and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract); provided, that, during
any calendar year absent the occurrence and continuation of an Event of Default,
only one visit by the Administrative Agent shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent, any Lender or any Issuing Bank may do any of the foregoing at the expense
of the Borrower.

 

104

--------------------------------------------------------------------------------


 

(b)                                 (i) Except as set forth in Section 6.05 and
subject to Permitted Real Property Liens, maintain or cause the maintenance of
the interests and rights (1) with respect to the Pipeline Systems (and the
related rights of way, easements or other Real Property) to the extent that,
individually or in the aggregate, the failure to maintain or cause the
maintenance of such interests and rights would not reasonably be expected to
have a Material Adverse Effect and (2) in all material respects with respect to
the Gathering Stations, (ii) subject to the Permitted Real Property Liens and
consistent with industry standards, maintain the Pipeline Systems within the
confines of the rights of way granted to the Borrower or the applicable
Subsidiary Loan Party or Restricted Subsidiary with respect thereto without
material encroachment upon any adjoining property and maintain the Gathering
Stations within the boundaries of the deeds and without material encroachment
upon any adjoining property, (iii) maintain such rights of ingress and egress
necessary to permit the Borrower, the Subsidiary Loan Parties or the Restricted
Subsidiaries to inspect, operate, repair, and maintain the Gathering System in
accordance with industry standards except to the extent that the failure to
maintain or cause the maintenance of such interests and rights, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; provided, that the Borrower or any Restricted Subsidiary may hire third
parties to perform these functions, and (iv) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in clauses (i), (ii) and (iii) of this Section 5.07(b) in full force and effect
in accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder that could result in a termination or loss
thereof, except any such failure to maintain any thereof or make any such
payments, or any such default, that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Loans and the issuance of Letters of Credit solely for the purposes
described in Section 3.11.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, cause all of the Restricted Subsidiaries to comply, and make
commercially reasonable efforts to cause all lessees and other Persons occupying
its properties to comply, with all Environmental Laws applicable to its
business, operations and properties; obtain and maintain in full force and
effect all material authorizations, registrations, licenses and permits required
pursuant to Environmental Law for its business, operations and properties; and
perform any investigation, remedial action or cleanup required pursuant to the
Release of any Hazardous Materials as required pursuant to Environmental Laws,
except, in each case with respect to this Section 5.09, to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 5.10                             Further Assurances; Additional
Subsidiary Loan Parties and Collateral.  (a) Execute and deliver (i) any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, transmitting utility filings, Mortgages and other
documents and recordings of Liens in stock registries or land title registries,
as applicable), that may be appropriate, or that otherwise may be reasonably
requested by the Administrative Agent, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties,
and provide to the Administrative Agent, from time to time upon reasonable

 

105

--------------------------------------------------------------------------------


 

request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents and (ii) all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to cure any defects
in, or otherwise give effect to, the Loan Documents and the Transactions
contemplated hereby.

 

(b)                                 Upon the acquisition of any Material
Gathering Station Real Property after the Restatement Date (including by means
of any existing Gathering Station Real Property becoming Material Gathering
Station Real Property), (i) grant and cause each of the Subsidiary Loan Parties
to grant to the Collateral Agent security interests and Mortgages in all such
Material Gathering Station Real Property (but, for the avoidance of doubt,
excluding any Excluded Assets) and satisfy the requirements of clause (h) of the
definition of Collateral and Guarantee Requirement with respect to all such
Material Gathering Station Real Property within 60 days (or such longer period
of time as the Collateral Agent may consent to in its sole discretion) after the
latest to occur of (x) the date of the acquisition of such Material Gathering
Station Real Property and (y) the date such Material Gathering Station Real
Property is placed into service.

 

(c)                                  Provide to the Administrative Agent,
concurrently or prior to the delivery of the Mortgages pursuant to clause (b) of
this Section 5.10, title information (including without limitation deeds,
permits and similar agreements) in form and substance reasonably satisfactory to
the Administrative Agent evidencing the Borrower’s or the applicable Subsidiary
Loan Party’s interests in the Gathering Station Real Property covered by such
Mortgages.

 

(d)                                 Not later than the date of delivery of the
financial statements under Section 5.04(a) each year, the Borrower shall cause
not less than a substantial majority (as mutually agreed by the Borrower and the
Collateral Agent each acting reasonably and in good faith) of the value
(including the fair market value of improvements owned by the Borrower or any
Subsidiary Loan Party and located thereon or thereunder) of the Gathering System
Real Property as of December 31 of the preceding calendar year, to be subject to
the Lien of a Mortgage (but, for the avoidance of doubt, excluding any Excluded
Assets).

 

(e)                                  If any additional direct or indirect
Material Subsidiary of the Borrower is formed, acquired or becomes a Material
Subsidiary pursuant to clause (b) in the definition thereof after the
Restatement Date, then within five Business Days (or such longer period of time
as the Collateral Agent may consent to in its sole discretion) after the date of
such formation, acquisition or becoming, notify the Administrative Agent and the
Lenders thereof and, within 60 days (or such longer period of time as the
Collateral Agent may consent to in its sole discretion) after the date of such
formation, acquisition or becoming, cause such Material Subsidiary to become a
Subsidiary Loan Party by joining the Collateral Agreement and otherwise cause
the Collateral and Guarantee Requirement to be satisfied with respect to it. 
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, no Specified Subsidiary shall constitute a Subsidiary Guarantor (as
defined in the Collateral Agreement) until, and each Specified Subsidiary’s
guaranty of the Obligations shall automatically become effective and the
Specified Subsidiaries shall automatically become Subsidiary Guarantors pursuant
to the Collateral Agreement upon, the earliest of (i) the first occurrence of
December 31 following the complete settlement and termination of the Deferred
True-up Obligation (but in no event prior to

 

106

--------------------------------------------------------------------------------


 

December 31, 2018), (ii) the date on which the MLP Entity and/or any of its
Subsidiaries acquires, owns, or otherwise controls, directly or indirectly, 100%
of the Equity Interests of Consolidator Partnership, (iii) the Leverage Ratio
(without giving effect to, for purposes hereof, any Specified Equity
Contribution), on the last day of any Test Period, exceeding 5.50 to 1.00,
(iv) the occurrence of an Event of Default and (v) with respect to any
individual Specified Subsidiary, the Equity Interests of such Specified
Subsidiary is conveyed to the MLP Entity or any of it Subsidiaries such that
such Specified Subsidiary is no longer owned directly or indirectly by
Consolidator Partnership (such date with respect to, in the case of clauses
(i) through (iv) above, all Specified Subsidiaries and, in the case of clause
(v) above, each applicable Specified Subsidiary, a “Trigger Event” for such
applicable Specified Subsidiary).

 

(f)                                   If at any time, the total assets of all
Restricted Subsidiaries (whether or not such Restricted Subsidiaries are Wholly
Owned Subsidiaries of the Borrower) that are not Subsidiary Loan Parties exceed
10% of Consolidated Total Assets, the Borrower shall, within five Business Days
(or such longer period of time as the Collateral Agent may consent to in its
sole discretion), cause additional Restricted Subsidiaries to become Subsidiary
Loan Parties, as provided in clause (e) above, such that the total assets of all
Restricted Subsidiaries that are not Subsidiary Loan Parties no longer exceed
10% of Consolidated Total Assets.

 

(g)                                  In the case of any Loan Party, furnish to
the Collateral Agent (A) prompt written notice of any change in such Loan
Party’s corporate or organization name or organizational identification number
or other change that may have an effect on the “know your customer” or U.S.A.
PATRIOT ACT disclosures delivered in connection with this Agreement or any other
Loan Document; and (B) prior written notice of any change in such Loan Party’s
identity or organizational structure; provided, that no Loan Party shall effect
or permit any such change unless all filings have been made, or will have been
made within any statutory period, under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral for
the benefit of the Secured Parties.

 

(h)                                 The Collateral and Guarantee Requirement and
the other provisions of this Section 5.10 need not be satisfied with respect to
any assets or Equity Interests acquired after the Restatement Date in accordance
with this Agreement if, and to the extent that, and for so long as doing so
would violate Section 9.21.

 

(i)                                     Notwithstanding anything to the
contrary, to the extent that any Loan Party is required to grant a Mortgage on
or after the Restatement Date pursuant to this Section 5.10, on any Material
Gathering Station Real Property or Gathering System Real Property on which any
“Building” or “Manufactured (Mobile) Home” (each, as defined in the applicable
Flood Insurance Laws and only to the extent not constituting Excluded Assets) is
located (the “Additional Improved Real Property”), prior to the execution and
delivery of such Mortgage with respect to such Additional Improved Real
Property, the Administrative Agent shall provide to the Lenders (which may be
delivered electronically) (i) a standard life of loan flood hazard determination
form for such Additional Improved Real Property, and (ii) if such Additional
Improved Real Property is in a special flood hazard area, (A) a notice
acknowledged by the Borrower or the applicable Loan Party of that fact and (if
applicable) that flood insurance

 

107

--------------------------------------------------------------------------------


 

coverage is not available and (B) if flood insurance is available in the
community in which such Additional Improved Real Property is located, a policy
of flood insurance in compliance with Flood Insurance Laws.  To the extent that
any such Additional Improved Real Property is subject to the provisions of the
Flood Insurance Laws, upon the earlier of (i) ten (10) Business Days from the
date the information required by the immediately preceding sentence is provided
to the Lenders and (ii) receipt by the Administrative Agent of a notice from
each Lender (which may be delivered electronically) that such Lender has
completed all necessary flood insurance diligence with respect to such
Additional Improved Real Property, the Administrative Agent may permit the
execution and delivery of the applicable Mortgage in favor of the Collateral
Agent.

 

Section 5.11                             Fiscal Year.  Cause its fiscal year to
end on December 31.

 

Section 5.12                             Post-Closing Conditions.  Within 60
days following the Restatement Date (or such longer period of time as the
Collateral Agent may consent to in its sole discretion), the Collateral Agent
shall receive the following with respect to all Real Property subject to a
Mortgage as of the Restatement Date (but, for the avoidance of doubt, excluding
any Excluded Assets):

 

(a)                                 a Restatement Date Mortgage Amendment with
respect to each existing Mortgage, duly executed and acknowledged by the
Borrower or the applicable Subsidiary Loan Party, and in the proper form for
recording in the applicable recording office, together with such certificates,
affidavits or questionnaires as shall be required under applicable law in
connection with the recording or filing thereof, in each case in form and
substance reasonably satisfactory to the Collateral Agent;

 

(b)                                 with respect to each Restatement Date
Mortgage Amendment (unless otherwise consented to by the Collateral Agent in its
sole discretion), opinions of local counsel or such other special counsel to the
Borrower and the Subsidiary Loan Parties, which opinions (i) shall be addressed
to the Collateral Agent and each of the Lenders, (ii) shall cover the due
authorization, execution, delivery and enforceability of each such Mortgage and
(iii) shall be in form and substance reasonably satisfactory to the Collateral
Agent; and

 

(c)                                  such other certificates, documents and
information related to the Restatement Date Mortgage Amendments as are
reasonably requested by the Lenders.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired (unless such Letters of
Credit are fully cash collateralized or otherwise addressed pursuant to another
arrangement satisfactory to each applicable Issuing Bank in its sole discretion)
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, and
will not cause or permit

 

108

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries (and, to the extent expressly set forth
below, other applicable Subsidiaries) to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Restatement
Date and set forth on Schedule 6.01 (excluding Indebtedness under clause (b) of
this Section 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany Indebtedness Refinanced
with Indebtedness owed to a Person not affiliated with the Borrower or any
Restricted Subsidiary of the Borrower);

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  Indebtedness of the Borrower and the
Restricted Subsidiaries pursuant to (i) Secured Swap Agreements and (ii) Other
Swap Agreements;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to the
Borrower or any Restricted Subsidiary of the Borrower, pursuant to reimbursement
or indemnification obligations to such Person; provided that upon the incurrence
of Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

 

(e)                                  unsecured Indebtedness of the Borrower or
any Subsidiary Loan Party owing to any other Loan Party (the “Subordinated
Intercompany Debt”), provided, that such Indebtedness is not held, assigned,
transferred, negotiated or pledged to any Person other than a Loan Party, and
provided, further, that any such Indebtedness for borrowed money shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(f)                                   Indebtedness in respect of performance
bonds, warranty bonds, bid bonds, appeal bonds, surety bonds, labor bonds and
completion or performance guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
and Indebtedness arising out of advances on exports, advances on imports,
advances on trade receivables, customer prepayments and similar transactions in
the ordinary course of business and consistent with past practice;

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services in the ordinary course of business; provided, that
(i) such Indebtedness (other than credit or purchase cards) is extinguished
within five Business Days of its incurrence and (ii) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

 

109

--------------------------------------------------------------------------------


 

(h)                                 (i) Indebtedness of a Restricted Subsidiary
acquired after the Restatement Date or a Person merged into, amalgamated or
consolidated with the Borrower or any Restricted Subsidiary after the
Restatement Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case, exists at the time of such acquisition,
merger, amalgamation or consolidation and is not created in contemplation of
such event and where such acquisition, merger, amalgamation or consolidation is
permitted by this Agreement and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness; provided, that the aggregate principal
amount of such Indebtedness outstanding at any time (together with Indebtedness
outstanding pursuant to this paragraph (h) and paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), shall not exceed the greater of (A) U.S.$50.0 million and
(B) 5.5% of Consolidated Total Assets;

 

(i)                                     Capital Lease Obligations (including any
Sale and Lease-Back Transaction that is permitted under Section 6.03) and
Purchase Money Obligations to the extent that the aggregate total of all such
Capital Lease Obligations and Purchase Money Obligations outstanding at any one
time (together with Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), shall not exceed the greater
of (A) U.S.$50.0 million and (B) 5.5% of Consolidated Total Assets;

 

(j)                                    other secured Indebtedness of the
Borrower or any Subsidiary Loan Party, in an aggregate principal amount at any
time outstanding pursuant to this Section 6.01(j) not to exceed the greater of
(i) U.S.$30.0 million and (ii) 3.0% of Consolidated Total Assets; provided, that
(i) the Indebtedness hereunder shall be at least pari passu in payment with such
other Indebtedness and on or prior to the incurrence or creation of such other
Indebtedness, the agent and lenders under such facility shall have entered into
such intercreditor agreements as may be reasonably required or agreed by the
Administrative Agent;

 

(k)                                 Guarantees (i) by the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan
Party expressly permitted to be incurred under this Agreement, (ii) by the
Borrower or any Restricted Subsidiary of Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Loan Party to the extent permitted by
Section 6.04, and (iii) by any Restricted Subsidiary that is not a Subsidiary
Loan Party of Indebtedness of another Restricted Subsidiary that is not a
Subsidiary Loan Party; provided, that Guarantees under clause (ii) of this
Section 6.01(k) and any other Guarantees by the Borrower or any Subsidiary Loan
Party under this Section 6.01(k) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;

 

(l)                                     Indebtedness arising from agreements of
the Borrower or any Restricted Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn outs or similar obligations,
in each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any

 

110

--------------------------------------------------------------------------------


 

Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;

 

(m)                             Indebtedness supported by a Letter of Credit, in
a principal amount not in excess of the stated amount of such Letter of Credit;

 

(n)                                 Indebtedness consisting of Permitted Junior
Debt;

 

(o)                                 Indebtedness assumed in connection with a
Permitted Business Acquisition to the extent permitted under Section 6.04(j);

 

(p)                                 Guarantees of Indebtedness of Unrestricted
Subsidiaries and other Persons that are not Loan Parties or Restricted
Subsidiaries to the extent that Investments are permitted under Sections
6.04(a)(i), 6.04(i) or 6.04(k);

 

(q)                                 other unsecured Indebtedness not otherwise
permitted by this Section 6.01 in an aggregate principal amount at any time
outstanding not to exceed U.S.$25.0 million; and

 

(r)                                    all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in paragraphs (a) through (q) above.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any Property (including stock or other securities of any
Person, including of any Restricted Subsidiaries) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except (without
duplication):

 

(a)                                 Liens on Property of the Borrower and its
Restricted Subsidiaries existing on the Restatement Date and set forth on
Schedule 6.02; provided, that such Liens shall secure only those obligations
that they secure on the Restatement Date (and extensions, renewals and
Refinancings of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other Property of the Borrower or any of its
Restricted Subsidiaries;

 

(b)                                 any Lien created under the Loan Documents
(or otherwise securing the Obligations) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

 

(c)                                  any Lien on any Property of the Borrower or
any Restricted Subsidiary securing Indebtedness or Permitted Refinancing
Indebtedness permitted by Section 6.01(h); provided, that (i) such Lien does not
apply to any other Property of the Borrower or any Restricted Subsidiary not
securing such Indebtedness at the date of the acquisition of such Property
(other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted

 

111

--------------------------------------------------------------------------------


 

Refinancing Indebtedness, such Lien is permitted in accordance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(e)                                  Liens imposed by law (including, without
limitation, Liens in favor of customers for equipment under order or in respect
of advances paid in connection therewith) such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 45 days or that are being contested in good
faith by appropriate proceedings and in respect of which, if applicable, the
Borrower or any Restricted Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP;

 

(f)                                   (i) pledges and deposits made in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security laws or regulations under U.S. or foreign law and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations and (ii) pledges and deposits securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, costs of
litigation where required by law, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

 

(h)                                 zoning restrictions, by-laws and other
ordinances of Governmental Authorities, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, permits, special assessments,
development agreements, deferred services agreements, restrictive covenants,
owners’ association encumbrances, rights of way, restrictions on use of real
property and other similar encumbrances that do not render title unmarketable
and that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Restricted Subsidiary or
would not result in a Material Adverse Effect;

 

(i)                                     security interests in respect of
Purchase Money Obligations (including Capital Lease Obligations) with respect to
equipment or other property or improvements thereto acquired (or, in the case of
improvements, constructed) by the Borrower or any of its Restricted Subsidiaries
(including the interests of vendors and lessors under conditional sale and title
retention agreements); provided, that (i) such security interests secure
Indebtedness permitted by Section 6.01(i) (including any Permitted Refinancing
Indebtedness in respect thereof) and (ii) such security interests do not apply
to any other Property of the Borrower or any Restricted

 

112

--------------------------------------------------------------------------------


 

Subsidiaries (other than to accessions to such equipment or other property or
improvements) except to the extent that individual financings of equipment
provided by a single lender may be cross-collateralized to other financings of
equipment provided solely by such lender;

 

(j)                                    [reserved];

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     Liens disclosed by any title insurance
policies, title commitments or title reports with respect to the Mortgaged
Properties and any replacement, extension or renewal of any such Lien; provided,
that such replacement, extension or renewal Lien shall not cover any property
other than the property that was subject to such Lien prior to such replacement,
extension or renewal; provided, further, that the Indebtedness and other
obligations secured by such replacement, extension or renewal Lien are permitted
by this Agreement;

 

(m)                             any interest or title of, or Liens created by, a
lessor under any leases or subleases entered into by the Borrower or any
Restricted Subsidiary, as tenant, in the ordinary course of business;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or
securities intermediaries not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and the Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to security intermediaries’ or
banker’s liens, rights of set-off or similar rights;

 

(p)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 6.01(f) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

(q)                                 licenses of intellectual property granted in
the ordinary course of business;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods, machinery or other equipment;

 

(s)                                   Liens solely on any cash earnest money
deposits made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

113

--------------------------------------------------------------------------------


 

(t)                                    Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(u)                                 Liens securing insurance premium financing
arrangements in an aggregate principal amount not to exceed 2.0% of Consolidated
Total Assets; provided, that such Lien is limited to the applicable insurance
contracts;

 

(v)                                 Liens given to a public utility or any
Governmental Authority when required by such utility or Governmental Authority
in connection with the operations of the Borrower or any Restricted Subsidiary;

 

(w)                               Liens in connection with subdivision
agreements site plan control agreements, development agreements, facilities
sharing agreements, cost sharing agreements and other similar agreements in
connection with the use of Real Property;

 

(x)                                 Liens in favor of any tenant, occupant or
licensee under any lease, occupancy agreement or license with the Borrower or
any Restricted Subsidiary;

 

(y)                                 Liens restricting or prohibiting access to
or from lands abutting controlled access highways or covenants affecting the use
to which lands may be put;

 

(z)                                  Liens incurred or pledges or deposits made
in favor of a Governmental Authority to secure the performance of the Borrower
or any Restricted Subsidiary under any Environmental Law to which any assets of
such Person are subject;

 

(aa)                          Liens consisting of minor irregularities in title,
boundaries, or other minor survey defects, easements, leases, restrictions,
servitudes, licenses, permits, reservations, exceptions, zoning restrictions,
rights of way, conditions, covenants, mineral or royalty rights or reservations
or oil, gas and mineral leases and rights of others in any property of the
Borrower or any Restricted Subsidiary, including rights of eminent domain
(including those for streets, roads, bridges, pipes, pipelines, natural gas
gathering systems, processing facilities, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas or
other minerals or other similar purposes, flood control, air rights, water
rights, rights of others with respect to navigable waters, sewage and drainage
rights) that exist as of the Restatement Date or at the time the affected
property is acquired, or are granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and other similar charges or
encumbrances which do not secure the payment of Indebtedness by the Borrower or
any Restricted Subsidiary and otherwise do not materially interfere with the
occupation, use and enjoyment by the Borrower or any Restricted Subsidiary of
any Mortgaged Property in the normal course of business or materially impair the
value thereof;

 

(bb)                          contractual Liens that arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net

 

114

--------------------------------------------------------------------------------


 

profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
gathering agreements, storage and terminalling agreements, throughput
agreements, equipment rental agreements and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided, that any such Lien referred to in this clause (bb) does not materially
impair (i) the use of the property covered by such Lien for the purposes for
which such Property is held by the Borrower or Restricted Subsidiary, or
(ii) the value of such Property subject thereto;

 

(cc)                            Liens that secure Indebtedness permitted to be
incurred under Section 6.01(j) and Liens not otherwise permitted under this
Section 6.02 securing obligations in an aggregate amount not to exceed the
greater of (i) U.S.$80.0 million and (ii) 5.0% of Consolidated Total Assets;
provided, however, that no part of the Pipeline Systems that is not the subject
of a Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties, may be the subject of a Lien permitted by this clause (cc); and
provided, further, that to the extent such Liens permitted under this
clause (cc) secure Indebtedness incurred in connection with a Permitted Business
Acquisition pursuant to Section 6.01(o), such Liens shall only be permitted to
encumber the assets acquired pursuant to such Permitted Business Acquisition and
shall not be permitted to encumber any other assets of the Borrower or any
Restricted Subsidiary;

 

(dd)                          Liens created in the ordinary course of business
upon specific items of inventory or other goods and proceeds of the Borrower or
any of its Restricted Subsidiaries securing such Person’s obligations in respect
of banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
and

 

(ee)                            licenses granted in the ordinary course of
business and leases of property of the Loan Parties that are not material to the
business and operations of the Loan Parties.

 

(ff)                              Liens in cash collateral securing obligations
of any Loan Party with respect to Other Swap Agreements in an amount not to
exceed U.S.$25.0 million at any time.

 

(gg)                            any purchase option, call or similar right of a
third party with respect to Equity Interests or securities representing an
interest in (i) a joint venture or (ii) an Unrestricted Subsidiary.

 

Notwithstanding the foregoing or anything else to the contrary in any other Loan
Document, (i) no Liens shall be permitted to exist, directly or indirectly, on
Pledged Collateral (including any Pledged Collateral pledged by the MLP Entity),
other than the Liens described in clauses (b), (d), (e), (o), (v), (cc) and (gg)
(such clauses being the clauses that permit Liens arising by operation of law,
Liens in favor of the Collateral Agent pursuant to the Loan Documents, Liens in
support of Indebtedness incurred under Section 6.01(j), and purchase options,
calls and similar rights with respect to interests in joint ventures and
Unrestricted Subsidiaries), (ii) no Liens shall be permitted to exist, directly
or indirectly, on Pledged

 

115

--------------------------------------------------------------------------------


 

Collateral that are prior and superior in right to Liens in favor of the
Collateral Agent other than Liens that have priority by operation of law,
(iii) no Liens shall be permitted to exist, directly or indirectly, on
Collateral (other than Pledged Collateral or Mortgaged Property), including any
Collateral pledged by the MLP Entity, that are prior and superior in right to
any Liens in favor of the Collateral Agent other than Liens permitted by this
Section 6.02 and (iv) no Liens shall be permitted to exist, directly or
indirectly, on Mortgaged Property or the Pipeline Systems, other than Liens in
favor of the Collateral Agent and Permitted Real Property Liens.

 

Section 6.03                             Sale and Lease-back Transactions. 
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted so long as at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such lease, the Remaining
Present Value of all outstanding leases permitted under this Section 6.03, when
aggregated with the Indebtedness referred to in Sections 6.01(h) and (i), does
not exceed the greater of (A) U.S.$50.0 million and (B) 5.5% of Consolidated
Total Assets.

 

Section 6.04                             Investments, Loans and Advances. 
Purchase, hold or acquire (including pursuant to any merger or amalgamation with
a Person that is not a Restricted Subsidiary immediately prior to such merger)
any Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances (other than intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and the Restricted Subsidiaries,
which cash management operations shall not extend to any Person that is not a
Restricted Subsidiary) to or Guarantees of the obligations of, or make or permit
to exist any investment or any other interest (each, an “Investment”), in any
other Person, except:

 

(a)                                 Investments after the Restatement Date by
(i) so long as no Default or Event of Default has occurred and is continuing
(both before and immediately after giving effect to the applicable Investment),
the Borrower or any Subsidiary Loan Party in Subsidiaries that are not
Subsidiary Loan Parties in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed an amount equal to the sum of, without duplication, an amount equal to
(A) the greater of (1) U.S.$50.0 million and (2) 3.0% of Consolidated Total
Assets plus (B) any return of capital actually received by the respective
investors in respect of Investments previously made by them pursuant to
clause (i) of this Section 6.04(a), and (ii) the Borrower and any Subsidiary
Loan Party in the Borrower or any Subsidiary Loan Party; provided, that
notwithstanding anything to the contrary set forth in this Agreement, subject to
the provisions of the definition of “Additional Equity Contributions”, the
Borrower shall be entitled to make Investments, without limitation and at any
time (including after the occurrence and during the continuance of a Default or
Event of Default) from the proceeds of any Additional Equity Contributions made
to the Borrower and not otherwise applied or returned to the MLP Entity (as a
distribution of Available Cash or otherwise); and provided, further, any
Investments made with such Additional Equity Contributions shall not count
against any of the limitations on Investment set forth in this Section 6.04;

 

116

--------------------------------------------------------------------------------


 

(b)                                 Permitted Investments and Investments that
were Permitted Investments when made;

 

(c)                                  Investments arising out of the receipt by
the Borrower or any of its Restricted Subsidiaries of noncash consideration for
the sale of assets permitted under Section 6.05;

 

(d)                                 (i) so long as no Default or Event of
Default has occurred and is continuing (both before and immediately after giving
effect to the applicable loans or advances), loans and advances to employees of
the Borrower, any of its Restricted Subsidiaries or, to the extent such
employees are providing services rendered on behalf of the Borrower or any
Subsidiary Loan Party, any Parent Company in the ordinary course of business not
to exceed U.S.$5.0 million in the aggregate at any time outstanding (calculated
without regard to write-downs or write-offs thereof) and (ii) advances of
payroll payments and expenses to employees of the Borrower, any of its
Restricted Subsidiaries or, to the extent such employees are providing services
on behalf of the Borrower or any Subsidiary Loan Party, any Parent Company in
the ordinary course of business;

 

(e)                                  accounts receivable arising and trade
credit granted in the ordinary course of business and any securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayments and other credits to suppliers made in the ordinary course of
business;

 

(f)                                   Swap Agreements permitted under
Section 6.13 and Section 6.01;

 

(g)                                  Investments existing on the Restatement
Date and set forth on Schedule 6.04;

 

(h)                                 Investments resulting from pledges and
deposits referred to in Section 6.02(f) and (g);

 

(i)                                     so long as immediately before and after
giving effect to such Investment, no Default or Event of Default has occurred
and is continuing, other Investments by the Borrower or any of its Restricted
Subsidiaries in an aggregate amount (valued at the time of the making thereof,
and without giving effect to any write-downs or write-offs thereof) not to
exceed the greater of (A) U.S.$100.0 million and (B) 10.0% of Consolidated Total
Assets (plus any returns of capital actually received by the respective investor
in respect of investments theretofore made by it pursuant to this
paragraph (i));

 

(j)                                    Investments constituting Permitted
Business Acquisitions; provided, that for clarification, that with respect to
any transaction that would be a Permitted Business Acquisition, but for the
failure of the Borrower (or one of its Restricted Subsidiaries) to satisfy one
or more of the conditions set forth in the definition of “Permitted Business
Acquisition”, the Borrower (or its Restricted Subsidiary) shall be permitted to
undertake such transaction to the extent such transaction is (i) expressly
required by one or more Gathering Agreements or other

 

117

--------------------------------------------------------------------------------


 

Material Contracts or (ii) is an ordinary course Capital Expenditure reasonably
required to continue the development of the Gathering System;

 

(k)                                 additional Investments to the extent made
with proceeds of additional Equity Interests of the Borrower or the MLP Entity
that are otherwise permitted to be issued pursuant to this Agreement;

 

(l)                                     Investments (including, but not limited
to, Investments in Equity Interests, intercompany loans, and Guarantees of
Indebtedness otherwise expressly permitted hereunder) after the Restatement Date
by Restricted Subsidiaries that are not Subsidiary Loan Parties in the Borrower
or any Subsidiary Loan Party;

 

(m)                             Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business;

 

(n)                                 Investments of a Restricted Subsidiary of
the Borrower acquired after the Restatement Date or of a corporation merged or
amalgamated or consolidated into the Borrower or merged or amalgamated into or
consolidated with a Restricted Subsidiary of the Borrower in accordance with
Section 6.05 after the Restatement Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(o)                                 Guarantees by the Borrower or any of its
Restricted Subsidiaries of operating leases (other than Capital Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into by any Restricted Subsidiary in the ordinary course of
business;

 

(p)                                 Investments in joint ventures in an
aggregate amount not to exceed U.S.$100.0 million; provided that both
immediately before and after giving effect thereto: (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis after giving effect to such Investment with the Financial
Performance Covenants, each recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Restricted Subsidiaries;

 

(q)                                 Investments in the Ohio Joint Ventures
constituting (i) the purchase of Equity Interests in the Ohio Joint Ventures
owned on the Restatement Date, including any options to acquire future Equity
Interests, and (ii) the exercise of any options acquired pursuant to clause
(i) hereof; provided, in each case, that both immediately before and after
giving effect thereto: (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (B) the Borrower and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect to such Investment with the Financial Performance Covenants, each
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries; and

 

118

--------------------------------------------------------------------------------


 

(r)                                    Investments in the Ohio Joint Ventures
constituting (i) purchases of additional Equity Interests in the Ohio Joint
Ventures from holders of Equity Interests in the Ohio Joint Ventures (other than
Summit Midstream Partners Holdings, LLC) and (ii) investments in response to
capital calls in respect of the Ohio Joint Ventures that maintain the Borrower’s
then existing ownership percentage therein; provided, in each case, that
immediately before such Investment and after giving effect thereto, both
(A) Liquidity is greater than U.S.$20.0 million, (B) the Borrower shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants, each
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries and (C) no Default or Event of Default
shall have occurred and be continuing or would result therefrom.

 

Section 6.05                             Mergers, Consolidations, Sales of
Assets and Acquisitions.  Merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets
(whether now owned or hereafter acquired), or issue, sell, transfer or otherwise
dispose of any Equity Interests of the Borrower or any Subsidiary Loan Party or
other Restricted Subsidiary of the Borrower, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person or, except as permitted by
Section 5.01(a), liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), except that this Section shall not prohibit:

 

(a)                                 (i) the purchase and sale of inventory,
supplies, materials and equipment and the purchase and sale of rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business by the Borrower or any of its Restricted Subsidiaries, (ii) the sale
of any other asset in the ordinary course of business by the Borrower or any
Restricted Subsidiary, (iii) the sale of surplus, obsolete or worn out equipment
or other property in the ordinary course of business by the Borrower or any of
its Restricted Subsidiaries or (iv) the sale of Permitted Investments in the
ordinary course of business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) the merger or consolidation of any Restricted Subsidiary into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) the
merger or consolidation of any Restricted Subsidiary into or with the Borrower
or any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is the Borrower or a Subsidiary Loan Party, (iii) the merger,
amalgamation or consolidation of any Restricted Subsidiary that is not a
Subsidiary Loan Party into or with any other Restricted Subsidiary that is not a
Subsidiary Loan Party, (iv) the liquidation, winding up or dissolution or change
in form of entity of any Restricted Subsidiary if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

 

119

--------------------------------------------------------------------------------


 

(c)                                  sales, transfers, leases or other
dispositions (i) to the Borrower or to a Restricted Subsidiary and (ii) to an
Unrestricted Subsidiary of the Borrower or any other Person (in the case of
clause (i) or (ii), upon voluntary liquidation or otherwise); provided, that any
sales, transfers, leases or other dispositions by a Restricted Subsidiary to an
Unrestricted Subsidiary or any other Affiliate shall be made in compliance with
Section 6.07; and provided, further, that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Restricted Subsidiary to an
Unrestricted Subsidiary or any other Person in reliance upon this
paragraph (c) and the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (g) below shall not exceed, in
any fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end
of the immediately preceding fiscal year;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  Investments permitted by Section 6.04,
Liens permitted by Section 6.02 and dividends and distributions permitted by
Section 6.06;

 

(f)                                   the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(g)                                  sales, transfers, leases or other
dispositions of assets not otherwise permitted by this Section 6.05; provided,
that the aggregate gross proceeds (including noncash proceeds) of any or all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
paragraph (g) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of the Borrower, 5.0% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided,
further, that the Net Proceeds thereof are applied in accordance with
Section 2.11(c); and provided, further, that after giving effect thereto, no
Default or Event of Default shall have occurred;

 

(h)                                 any merger or consolidation in connection
with a Permitted Business Acquisition or any other acquisition permitted hereby;
provided, that following any such merger or consolidation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party (but not the Borrower), the surviving or resulting entity shall be a
Subsidiary Loan Party and (ii) involving a Restricted Subsidiary (but not the
Borrower or a Subsidiary Loan Party), the surviving or resulting entity shall be
a Restricted Subsidiary;

 

(i)                                     licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Restricted Subsidiary in the ordinary course of business; and

 

(j)                                    abandonment, cancellation or disposition
of any intellectual property of the Borrower in the ordinary course of business.

 

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower or any Subsidiary of the Borrower may, so long as no Event of
Default shall have occurred and be continuing or would result therefrom, sell,
transfer or otherwise dispose of the assets of, or Equity Interests in, any
Unrestricted Subsidiary or any Person that is not a Subsidiary to any Person,
(ii) no sale, transfer or other disposition of assets shall be permitted by

 

120

--------------------------------------------------------------------------------


 

this Section 6.05 (other than sales, transfers, leases or other dispositions to
the Borrower and the Subsidiary Loan Parties pursuant to the foregoing
clause (i) or Section 6.05(c) hereof) unless such disposition is for fair market
value, (iii) no sale, transfer or other disposition of assets in excess of
U.S.$5.0 million shall be permitted by paragraph (a)(i), (a)(ii), (a)(iv),
(d) or (g) of this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided, that for purposes of clause (iii) above, the amount of
any secured Indebtedness or other Indebtedness of a Subsidiary of the Borrower
that is not a Subsidiary Loan Party (as shown on the MLP Entity’s or the
Borrower’s, as applicable, most recent balance sheet or in the notes thereto)
that is assumed by the transferee of any such assets shall be deemed to be cash
and (iv) the Borrower shall, in no event, be incorporated or organized under the
laws of any jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

 

Section 6.06                             Dividends and Distributions.  Declare
or pay, directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional shares of Equity Interests of the Person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any shares of any class of its Equity Interests or set aside
any amount for any such purpose; provided, that:

 

(a)                                 any Restricted Subsidiary of the Borrower
may declare and pay dividends to, repurchase its Equity Interests from, or make
other distributions to, directly or indirectly, the Borrower or any Restricted
Subsidiary (or, with respect to any Restricted Subsidiary that is not a Wholly
Owned Subsidiary of the Borrower, to each parent of such Restricted Subsidiary
(including the Borrower, any other Restricted Subsidiary that is a direct or
indirect parent of such Restricted Subsidiary and each other owner of Equity
Interests of such Restricted Subsidiary) on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Restricted Subsidiary) based
on their relative ownership interests);

 

(b)                                 the Borrower and each of its Restricted
Subsidiaries may repurchase, redeem or otherwise acquire or retire to finance
any such repurchase, redemption or other acquisition or retirement for value any
Equity Interests of the Borrower or any of its Restricted Subsidiaries held by
any current or former officer, director, consultant, or employee of the Borrower
or any Subsidiary of the Borrower or, to the extent such Equity Interests were
issued as compensation for services rendered on behalf of the Borrower or any
Subsidiary Loan Party, any employee of any Parent Company, pursuant to any
equity subscription agreement, stock option agreement, shareholders’, members’
or partnership agreement or similar agreement, plan or arrangement or any Plan
and the Borrower and Restricted Subsidiaries may declare and pay dividends to
the Borrower or any other Restricted Subsidiary of the Borrower the proceeds of
which are used for such purposes; provided, that the aggregate amount of such
purchases or redemptions in cash under this paragraph (b) shall not exceed in
any fiscal year U.S.$10.0 million (plus the amount of net proceeds (i) received
by the Borrower during such calendar year from sales of Equity Interests of the
Borrower to directors, consultants, officers or employees of the Borrower or any
of its Affiliates in connection with permitted employee compensation and
incentive arrangements and (ii) of any key-man life insurance policies

 

121

--------------------------------------------------------------------------------


 

received during such calendar year) which, if not used in any year, may be
carried forward to any subsequent calendar year;

 

(c)                                  if no Default or Event of Default then
exists or would result therefrom, then the Borrower may declare and pay
dividends or make other distributions from the proceeds of any substantially
concurrent issuance or sale of Equity Interests permitted to be made under this
Agreement other than an Additional Equity Contribution or a Specified Equity
Contribution; provided, that the proceeds of an issuance or sale to a Restricted
Subsidiary may not be used to declare or pay dividends or make other
distributions;

 

(d)                                 noncash repurchases, redemptions or
exchanges of Equity Interests deemed to occur upon exercise of stock options or
exchange of exchangeable shares if such Equity Interests represent a portion of
the exercise price of such options;

 

(e)                                  the Borrower may declare and pay dividends
or make other distributions to the MLP Entity in order to make any payment,
prepayment or settlement with respect to the Deferred True-up Obligation to the
extent permitted by Section 6.09(d);

 

(f)                                   the Borrower may repay capital invested in
it by the MLP Entity or may declare and make distributions on or with respect to
the Equity Interests of the Borrower or any other Loan Party with Available Cash
on a quarterly basis; provided, that immediately before and after giving effect
to such repayment, declaration or distribution, (i) no Default or Event of
Default then exists or would result therefrom, and (ii) the Borrower shall be in
compliance (on a Pro Forma Basis and after giving effect to the making of such
distribution) with the Financial Performance Covenants as of the end of the
immediately preceding fiscal quarter; and

 

(g)                                  the Borrower may make quarterly
distributions to the MLP Entity in an amount not in excess of any tax
distributions permitted to be made by the MLP Entity pursuant to Section 6.2 of
the MLP Entity’s Partnership Agreement and calculated as if the MLP Entity did
not hold any assets other than Equity Interests of the Borrower; provided, that,
(i) the Borrower may not make any such distribution after the occurrence, and
during the continuance, of an Event of Default pursuant to Sections 7.01(b),
(c), (f), (h) or (i), and (ii) unless the Secured Parties have exercised or the
Required Lenders have voted to exercise any rights or remedies pursuant hereto
or under the Collateral Documents, the Borrower may make only one such quarterly
distribution after the occurrence, and during the continuance, of any other
Event of Default.

 

Section 6.07                             Transactions with Affiliates.  (a) Sell
or transfer any Property to, or purchase or acquire any Property from, or
otherwise engage in any other transaction (or series of related transactions)
with, any of its Affiliates, unless such transaction is (or, if a series of
related transactions, such transactions, taken as a whole, are) upon terms that
are no less favorable (after taking into account the totality of the
relationships between the parties involved, including other transactions that
may be particularly favorable to the Borrower or any of its Restricted
Subsidiaries) to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate; provided, that this clause (a) shall not apply to the
indemnification of directors (or persons

 

122

--------------------------------------------------------------------------------


 

holding similar positions for non-corporate entities) of the Borrower and its
Restricted Subsidiaries in accordance with customary practice.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit, to the extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options, stock ownership plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans customarily maintained by similar companies and the
granting and performance of registration rights approved by the board of
directors of any Restricted Subsidiary, as applicable,

 

(ii)                                  transactions among the Borrower and the
other Loan Parties and transactions among the Restricted Subsidiaries that are
not Subsidiary Loan Parties otherwise permitted by this Agreement,

 

(iii)                               any indemnification agreement or any similar
arrangement entered into with directors, officers, consultants and employees of
the Borrower or any of its Affiliates in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and its Restricted Subsidiaries in the ordinary course
of business and, to the extent such fees and indemnities are directly
attributable to services rendered on behalf of the Borrower or the Subsidiary
Loan Parties, any employee of any Parent Company,

 

(iv)                              transactions pursuant to permitted agreements
in existence on the Restatement Date and set forth on Schedule 6.07 or any
amendment thereto to the extent such amendment would not have a Material Adverse
Effect,

 

(v)                                 any employment agreement or employee benefit
plan entered into by the Borrower or any of its Affiliates in the ordinary
course of business or consistent with past practice and payments pursuant
thereto,

 

(vi)                              transactions otherwise permitted under
Section 6.06 and Investments permitted by Section 6.04,

 

(vii)                           any purchase by the MLP Entity of Equity
Interests of the Borrower, so long as the Collateral and Guarantee Requirement
is complied with in respect of such Equity Interests,

 

(viii)                        payments by the Borrower or any of its Restricted
Subsidiaries to the Sponsor, any Sponsor Affiliate or the MLP Entity made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or

 

123

--------------------------------------------------------------------------------


 

divestitures, which payments are approved by the General Partner or the board of
directors of any Restricted Subsidiary, as applicable, in good faith,

 

(ix)                              transactions with any Affiliate for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice,

 

(x)                                 any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate,

 

(xi)                              if such transaction is with a Person in its
capacity as a holder (A) of Indebtedness of the Borrower or any Restricted
Subsidiary of the Borrower where such Person is treated no more favorably than
the other holders of Indebtedness of the Borrower or any such Restricted
Subsidiary or (B) of Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower where such Person is treated no more favorably than
the other holders of Equity Interests of the Borrower or such Restricted
Subsidiary,

 

(xii)                           payments by the Borrower or any of its
Restricted Subsidiaries to any Affiliate in respect of compensation, expense
reimbursement, or benefits to or for the benefit of current or former employees,
independent contractors or directors of the Borrower or any of its Subsidiaries,
or, to the extent such compensation, expense reimbursement, or benefits are
directly attributable to services rendered on behalf of the Borrower or any
Subsidiary Loan Party, any employee of any Parent Company, and

 

(xiii)                        any transaction with an Affiliate that satisfies
the requirements of Section 7.9 of the MLP Entity’s Partnership Agreement.

 

Section 6.08                             Business of the Borrower and the
Restricted Subsidiaries.  Notwithstanding any other provisions hereof, with
respect to the Borrower and each Restricted Subsidiary, engage at any time in
any business or business activity other than any business or business activity
conducted by it on the Restatement Date, Midstream Activities and any business
or business activities incidental or related thereto, or any business or
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary or complementary thereto,
including, without limitation, the consummation of the Transactions.

 

Section 6.09                             Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-laws and Certain
Other Agreements; Etc.  (a) Amend or modify or grant

 

124

--------------------------------------------------------------------------------


 

any waiver or release under or terminate in any manner (i) with respect to the
Borrower or any Restricted Subsidiary, such Person’s articles or certificate of
incorporation or the by-laws, partnership agreement or limited liability company
operating agreement, as applicable, or (ii) the Gathering Agreements or any
other Material Contract, in the case of the foregoing clauses (i) and (ii), if
such amendment, modification, waiver, release or termination could reasonably be
expected to result in a Material Adverse Effect or affect the assignability of
any such contract or agreement in a manner that would materially impair the
rights, remedies or benefits of the Secured Parties under the Collateral
Documents (including in such agreement as Collateral).  In no event shall an
Unrestricted Subsidiary assume, take assignment of or otherwise obtain any
rights of any Loan Party under any Gathering Agreement now or hereinafter in
effect relating to or providing for the provision of services by any Loan Party
in connection with the Gathering System.  For the avoidance of doubt, amendments
or modifications to any such contracts for the addition of any drill pad or any
receipt and delivery point, and modifications to fees (except any decrease to
fees such that the overall expected benefit to the Loan Party party thereto
would be materially adversely affected) received by any Loan Party in respect
thereof shall not in itself be considered to have a Material Adverse Effect;

 

(b)                                 (i) Make, or agree or offer to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
Permitted Junior Debt or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Permitted Junior Debt, except for (to the extent permitted by
the subordination provisions thereof) (A) payments of regularly scheduled
interest, (B) payments made solely with the proceeds from the issuance of common
Equity Interests or from equity contributions, (C) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
prepayments of any Permitted Junior Debt; provided, that, no such prepayments
shall be made with the proceeds of Loans, (D) (1) prepayments made with the
proceeds of any Permitted Refinancing Indebtedness in respect thereof or
(2) prepayments with the proceeds of any noncash interest bearing Equity
Interests issued for such purchase that are not redeemable prior to the date
that is six months following the Stated Maturity Date and that have terms and
covenants no more restrictive than the Permitted Junior Debt being so refinanced
and (E) prepayments, redemptions, purchases or other satisfaction prior to the
scheduled maturity thereof of any Permitted Junior Debt in an aggregate amount
not to exceed U.S.$100.0 million; provided that (1) both before and after giving
effect to each such prepayment, no Default or Event of Default exists, (2) after
giving effect to each such prepayment, the Borrower shall have Liquidity in an
amount not less than U.S.$225.0 million, (3) the Borrower shall be in compliance
with the Financial Performance Covenants on a Pro Forma Basis and (4) each such
prepayment shall be at an all-in cost (including all costs associated with such
prepayment) equal to or less than the face value of such Permitted Junior Debt
prepaid at such time; or (ii) amend or modify, or permit the amendment or
modification of, any provision of any Permitted Junior Debt or any agreement
relating thereto other than amendments or modifications that are not materially
adverse to the Lenders and that do not affect the subordination provisions
thereof in a manner adverse to the Lenders.

 

(c)                                  Enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any

 

125

--------------------------------------------------------------------------------


 

other Loan Party by a Restricted Subsidiary or (ii) the granting of Liens by the
Borrower or a Restricted Subsidiary pursuant to the Collateral Documents, in
each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

 

(A)                               restrictions imposed by applicable law;

 

(B)                               contractual encumbrances or restrictions in
effect on the Restatement Date under any agreements related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the
Restatement Date that does not expand the scope of any such encumbrance or
restriction;

 

(C)                               any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Restricted
Subsidiary pending the closing of such sale or disposition (but only to the
extent such sale or disposition would be permitted under this Agreement, if
consummated);

 

(D)                               customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business;

 

(E)                                any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the Property securing such Indebtedness;

 

(F)                                 customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

(G)                               customary provisions restricting subletting or
assignment of any lease governing a leasehold interest; provided, however, that
this clause (G) shall not apply to any lease or other agreement in respect of
any portion of the Gathering System;

 

(H)                              customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(I)                                   customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 6.05 pending the consummation of such sale;

 

(J)                                   in the case of any Person that becomes a
Restricted Subsidiary after the Restatement Date, any agreement in effect at the
time such Person so becomes a Restricted Subsidiary, so long as such

 

126

--------------------------------------------------------------------------------


 

agreement was not entered into in contemplation of such Person becoming such a
Restricted Subsidiary; or

 

(K)                               restrictions imposed by any Permitted Junior
Debt that (i) do not require the direct or indirect granting of any Lien to
secure such Permitted Junior Debt or other obligation by virtue of the granting
of a Lien on or pledge of any Property of any Loan Party, and (ii) in any case
do not directly or indirectly restrict the granting of Liens pursuant to the
Collateral Documents.

 

(d)                                 (i) Amend or modify, or permit the amendment
or modification of the 2016 Contribution Agreement other than any such
amendments or modifications (1) to cure an ambiguity, omission, mistake,
typographical error or other immaterial defect and (2) which are not adverse in
any material respect to the interests of the Lenders or (ii) make, or agree or
offer to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of the Deferred
True-up Obligation at any date prior to the later of (x) 91 days after the
Stated Maturity Date and (y) until the Obligations shall have been paid in full
and all Letters of Credit have been canceled or have expired (unless such
Letters of Credit are fully cash collateralized or otherwise addressed pursuant
to another arrangement satisfactory to each applicable Issuing Bank in its sole
discretion) and all amounts drawn thereunder have been reimbursed in full;
provided, notwithstanding this clause (d), that the Borrower may make payments,
prepayments or any settlement, in each case, in full or in part, of the Deferred
True-up Obligation if both immediately before and after giving effect thereto:
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) the Borrower and its Restricted Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
payment, prepayment or settlement with the Financial Performance Covenants, each
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries.

 

(e)                                  To the extent adverse to the Lenders,
consent to or vote in favor of material amendments or modifications to (i) any
Ohio Joint Venture’s distribution policies, (ii) the ability of any Ohio Joint
Venture to incur Indebtedness and Liens, (iii) the ability of the Borrower or a
Restricted Subsidiary to pledge the Equity Interests in any Ohio Joint Venture
as Collateral securing the Obligations, (iv) the voting provisions in any Ohio
Joint Venture’s relevant constitutional documents or (v) the change of control
provisions in any Ohio Joint Venture’s relevant constitutional documents.

 

Section 6.10                             Leverage Ratio.  Beginning at the end
of the first full fiscal quarter ending after the Restatement Date, for any Test
Period, permit the Leverage Ratio on the last day of any fiscal quarter, to be
greater than 5.50 to 1.00.

 

Section 6.11                             Senior Secured Leverage Ratio. 
Beginning at the end of the first full fiscal quarter ending after the
Restatement Date, for any Test Period, permit the Senior Secured Leverage Ratio
to be greater than 3.75 to 1.00.

 

127

--------------------------------------------------------------------------------


 

Section 6.12                             Interest Coverage Ratio.  Beginning at
the end of the first full fiscal quarter after the Restatement Date, for any
Test Period, permit the Interest Coverage Ratio on the last day of any fiscal
quarter to be less than 2.50:1.00.

 

Section 6.13                             Swap Agreements and Power Purchase
Agreements.  Enter into any Swap Agreement, other than Swap Agreements (a) with
respect to commodities entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary Loan Party is exposed
in the conduct of its business or the management of its liabilities, and
(b) entered into in the ordinary course of business to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary Loan Party, which in
the case of each of clauses (a) and (b) are entered into for bona fide risk
mitigation purposes and that are not speculative in nature.  Notwithstanding the
foregoing, the Borrower may enter into any Power Purchase Agreement in the
ordinary course of business.

 

Section 6.14                             Limitation on Leases.  The Borrower
will not and will not permit any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any obligation for the payment of rent or hire
of its or their assets of any kind whatsoever (real or personal but excluding
Capitalized Lease Obligations otherwise permitted under this Agreement), under
operating leases that would cause the aggregate amount of all payments made by
any such Restricted Subsidiary or the Borrower pursuant to all such leases
including any residual payments at the end of any lease, to exceed
U.S.$50.0 million in any period of twelve (12) consecutive calendar months
during the life of such leases.

 

Section 6.15                             Specified Subsidiaries.  The Borrower
will not and will not permit any of the Specified Subsidiaries, prior to any
Trigger Event for such Specified Subsidiary, to do any of the following:

 

(a)         In addition to the existing limitations on Indebtedness set forth in
Section 6.01, such Specified Subsidiary shall not be permitted to incur, create,
assume or permit to exist any Indebtedness otherwise permitted pursuant to
Sections 6.01(j), (k), (n), (o), (p) or (q).

 

(b)         In addition to the existing limitations on Liens set forth in
Section 6.02, such Specified Subsidiary shall not be permitted to incur, create,
assume or permit to exist any Lien on any Property owned by such Specified
Subsidiary or on any income or revenues or rights in respect of any thereof,
otherwise permitted pursuant to Sections 6.02(p), (s), (cc) or (ff).

 

(c)          Such Specified Subsidiary shall not (i) acquire, or merge or
consolidate with, any Restricted Subsidiary that is not a Specified Subsidiary,
or (ii) enter into any Permitted Business Acquisition pursuant to
Section 6.04(j), other than any such Permitted Business Acquisitions otherwise
permitted by hereunder and for consideration not to exceed $25 million per such
acquisition and $100 million, in each case, in the aggregate for all such
acquisitions occurring after the date hereof.

 

128

--------------------------------------------------------------------------------


 

(d)         In addition to the existing limitations on the sale or other
disposition of assets set forth in Section 6.05, such Specified Subsidiary shall
not be permitted to consummate any sales, transfers, leases or other
dispositions of assets otherwise permitted pursuant to Section 6.05(g).

 

ARTICLE VII
EVENTS OF DEFAULT

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower, any Restricted Subsidiary or the MLP Entity in any
Loan Document, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished by the Borrower, any Restricted Subsidiary or the MLP Entity;
provided, that (i) to the extent the fact, event or circumstance that caused a
representation or warranty to be false or incorrect in any material respect is
capable of being cured, corrected or otherwise remedied and (ii) such fact,
event or circumstance has been cured, corrected or otherwise remedied within
30 days after notice thereof from the Administrative Agent or any Lender to the
Borrower, any such false or incorrect representation or warranty shall not be an
Event of Default; provided, that such extension of time to cure could not
reasonably be expected to have a Material Adverse Effect;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any Revolving L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or on any Revolving L/C Disbursement or in the payment of
any Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by (i) the Borrower or any of its Restricted Subsidiaries of any
covenant, condition or agreement contained in Section 5.01(a) (with respect to
the Borrower), 5.05(a), 5.08, 5.10, 5.12 or Article VI or (ii) the MLP Entity of
any covenant, condition or agreement contained in Section 3.04(e) of the
Collateral Agreement;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower, any Restricted Subsidiary or the MLP Entity of
any covenant, condition or agreement of such Person contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of thirty days after notice
thereof from the Administrative Agent or any Lender to the Borrower;

 

129

--------------------------------------------------------------------------------


 

(f)                                   (i) any event or condition occurs that
(A) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (B) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, or (ii) without limiting the foregoing
clause (i), the Borrower or any of its Restricted Subsidiaries shall fail to pay
any principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the MLP Entity, the Borrower or any Material
Subsidiary, or of a substantial part of the Property of the MLP Entity, the
Borrower and its Material Subsidiaries, taken as a whole, under Title 11 of the
United States Code, as now constituted or hereafter amended or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the MLP Entity, the Borrower or any Material
Subsidiary or for a substantial part of the Property of the MLP Entity, the
Borrower and its Material Subsidiaries, taken as a whole, or (iii) the
winding-up or liquidation of the MLP Entity, the Borrower or any Material
Subsidiary (except, in the case of any Material Subsidiary, in a transaction
permitted by Section 6.05); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the MLP Entity, the Borrower or any
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the MLP Entity, the
Borrower or any Material Subsidiary or for a substantial part of the Property of
the MLP Entity, the Borrower and its Material Subsidiaries, taken as a whole,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(j)                                    the failure by the Borrower or any of its
Restricted Subsidiaries to pay one or more final judgments aggregating in excess
of U.S.$20.0 million (to the extent not covered by third-party insurance as to
which the insurer does not dispute coverage or bonded), which judgments are not
discharged or effectively waived or stayed for a period of 60 consecutive days,

 

130

--------------------------------------------------------------------------------


 

or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any of its Restricted Subsidiaries to enforce
any such judgment;

 

(k)                                 one or more ERISA Events shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     (i) any Loan Document shall for any
reason be asserted in writing by the MLP Entity, the Borrower or any Restricted
Subsidiary not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Collateral Document
and to extend to Collateral that is not immaterial to the Loan Parties on a
consolidated basis shall cease to be in full force and effect, or shall be
asserted in writing by the MLP Entity, the Borrower or any Restricted Subsidiary
not to be, a valid and perfected security interest (having the priority required
by this Agreement or the relevant Collateral Document) in the securities, assets
or properties covered thereby, except to the extent that (A) any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file UCC continuation
statements, (B) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (C) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent or the Administrative Agent to take any
action necessary to secure the validity, perfection or priority of the Liens or
(iii) the Guarantees by any Loan Party of any of the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof),
or shall be asserted in writing by the Borrower or any other Loan Party or any
other Person not to be in effect or not to be legal, valid and binding
obligations;

 

(m)                             (A) any Environmental Claim against the Borrower
or any of its Restricted Subsidiaries or (B) any Liability of the Borrower or
any of its Restricted Subsidiaries for any Release or threatened Release of
Hazardous Materials or (C) any Liability of the Borrower or any of its
Restricted Subsidiaries for any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any real
property currently or formerly owned, leased or operated by any predecessor of
the Borrower or any of its Restricted Subsidiaries, or any property at which the
Borrower or any of its Restricted Subsidiaries has sent Hazardous Materials for
treatment, storage or disposal (each, an “Environmental Event”) shall have
occurred that, when taken together with all other Environmental Events that have
occurred and continue to exist, could reasonably be expected to result in a
Material Adverse Effect; or

 

then, and in every such event (other than an event with respect to the MLP
Entity or the Borrower described in paragraph (h) or (i) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities (including all amounts
under Letters of Credit then outstanding) of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due

 

131

--------------------------------------------------------------------------------


 

and payable, without presentment, demand, protest, notice of acceleration,
notice of intent to accelerate or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the MLP
Entity or the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities (including all amounts under Letters of Credit then outstanding) of
the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

ARTICLE VIII
THE AGENTS

 

Section 8.01                             Appointment and Authority.  (a) Each of
the Lenders and each Issuing Bank hereby irrevocably appoints Wells to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(b)                                 Wells shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (including in its capacities,
as a potential Secured Swap Agreement Counterparty and a potential Cash
Management Bank) and each of the Issuing Banks hereby irrevocably appoints and
authorizes Wells to act as the agent of such Lender or Issuing Bank, as the case
may be, for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by the Borrower, each Subsidiary Loan Party and the MLP
Entity to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 or Section 8.13 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article VIII (including Section 8.12) and
Article IX as though such co-agents, sub-agents and attorneys-in-fact were the
Collateral Agent under the Loan Documents.

 

(c)                                  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Collateral Agent, any
co-agents, sub-agents, attorneys-in-fact or other appointees thereof, the
Lenders and the Issuing Banks, and none of the MLP Entity, the Borrower nor any
Subsidiary of the Borrower shall have rights as a third party beneficiary of any
of such provisions.

 

132

--------------------------------------------------------------------------------


 

Section 8.02                             Rights as a Lender.  Any Person serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender, and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include a Person serving as
an Agent hereunder in its individual capacity.  Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

Section 8.03                             Exculpatory Provisions.  No Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided, that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law;

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity;

 

(d)                                 shall be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.08 and 7.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment;

 

(e)                                  shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth

 

133

--------------------------------------------------------------------------------


 

in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

 

(f)                                   shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is received by such Agent from the Borrower, a
Lender or an Issuing Bank.

 

Section 8.04                             Reliance by Agents.  Any Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by an appropriate Person.  Any Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by an appropriate Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan or the issuance, extension, renewal or increase of a Letter of
Credit that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, any Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless such Agent shall have received notice to the
contrary from such Lender or Issuing Bank prior to the making of such Loan or
issuance of a Letter of Credit, as applicable.  Any Agent may consult with legal
counsel (who may include counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 8.05                             Delegation of Duties.  Without in any
way limiting Section 8.13, any Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more co-agents, sub-agents and/or attorneys-in-fact appointed
by such Agent.  Any Agent and any such co-agents, sub-agents and/or
attorneys-in-fact may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such co-agents, sub-agents and/or
attorneys-in-fact and to the Related Parties of each Agent and any such
co-agents, sub-agents and/or attorneys-in-fact, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Section 8.06                             Resignation of the Agents.  Any Agent
may at any time give notice of its resignation to the Lenders, Issuing Banks and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor with the consent of the
Borrower (not to be unreasonably withheld or delayed), which shall be a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States, and having a
combined capital and surplus of at least U.S.$1.0 billion.  During an Agent
Default Period, the Borrower and the Required Lenders may remove the relevant
Agent subject to the execution and delivery by the Borrower and the Required
Lenders of removal and liability release agreements reasonably satisfactory to
the relevant Agent, which removal shall be effective upon the acceptance of
appointment by a successor as such Agent.  Upon any proposed removal of an Agent
during an Agent Default Period, the Required Lenders

 

134

--------------------------------------------------------------------------------


 

shall have the right to appoint a successor with the consent of the Borrower
(not to be unreasonably withheld or delayed), which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States, and having a combined
capital and surplus of at least U.S.$1.0 billion.  In the case of the
resignation of an Agent, if no such successor shall have been appointed by the
Required Lenders and the Borrower and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Secured Parties under any of the Loan Documents, the retiring Collateral Agent
shall continue to hold such collateral security, as bailee, until such time as a
successor Collateral Agent is appointed), (b) except for indemnity payments owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender or Issuing Bank directly, until
such time as the Required Lenders and the Borrower appoint a successor
Administrative Agent as provided for above in this Section and (c) the Borrower
and the Lenders agree that in no event shall the retiring Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents
advisors or representatives have any liability to the MLP Entity, the Borrower
or any Subsidiary, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the failure of a successor Agent to be appointed and
to accept such appointment.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring, retired or removed
Agent (other than any rights to indemnity payments owed to the retiring or
removed Agent), and the retiring, retired or removed Agent shall be discharged
from all of its duties and obligations hereunder and under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article (including Section 8.12) and Section 9.05 shall continue in effect for
the benefit of such retiring or removed Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as Agent.

 

Section 8.07                             Non-Reliance on the Agents, Other
Lenders and Issuing Bank.  Each Lender and each Issuing Bank acknowledges that
it has, independently and without reliance upon any Agent or any other Lender or
Issuing Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or Issuing Bank or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

135

--------------------------------------------------------------------------------


 

Section 8.08                             No Other Duties, Etc.  Anything herein
to the contrary notwithstanding, no Joint Lead Arranger, Co-Syndication Agent or
Co-Documentation Agent nor the Sole Bookrunner shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if any, as an Agent, a Lender or an Issuing Bank hereunder.

 

Section 8.09                             Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law or any other
judicial proceeding relative to the MLP Entity, the Borrower or any Restricted
Subsidiary, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered (but not obligated), by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, any Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, any Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, any Issuing Bank and
the Administrative Agent under Sections 2.12, 8.12, and 9.05) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding and to subordinate any Lien on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Permitted Lien.

 

Section 8.10                             Authorization for Certain Releases. 
With respect to releases and terminations delivered pursuant to Section 9.18,
each Issuing Bank, each Agent, each Lender (including in its capacities as a
Lender, as a potential Cash Management Bank and a potential

 

136

--------------------------------------------------------------------------------


 

Secured Swap Agreement Counterparty), hereby irrevocably authorizes either or
both Agents to enter into such releases and terminations without further or
additional consents being delivered by any Issuing Bank, any Agent, any Lender,
any Cash Management Bank or any Secured Swap Agreement Counterparty.  Upon
request by the Administrative Agent or the Collateral Agent at any time, the
Required Lenders will confirm in writing each Agent’s authority provided for in
the previous sentence.  For purposes of this Section 8.10 and Section 8.15, each
Lender that is or becomes a Secured Swap Agreement Counterparty and/or Cash
Management Bank is executing this Credit Agreement in its capacity as both or
each of a Lender, Secured Swap Agreement Counterparty and/or Cash Management
Bank.

 

Section 8.11                             Cash Management Banks and Secured Swap
Agreement Counterparty Regarding Collateral Matters.  (a) No Cash Management
Bank or Secured Swap Agreement Counterparty that obtains the benefits of the
Collateral Documents or any Collateral by virtue of the provisions hereof or of
the Collateral Documents shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) unless such Cash Management Bank or such Secured
Swap Agreement Counterparty shall also be a Lender, Joint Lead Arranger or Agent
hereunder and in such case, only in such Person’s capacity as a Lender, Joint
Lead Arranger or Agent and only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
obligations (including any Obligations) arising under the Secured Cash
Management Agreements and Secured Swap Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Secured Swap Agreement Counterparty, as the
case may be.

 

(b)                                 The benefit of the Collateral Documents and
the provisions of this Agreement and the other Loan Documents relating to the
Collateral shall also extend to, secure and be available on a pro rata basis (as
set forth in Section 9.23 of this Agreement) to each Secured Swap Agreement
Counterparty and each Cash Management Bank with respect to any obligations of
the Borrower or any Subsidiary Loan Party arising under such Secured Swap
Agreement or Secured Cash Management Agreement, as applicable, until such
obligations are paid in full or otherwise expire or are terminated (and
notwithstanding that the outstanding Obligations have been repaid in full and
the Commitments have terminated); provided, that with respect to any Secured
Swap Agreement or Secured Cash Management Agreement that remains secured after
the counterparty thereto is no longer a Secured Swap Agreement Counterparty or
Cash Management Bank, as applicable, or the outstanding Obligations (other than
any obligations arising under or pursuant to one or more Secured Swap Agreement)
have been repaid in full and the Commitments have terminated, the provisions of
this Article VIII shall also continue to apply to such Secured Swap Agreement
Counterparty or Cash Management Bank, as applicable, in consideration of its
benefits hereunder and each such Secured Swap Agreement Counterparty or Cash
Management Bank, as applicable, shall, if requested by the Administrative Agent,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Article VIII.

 

137

--------------------------------------------------------------------------------


 

Section 8.12                             Indemnification.  Each Lender and
Issuing Bank severally agrees (i) to reimburse each Agent, on demand, in the
amount of its pro rata share (based on its Commitments hereunder (or if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans) or portion of
outstanding Revolving L/C Disbursements owed to it, as applicable) of any
reasonable expenses incurred for the benefit of the Lenders and the Issuing
Banks by such Agent, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders and the
Issuing Banks, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless each Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in its capacity as Administrative Agent or Collateral Agent, as
applicable, or any of them in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by it or any
of them under this Agreement or any other Loan Document, to the extent the same
shall not have been reimbursed by the Borrower; provided, that no Lender or
Issuing Bank shall be liable to any Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent found in a final nonappealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Agent or any of its directors, officers, employees
or agents.

 

Section 8.13                             Appointment of Supplemental Collateral
Agents.  (a) This Section 8.13 shall not in any way limit Section 8.05.  It is
the purpose of this Agreement and the other Loan Documents that there shall be
no violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction.  It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Collateral Agent deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, it may be necessary that the
Collateral Agent appoint an additional institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

 

(b)                                 In the event that the Collateral Agent
appoints a Supplemental Collateral Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Collateral Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by either or both the Collateral Agent and/or such Supplemental
Collateral Agent, and (ii) the

 

138

--------------------------------------------------------------------------------


 

provisions of this Article and of Section 9.05 that refer to the Administrative
Agent, the Collateral Agent or the Agents shall inure to the benefit of such
Supplemental Collateral Agent and all references therein to the Administrative
Agent, the Collateral Agent or the Agents shall be deemed to be references to
the Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Collateral Agent so appointed by the
Collateral Agent for more fully and certainly vesting in and confirming to it
such rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Collateral Agent.  In case any Supplemental Collateral Agent, or a successor
thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Collateral Agent, to
the extent permitted by law, shall vest in and be exercised by the Collateral
Agent until the appointment of a new Supplemental Collateral Agent.

 

Section 8.14                             Withholding.  To the extent required by
any applicable law, the Administrative Agent may withhold from any payment to
any Lender or Issuing Bank an amount equivalent to any applicable withholding
Tax.  If any payment has been made to any Lender or Issuing Bank by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender or Issuing Bank because the
appropriate form was not delivered or was not properly executed or because such
Lender or Issuing Bank failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender or Issuing Bank shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

Section 8.15                             Enforcement.  The authority to enforce
rights and remedies hereunder and under the other Loan Documents against any
Loan Party or any of them shall be vested in, and all actions and proceedings at
law in connection with such enforcement may be instituted and maintained by, the
Administrative Agent or the Collateral Agent in accordance with Section 7.01 and
the Collateral Documents for the benefit of each Lender (including in its
capacities as a Lender, as a potential Cash Management Bank and a potential
Secured Swap Agreement Counterparty) and the Issuing Banks, as applicable;
provided, that the foregoing shall not prohibit (a) the Administrative Agent or
the Collateral Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent, as applicable) hereunder and under the other Loan Documents,
(b) any Lender or Issuing Bank from exercising any enforcement rights, including
setoff rights in accordance with Section 9.06 (subject to the terms of
Section 2.18(c)), or (c) any Lender or Issuing Bank from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law; and provided, further, that
if at any time

 

139

--------------------------------------------------------------------------------


 

there is no Person acting as the Administrative Agent or the Collateral Agent,
as applicable, hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent or the Collateral Agent, as applicable, pursuant to Section 7.01 and the
Collateral Documents, as applicable and (ii) in addition to the matters set
forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.18(c), any Lender or Issuing Bank may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.  For purposes of Section 8.10 and this
Section 8.15, each Lender that is or becomes a Secured Swap Agreement
Counterparty and/or Cash Management Bank is executing this Credit Agreement in
its capacity as both or each of a Lender, Secured Swap Agreement Counterparty
and/or Cash Management Bank.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01                             Notices.  (a) Except in the case of
notices expressly permitted to be given by telephone and except as provided in
the following Subsection (b), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand, overnight service,
courier service, mailed by certified or registered mail or sent by facsimile, as
set forth on Schedule 9.01;

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to service of process, or to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  Each of the Administrative Agent, the Collateral Agent and
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)                                  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given (i) on the date of receipt if delivered prior to
5:00 p.m., New York City time on a Business Day, on such date by hand, overnight
courier service, facsimile or (to the extent permitted by paragraph (b) above)
electronic means, or (ii) on the date five Business Days after dispatch by
certified or registered mail with respect to both foregoing clauses (i) and
(ii), to the extent properly addressed and delivered, sent or mailed to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

(d)                                 Any party hereto may change its address or
facsimile number for notices and other communications hereunder by written
notice to the other parties hereto.

 

Section 9.02                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by the MLP Entity, the Borrower,
each Subsidiary Loan Party, and each other Restricted Subsidiary herein, in the
other Loan Documents and in the certificates or other

 

140

--------------------------------------------------------------------------------


 

instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Bank and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of any investigation made by such
Persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or Revolving L/C
Disbursement or any Fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding (unless such Letter of Credit is fully cash collateralized and
otherwise addressed pursuant to another arrangement satisfactory to each
applicable Issuing Bank) and so long as the Commitments have not been
terminated.  Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Section 2.15, 2.17 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

 

Section 9.03                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the Agents
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

 

Section 9.04                             Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Lenders, the Agents, each Issuing Bank and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, each
Issuing Bank, and the Lenders, and the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided, that no consent of the
Borrower shall be required (1) for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or a Federal Reserve Bank or a central bank or (2) if
an Event of Default has occurred and is continuing any other assignee (provided,
that, in the case of either of clauses (1) or (2), any

 

141

--------------------------------------------------------------------------------


 

liability of the Borrower to an assignee under Section 2.15 or 2.17 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrower in the absence of such assignment); provided, that if the Borrower
shall fail to respond to a request for consent to an assignment within ten
Business Days of receipt of such request for consent, the Borrower shall be
deemed to have consented;

 

(B)                               the Administrative Agent; provided, that no
consent of the Administrative Agent shall be required for an assignment of a
Loan to a Person that is a Lender, an Affiliate of a Lender or an Approved Fund
immediately prior to giving effect to such assignment;

 

(C)                               in the case of any assignment of any Revolving
Facility Commitment, each Issuing Bank; and

 

(D)                               in the case of any assignment of any Revolving
Facility Commitment, each Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment of the
entire remaining amount of the assigning Lender’s Commitment and/or Loans or
contemporaneous assignments to related Approved Funds that equal at least
U.S.$2.5 million in the aggregate, the amount of the Commitment and/or Loans, as
applicable, of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S.$5.0 million
and increments of U.S.$1.0 million in excess thereof unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided, that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any other administrative information that the Administrative Agent may
reasonably request;

 

142

--------------------------------------------------------------------------------


 

(E)                                no such assignment shall be made to the
Borrower or any of its Affiliates, or a Defaulting Lender;

 

(F)                                 notwithstanding anything to the contrary
herein, no such assignment shall be made to a natural person; and

 

(G)                               in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

The term “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section below, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender hereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, 2.16, 2.17 and 9.05; provided,
that except to the extent otherwise expressly agreed by the affected parties,
and subject to Section 9.25, no assignment by a Defaulting Lender will
constitute a waiver or release of any

 

143

--------------------------------------------------------------------------------


 

claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall not be
effective as an assignment hereunder.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and Revolving L/C Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender (as to its Commitments only), at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                                 The parties to each assignment shall deliver
to, and for the account of, the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  Upon its receipt of a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, any
administrative information reasonably requested by the Administrative Agent
(unless the assignee shall already be a Lender hereunder), any written consent
to such assignment required by paragraph (b) of this Section, and the processing
and recordation fee referred to above (unless waived as set forth above), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Swingline Lender or any Issuing
Bank, sell participations to one or more banks or other entities (other than the
Borrower or any of its Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans and Revolving L/C Disbursements owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agents,
the Swingline Lender and each Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument (oral
or written) pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to exercise rights under and to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this

 

144

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents; provided, that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided, that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (which shall not
be unreasonably withheld or delayed) and the Borrower may withhold its consent
if a Participant would be entitled to require greater payment than the
applicable Lender under such Sections.  A Participant that would be a Non-U.S.
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
to the extent such Participant fails to comply with Section 2.17(e) as though it
were a Lender.

 

(d)                                 Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(e)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement and
its promissory note, if any, to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or central
bank having jurisdiction over such Lender, and this Section shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank or central bank) shall acknowledge in

 

145

--------------------------------------------------------------------------------


 

writing that its rights under such pledge are in all respects subject to the
limitations applicable to the pledging Lender under this Agreement or the other
Loan Documents.

 

Section 9.05                             Expenses; Indemnity.  (a) The Borrower
agrees to pay all reasonable and documented out-of-pocket expenses incurred by
the Agents, the Joint Lead Arrangers and their respective Affiliates in
connection with the preparation of this Agreement and the other Loan Documents,
(i) the syndication of the Commitments, (ii) the administration of this
Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for counsel in each jurisdiction where Collateral is located) and
(iii) any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the Transactions hereby contemplated shall be
consummated).  The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Joint Lead Arrangers, their
respective Affiliates or each Lender in connection with the enforcement and
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Joint Lead Arrangers (including external counsel and the
reasonable and documented allocated costs of internal counsel for the Agents,
the Joint Lead Arrangers, each Issuing Bank or any Lender); provided, that,
absent any conflict of interest, the Agents and the Joint Lead Arrangers shall
not be entitled to indemnification for the fees, charges or disbursements of
more than one counsel in each jurisdiction.

 

(b)                                 The Borrower agrees to indemnify the Agents,
the Joint Lead Arrangers, each Issuing Bank, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses,
penalties, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of the Engagement Letter, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit, as further described in Section 2.05(f), the
use of the proceeds of the Loans or the use of any Letter of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Borrower, its Subsidiaries, the MLP Entity, any Indemnitee or
any other Person initiated or is a party thereto; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
penalties, claims, damages, liabilities or related expenses are determined by a
final, nonappealable judgment rendered by a court of competent jurisdiction
(A) to have resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee (or any of such Indemnitee’s Related Parties) or (B) to arise
from disputes solely among Indemnitees if such dispute (i) does not involve any
action or inaction by the MLP Entity, the Borrower or any Subsidiary and (ii) is
not related to any action by an Indemnitee in its capacity as Agent or Joint
Lead Arranger.  Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each

 

146

--------------------------------------------------------------------------------


 

Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
penalties, claims, damages, liabilities and related expenses, including
reasonable and documented counsel or consultant fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Event or Environmental
Claim related in any way to the Borrower or any of its Subsidiaries, or (B) any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any Real Property currently or formerly owned, leased or
operated by the Borrower or any of its Subsidiaries or by any predecessor of the
Borrower or any of its Subsidiaries, or any property at which the Borrower or
any of its Subsidiaries has sent Hazardous Materials for treatment, storage or
disposal; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, penalties, claims, damages,
liabilities or related expenses have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, as determined by a final and
nonappealable judgment in a court of competent jurisdiction.  In the event of
any of the foregoing, each Indemnitee shall be indemnified whether or not such
amounts are caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of any Indemnitee (except to the extent of gross
negligence as specified above).  In no event shall any Indemnitee be liable to
the MLP Entity, the Borrower, any Subsidiary Loan Party, or any other
Subsidiary, or shall the MLP Entity, the Borrower or any Subsidiary be liable to
any Indemnitee, for any consequential, indirect, special or punitive damages;
provided, however, that nothing in this sentence shall limit the Borrower’s
indemnification obligations set forth in this Section 9.05.  No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith, or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction.  The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of the Engagement Letter, this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank, any Joint Lead Arranger or any Lender.  All amounts due under this
Section 9.05 shall be payable on written demand accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

 

(c)                                  This Section 9.05 shall not apply to Taxes.

 

Section 9.06                             Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Lender and any Issuing Bank
and any Affiliate of a Lender or Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank or such Affiliate of a Lender or Issuing Bank to or for the
credit or the account of any Loan Party or any Subsidiary that is not a Foreign
Subsidiary, against any and all obligations of the Loan Parties, now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank or such Affiliate of a Lender or Issuing Bank,
irrespective of

 

147

--------------------------------------------------------------------------------


 

whether or not such Lender or such Issuing Bank or such Affiliate of a Lender or
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured.  The rights of each
Lender and each Issuing Bank and each Affiliate of a Lender or Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank or such Affiliate
of a Lender or Issuing Bank may have.

 

Section 9.07                             Applicable Law.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

Section 9.08                             Waivers; Amendment.  (a) No failure or
delay of the Agents, any Issuing Bank or any Lender in exercising any right,
power or remedy hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The rights, powers and remedies of the
Agents, each Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the MLP Entity, the Borrower
or any Subsidiary Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on the MLP Entity, the Borrower or any
Subsidiary Loan Party in any case shall entitle such Person to any other or
further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each Loan Party party thereto and the Collateral Agent
and consented to by the Required Lenders; provided, that no such agreement shall

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan or any Revolving L/C Disbursement, without the prior written consent of
each Lender directly affected thereby; provided, that any amendment to the
financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i) and provided,
further, that, any waiver of all or a portion of any post-default increase in
interest rates shall be effective upon the consent of the Required Lenders,

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease the Commitment Fees, Revolving L/C Participation Fees, the
other Fees or any other

 

148

--------------------------------------------------------------------------------


 

fees payable to any Lender without the prior written consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default shall not constitute an increase in the
Commitments of any Lender),

 

(iii)                               extend any date on which payment of the
principal amount of any Loan, any Revolving L/C Disbursement or interest on any
Loan, Revolving L/C Disbursement or any Fees or any other payment hereunder is
due, without the prior written consent of each Lender adversely affected
thereby,

 

(iv)                              change the order of application of any amounts
from the application thereof set forth in the applicable provisions of
Section 2.18(b), Section 2.18(c) or Section 9.23 or change any provision hereof
that establishes the pro rata treatment among the Lenders in a manner that would
by such change alter the pro rata sharing or other pro rata treatment of the
Lenders, without the prior written consent of each Lender adversely affected
thereby; provided, that a change in any Lender’s Revolving Facility Percentage
resulting from an increase in the Revolving Facility Commitments pursuant to
Section 2.20 shall be permitted pursuant to the procedures set forth in such
Section 2.20,

 

(v)                                 extend the stated expiration date of any
Letter of Credit beyond the Revolving Maturity Date, without the prior written
consent of each Lender directly affected thereby,

 

(vi)                              amend or modify the provisions of this
Section 9.08 or any requirement of Article IV or the definition of the terms
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender, and

 

(vii)                           release all or substantially all the Collateral
or release all or substantially all of the value of the Guarantees of the MLP
Entity and the Subsidiary Loan Parties without the prior written consent of each
Lender and Issuing Bank (except, in the case of any Subsidiary Loan Party, to
the extent of a release in connection with a transaction expressly permitted in
Sections 6.02 or 6.05);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
an Issuing Bank or a Swingline Lender hereunder or under the other Loan
Documents, without the prior written consent of such Administrative Agent,
Collateral Agent, Issuing Bank or Swingline Lender, as applicable.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of a Defaulting Lender shall not be included in determining whether
all Lenders, Required Lenders or affected Lenders have taken or may take any
action hereunder; provided, that (i) any waiver,

 

149

--------------------------------------------------------------------------------


 

amendment or modification requiring the consent of all Lenders or each affected
Lender, which affects such Defaulting Lender differently than other affected
Lenders, shall require the consent of such Defaulting Lender, (ii) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender and (iii) any amendment that reduces the
principal amount of, rate of interest on or extends the final maturity of any
Loan made by such Defaulting Lender, shall require the consent of such
Defaulting Lender.  Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any assignee of such Lender.

 

(c)                                  With the consent of each Loan Party, as
applicable, Administrative Agent and/or Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(d)                                 Notwithstanding the foregoing, (i) technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary to
integrate any Incremental Commitments on the terms and conditions provided for
in Section 2.20, and (ii) any Loan Document may be amended, modified,
supplemented or waived with the written consent of the Administrative Agent and
the Borrower without the need to obtain the consent of any Lender if such
amendment, modification, supplement or waiver is executed and delivered in order
to cure an ambiguity, omission, mistake or defect in such Loan Document;
provided, that in connection with this clause (ii), in no event will the
Administrative Agent be required to substitute its judgment for the judgment of
the Lenders or the Required Lenders, and the Administrative Agent may in all
circumstances seek the approval of the Required Lenders, the affected Lenders or
all Lenders in connection with any such amendment, modification, supplement or
waiver.

 

Section 9.09                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate, provided, that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 9.10                             Entire Agreement.  This Agreement, the
other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject matter hereof.  Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this

 

150

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
Engagement Letter shall survive the execution and delivery of this Agreement and
remain in full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12                             Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 9.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission or an electronic
transmission of a PDF copy thereof shall be as effective as delivery of a
manually signed original.  Any such delivery shall be followed promptly by
delivery of the manually signed original.

 

Section 9.14                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15                             Jurisdiction; Consent to Service of
Process.  (a) Each of the Borrower, the Agents, each Issuing Bank and the
Lenders hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or

 

151

--------------------------------------------------------------------------------


 

proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement (other than Section 8.09) shall affect any right that
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

 

(b)                                 Each of the Borrower, the Agents, each
Issuing Bank and the Lenders hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court sitting in New York County. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

Section 9.16                             Confidentiality.  Each of the Lenders,
each of the Issuing Banks and each of the Agents agrees that it shall maintain
in confidence any information relating to the Borrower and its Subsidiaries and
their respective Affiliates furnished to it by or on behalf of the Borrower or
the other Loan Parties or such Subsidiary or Affiliate (other than information
that (x) has become generally available to the public other than as a result of
a disclosure by such party in breach of this Agreement, (y) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (z) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such Person’s actual knowledge,
no obligations of confidentiality to the Borrower or any of its Subsidiaries or
any such Affiliate) and shall not reveal the same other than to its directors,
trustees, officers, employees, agents and advisors with a need to know or to any
Person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except:  (i) to the
extent necessary to comply with law or any legal process or the regulatory
(including self-regulatory) or supervisory requirements of any Governmental
Authority (including bank examiners), the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(ii) as part of reporting or review procedures to Governmental Authorities
(including bank examiners) or the National Association of Insurance
Commissioners, (iii) to its parent companies, Affiliates, and their respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), (iv) to any
Issuing Bank, any Joint Lead Arranger, any Agent, any other Lender or any other
party of any Loan Document and the Affiliates of each, (v) in connection with
the exercise of any remedies under any Loan Document or in order to enforce its
rights under any Loan Document in a legal proceeding, (vi) to any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with

 

152

--------------------------------------------------------------------------------


 

this Section 9.16 or on terms at least as restrictive as those set forth in this
Section 9.16), (vii) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
each such contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16), (viii) with
the consent of the Borrower and (ix) on a confidential basis to (x) any rating
agency in connection with rating the Borrower or its Subsidiaries or this
Agreement or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this
Agreement.  If a Lender, an Issuing Bank or an Agent is requested or required to
disclose any such information (other than to its bank examiners and similar
regulators, or to internal or external auditors) pursuant to or as required by
law or legal process or subpoena, then, to the extent reasonably practicable, it
shall give prompt notice thereof to the Borrower so that the Borrower may seek
an appropriate protective order and such Lender, Issuing Bank or Agent will
cooperate with the Borrower (or the applicable Subsidiary or Affiliate) in
seeking such protective order.

 

Section 9.17                             Communications.  (a) Delivery.

 

(i)                                     Each Loan Party hereby agrees that it
will use all reasonable efforts to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to 5:00 p.m., New York City time on the scheduled date therefor, (C) provides
notice of any Default or Event of Default under this Agreement or (D) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder
(all such non-excluded communications collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii).  Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Joint Lead Arrangers, the Lenders, each Issuing Bank or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document.

 

(ii)                                  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents.  Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the

 

153

--------------------------------------------------------------------------------


 

foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(b)                                 Posting.  Each Loan Party further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).  The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on the Platform and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, each Issuing Bank
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates or their respective securities for
purposes of United States federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Joint Lead Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC” to the extent the Borrower determines that
such Borrower Materials contain material non-public information with respect to
the Borrower or its Affiliates or their respective securities for purposes of
United States federal and state securities laws.

 

(c)                                  Platform.  The Platform is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent, the Collateral Agent or
any of its or their Affiliates or any of their respective officers, directors,
employees, agents advisors or representatives (collectively, “Agent Parties”)
have any liability to the Loan Parties, any Lender or Issuing Bank or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s or the Collateral Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is

 

154

--------------------------------------------------------------------------------


 

found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

 

Section 9.18                             Release of Liens and Guarantees. 
(a) In the event that (i) the Borrower or any Subsidiary Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
its assets (including the Equity Interests of any of its Subsidiaries) to a
Person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by the Loan Documents or (ii) any Subsidiary Loan Party becomes
an Unrestricted Subsidiary, then, in any of such cases, the Administrative Agent
and the Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s sole cost and expense to release any Liens created by any Loan
Document in respect of such Equity Interests, Subsidiary Loan Party or assets
that are the subject of such disposition and to release any Guarantees of the
Obligations, and any Liens granted to secure the Obligations, in each case by a
Person that ceases to be a Subsidiary of the Borrower or ceases to be a
Subsidiary Loan Party as a result of a transaction described above.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of.

 

(b)                                 When all the Obligations are paid in full in
cash and Commitments are terminated (other than (i) contingent indemnification
obligations, (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Swap Agreements and (iii) obligations and liabilities
under Letters of Credit, which shall be cash collateralized in full or as to
which arrangements otherwise satisfactory to the applicable Issuing Bank shall
have been made), the Collateral Documents, the Guarantees made therein, the
Security Interest (as defined therein) and all other security interests granted
thereby shall terminate, and each Loan Party shall automatically be released
from its obligations thereunder and the security interests in the Collateral
granted by any Loan Party shall automatically be released.  At such time, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrower at the Borrower’s expense to evidence and
effectuate such termination and release of the Guarantees, Liens and security
interests created by the Loan Documents.

 

(c)                                  Authorizations for each release and
termination specified in this Section 9.18 shall be required only to the extent
required by Section 8.10.

 

Section 9.19                             U.S.A. PATRIOT Act and Similar
Legislation.  Each Lender and Issuing Bank hereby notifies each Loan Party that
pursuant to the requirements of the U.S.A. PATRIOT Act and similar legislation,
as applicable, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow the Lenders to identify
such Loan Party in accordance with such legislation.  Each Loan Party agrees to
furnish such information promptly upon request of a Lender.  Each Lender shall
be responsible for satisfying its own requirements in respect of obtaining all
such information.

 

155

--------------------------------------------------------------------------------


 

Section 9.20                             Judgment.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in one currency into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first mentioned currency with such other currency at
the Administrative Agent’s office on the Business Day preceding that on which
final judgment is given.

 

Section 9.21                             Pledge and Guarantee Restrictions. 
Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary (including any provision that would otherwise apply notwithstanding
other provisions or that is the beneficiary of other overriding language):

 

(a)                                 no Foreign Subsidiary shall guarantee or
support any Obligation of the Borrower;

 

(b)                                 (i) no Excluded Assets shall be Collateral
and (ii) any guarantee provided by any Domestic Subsidiary of the Borrower,
substantially all of whose assets consist of the Equity Interests in “controlled
foreign corporations” under Section 957 of the Code shall be without recourse to
the 35% of the issued and outstanding voting Equity Interests held by such
Domestic Subsidiary in Foreign Subsidiaries which, pursuant to clause (b) of the
definition of Excluded Assets, are not required to be pledged by such Domestic
Subsidiary; and

 

(c)                                  no grant of a Lien or provision of a
Guarantee by any Person shall be required to the extent that such grant or such
provision would, in the reasonable determination of the Lenders:

 

(i)                                     result in a Lien being granted over
assets of such Person, the acquisition of which Person was financed from a
subsidy or payments, the terms of which prohibit any assets acquired with such
subsidy or payment being used as collateral but only to the extent such
financing is permitted by this Agreement;

 

(ii)                                  include any lease, license, contract or
agreement to which such Person is a party, or any of such Person’s rights or
interest thereunder, if and to the extent that a security interest is prohibited
by or in violation of a term, provision or condition of any such lease, license,
contract or agreement, in each case solely to the extent that the applicable
Loan Party has previously used commercially reasonable efforts to remove such
prohibition or limitation or to obtain any required consents to eliminate or
have waived any such prohibition or limitation (unless such term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the U.S. Bankruptcy Code) or principles
of equity); provided, that this Section 9.21 shall not prohibit the grant of a
Lien or a provision of a guarantee at such time as the contractual prohibition
shall no longer be applicable and, to the extent severable, which Lien shall
attach immediately to any portion of such lease,

 

156

--------------------------------------------------------------------------------


 

license, contract or agreement not subject to the prohibitions specified above;
and provided, further, that the provisions hereof shall not exclude any
“proceeds” (as defined in the UCC) of any such lease, license, contract or
agreement;

 

(iii)                               result in the contravention of applicable
law, unless such applicable law would be rendered ineffective with respect to
the creation of the security interest hereunder pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions);
provided, that this Section 9.21 shall not prohibit the grant of a Lien or a
provision of a guarantee at such time as the legal prohibition shall no longer
be applicable and to the extent severable (which Lien shall attach immediately
to any portion not subject to the prohibitions specified above); or

 

(iv)                              result in a breach of a Material Contract
existing on the Restatement Date and binding on such Person solely to the extent
that the Borrower or the applicable Loan Party has previously used commercially
reasonable efforts to amend, restate, supplement or otherwise modify the terms
of such Material Contract to avoid such breach or to obtain a consent to, or
waive, any such breach; provided, that this clause (iv) shall only apply to the
granting of Liens and not to the provision of any guarantee.

 

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void
ab initio, but only to the extent of such contravention.

 

Section 9.22                             No Fiduciary Duty.  Each Agent, each
Lender, each Issuing Bank and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the MLP Entity, the Borrower and the Subsidiaries of the
Borrower.  The Borrower hereby agrees that subject to applicable law, nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between the Lenders
and the Loan Parties, their equity holders or their Affiliates.  The Borrower
hereby acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Loan Parties, on the other, (ii) in connection therewith
and with the process leading to such transaction none of the Lenders is acting
as the agent or fiduciary of any Loan Party, its management, equity holders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
such Loan Party on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents, (iv) the
Borrower and each other Loan Party has consulted its own legal and financial
advisors to the extent it has deemed appropriate and (v) the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates and no Lender has an obligation to
disclose any such interests to the Borrower or its Affiliates.  The Borrower
further acknowledges and

 

157

--------------------------------------------------------------------------------


 

agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto.

 

Section 9.23                             Application of Funds.  After the
exercise of remedies provided for in Section 7.01 (or after the Loans have
automatically become immediately due and payable), any amounts received by the
Administrative Agent from the Collateral Agent pursuant to any Collateral
Document and any other amounts received by the Administrative Agent on account
of the Loan Document Obligations shall be applied by the Administrative Agent in
the following order:

 

(a)                                 First, to payment of that portion of the
Loan Document Obligations constituting Fees, indemnities, expenses and other
amounts (other than principal, interest and Revolving L/C Participation Fees but
including Fees, charges and disbursements of counsel to the Joint Lead
Arrangers, the Administrative Agent and the Collateral Agent) payable to the
Joint Lead Arrangers, the Administrative Agent and the Collateral Agent in their
respective capacities as such;

 

(b)                                 Second, to payment of that portion of the
Loan Document Obligations constituting Fees, indemnities and other amounts
(other than principal, interest and Revolving L/C Participation Fees) payable to
the Lenders and the Issuing Banks (including Fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Banks) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

(c)                                  Third, to payment of that portion of the
Loan Document Obligations constituting accrued and unpaid Revolving L/C
Participation Fees and interest on the Loans, Revolving L/C Exposure and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Third payable to them;

 

(d)                                 Fourth, to payment of that portion of the
Loan Document Obligations constituting unpaid principal of the Loans, Revolving
L/C Reimbursement Obligations, payments for early termination (and any other
unpaid amount then due and owing under any Secured Swap Agreement) owed to a
Person that is a Secured Swap Agreement Counterparty and amounts owed pursuant
to any Secured Cash Management Agreement to a Cash Management Bank, ratably
among the Lenders, the Issuing Banks, Secured Swap Agreement Counterparties and
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

(e)                                  Fifth, to the Administrative Agent for the
account of the Issuing Banks, to cash collateralize that portion of Revolving
L/C Exposure comprised of the aggregate undrawn amount of Letters of Credit; and

 

(f)                                   Last, the balance, if any, after all of
the Loan Document Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

 

158

--------------------------------------------------------------------------------


 

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Section 9.24                             Transactions on the Restatement Date. 
The parties hereto agree that, on the Restatement Date, the terms and provisions
of the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to be, and shall not constitute, a novation.  All
Revolving Facility Loans made, and “Obligations” incurred under, and as defined
in, the Existing Credit Agreement which are outstanding on the Restatement Date
shall continue as Revolving Facility Loans and Obligations, respectively, under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.  Without limiting the foregoing, upon the effectiveness of the
amendment and restatement contemplated hereby on the Restatement Date: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent,” the “Collateral Agent,” the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
the Collateral Agent, this Agreement and the Loan Documents, (b) the “Revolving
Facility Commitments” (as defined in the Existing Credit Agreement) shall be
re-designated as Revolving Facility Commitments hereunder as set forth on
Schedule 2.01, (c) the Administrative Agent shall make such other reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Facility Credit Exposure and outstanding Revolving
Facility Loans hereunder reflects such Lender’s Revolving Facility Percentage of
the outstanding aggregate Revolving Facility Credit Exposures on the Restatement
Date, (d) the Existing Letters of Credit which remain outstanding on the
Restatement Date shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement and (e) the Borrower hereby agrees to
compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurodollar Loans
(including the “Eurodollar Loans” under the Existing Credit Agreement) and such
reallocation described above, in each case on the terms and in the manner set
forth in Section 2.16; provided, that each Lender may elect to waive any
compensation owing to such Lender in its sole discretion.

 

Section 9.25                             Acknowledgment and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

159

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

The provisions of this Section 9.25 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

 

[SIGNATURE PAGES FOLLOW]

 

160

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC,

 

as Borrower

 

 

 

 

By:

/s/ Matthew S. Harrison

 

Name:

Matthew S. Harrison

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent, Collateral Agent, an Issuing Bank, Swingline Lender and
a Lender

 

 

 

 

By:

/s/ Alan Wray

 

Name:

Alan Wray

 

Title:

Managing Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as an Issuing Bank

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Chris Chapman

 

Name:

Chris Chapman

 

Title:

Director

 

 

 

 

By:

/s/ Shai Bandner

 

Name:

Shai Bandner

 

Title:

Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Managing Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Toronto-Dominion Bank, New York Branch

 

as a Lender

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ David Valentine

 

Name:

David Valentine

 

Title:

Managing Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Christopher Kuna

 

Name:

Christopher Kuna

 

Title:

Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Tom Benavides

 

Name:

Tom Benavides

 

Title:

Director

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. dba Amegy Bank,

 

as a Lender

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President — Amegy Bank Division

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ James Giordano

 

Name:

James Giordano

 

Title:

Senior Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Scott Donaldson

 

Name:

Scott Donaldson

 

Title:

Senior Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

By:

/s/ May Huang

 

Name:

May Huang

 

Title:

Assistant Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Lea Baerlocher

 

Name:

Lea Baerlocher

 

Title:

Authorized Signatory

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Annie Carr

 

Name:

Annie Carr

 

Title:

Authorized Signatory

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.

 

as a Lender

 

 

 

 

By:

/s/ David Anderson

 

Name:

David Anderson

 

Title:

Senior Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

By:

/s/ Garrett R. Merrell

 

Name:

Garrett R. Merrell

 

Title:

Assistant Vice President

 

Signature Page — SMLP Third A&R Credit Agreement

 

--------------------------------------------------------------------------------